Exhibit 10.1

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 23, 2006

As Amended and Restated on January 29, 2007

As Further Amended and Restated on May 23, 2007

among

TRAVELPORT LLC (F/K/A TRAVELPORT INC.),
as Borrower,

TRAVELPORT LIMITED (F/K/A TDS INVESTOR (BERMUDA) LTD.),
as Holdings

WALTONVILLE LIMITED,
as Intermediate Parent

UBS AG, STAMFORD BRANCH,
as Administrative Agent and L/C Issuer

UBS LOAN FINANCE LLC,
as Swing Line Lender

THE OTHER LENDERS PARTY HERETO,

CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,

LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Documentation Agents,

UBS SECURITIES LLC and

CREDIT SUISSE SECURITIES (USA) LLC
as Co-Lead Arrangers,

and

UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P.
as Joint Bookrunners

--------------------------------------------------------------------------------

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York  10005


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

SECTION 1.01

 

DEFINED TERMS

 

2

SECTION 1.02

 

OTHER INTERPRETIVE PROVISIONS

 

58

SECTION 1.03

 

ACCOUNTING TERMS

 

59

SECTION 1.04

 

ROUNDING

 

59

SECTION 1.05

 

REFERENCES TO AGREEMENTS, LAWS, ETC

 

59

SECTION 1.06

 

TIMES OF DAY

 

59

SECTION 1.07

 

TIMING OF PAYMENT OF PERFORMANCE

 

59

SECTION 1.08

 

CURRENCY EQUIVALENTS GENERALLY

 

59

SECTION 1.09

 

EFFECT OF THIS AGREEMENT ON THE FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS

 

60

 

 

 

 

 

ARTICLE II

 

 

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01

 

THE LOANS

 

61

SECTION 2.02

 

BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS

 

65

SECTION 2.03

 

LETTERS OF CREDIT

 

68

SECTION 2.04

 

SWING LINE LOANS

 

81

SECTION 2.05

 

PREPAYMENTS

 

84

SECTION 2.06

 

TERMINATION OR REDUCTION OF COMMITMENTS AND CREDIT-LINKED DEPOSITS

 

88

SECTION 2.07

 

REPAYMENT OF LOANS

 

89

SECTION 2.08

 

INTEREST

 

90

SECTION 2.09

 

FEES

 

92

SECTION 2.10

 

COMPUTATION OF INTEREST AND FEES

 

96

SECTION 2.11

 

EVIDENCE OF INDEBTEDNESS

 

96

SECTION 2.12

 

PAYMENTS GENERALLY

 

97

SECTION 2.13

 

SHARING OF PAYMENTS

 

99

SECTION 2.14

 

INCREMENTAL CREDIT EXTENSIONS

 

100

SECTION 2.15

 

CURRENCY EQUIVALENTS

 

102

 

 

 

 

 

ARTICLE III

 

 

 

 

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.01

 

TAXES

 

103

 

i


--------------------------------------------------------------------------------


 

SECTION 3.02

 

ILLEGALITY

 

106

SECTION 3.03

 

INABILITY TO DETERMINE RATES

 

106

SECTION 3.04

 

INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON EUROCURRENCY
RATE LOANS

 

107

SECTION 3.05

 

FUNDING LOSSES

 

109

SECTION 3.06

 

MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION

 

109

SECTION 3.07

 

REPLACEMENT OF LENDERS UNDER CERTAIN CIRCUMSTANCES

 

111

SECTION 3.08

 

SURVIVAL

 

112

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

 

 

SECTION 4.01

 

CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT

 

112

SECTION 4.02

 

CONDITIONS TO CREDIT EXTENSION ON THE WORLDSPAN CLOSING DATE

 

112

SECTION 4.03

 

CONDITIONS TO ALL CREDIT EXTENSIONS

 

115

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 5.01

 

EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS

 

116

SECTION 5.02

 

AUTHORIZATION; NO CONTRAVENTION

 

116

SECTION 5.03

 

GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

 

116

SECTION 5.04

 

BINDING EFFECT

 

117

SECTION 5.05

 

FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT

 

117

SECTION 5.06

 

LITIGATION

 

118

SECTION 5.07

 

NO DEFAULT

 

119

SECTION 5.08

 

OWNERSHIP OF PROPERTY; LIENS

 

119

SECTION 5.09

 

ENVIRONMENTAL COMPLIANCE

 

119

SECTION 5.10

 

TAXES

 

120

SECTION 5.11

 

ERISA COMPLIANCE

 

120

SECTION 5.12

 

SUBSIDIARIES; EQUITY INTERESTS

 

121

SECTION 5.13

 

MARGIN REGULATIONS; INVESTMENT COMPANY ACT

 

121

SECTION 5.14

 

DISCLOSURE

 

122

SECTION 5.15

 

INTELLECTUAL PROPERTY; LICENSES, ETC

 

122

SECTION 5.16

 

SOLVENCY

 

122

SECTION 5.17

 

SUBORDINATION OF JUNIOR FINANCING

 

122

 

ii


--------------------------------------------------------------------------------


 

SECTION 5.18

 

LABOR MATTERS

 

122

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 6.01

 

FINANCIAL STATEMENTS

 

123

 

SECTION 6.02

 

CERTIFICATES; OTHER INFORMATION

 

124

 

SECTION 6.03

 

NOTICES

 

126

 

SECTION 6.04

 

PAYMENT OF OBLIGATIONS

 

126

 

SECTION 6.05

 

PRESERVATION OF EXISTENCE, ETC

 

126

 

SECTION 6.06

 

MAINTENANCE OF PROPERTIES

 

126

 

SECTION 6.07

 

MAINTENANCE OF INSURANCE

 

126

 

SECTION 6.08

 

COMPLIANCE WITH LAWS

 

127

 

SECTION 6.09

 

BOOKS AND RECORDS

 

127

 

SECTION 6.10

 

INSPECTION RIGHTS

 

127

 

SECTION 6.11

 

COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY

 

127

 

SECTION 6.12

 

COMPLIANCE WITH ENVIRONMENTAL LAWS

 

130

 

SECTION 6.13

 

FURTHER ASSURANCES AND POST-CLOSING CONDITIONS

 

130

 

SECTION 6.14

 

DESIGNATION OF SUBSIDIARIES

 

131

 

SECTION 6.15

 

FLOOD INSURANCE

 

132

 

SECTION 6.16

 

ORBITZ INDEBTEDNESS

 

132

 

SECTION 6.17

 

POST-CLOSING MATTERS

 

132

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

SECTION 7.01

 

LIENS

 

133

 

SECTION 7.02

 

INVESTMENTS

 

136

 

SECTION 7.03

 

INDEBTEDNESS

 

140

 

SECTION 7.04

 

FUNDAMENTAL CHANGES

 

144

 

SECTION 7.05

 

DISPOSITIONS

 

145

 

SECTION 7.06

 

RESTRICTED PAYMENTS

 

148

 

SECTION 7.07

 

CHANGE IN NATURE OF BUSINESS

 

151

 

SECTION 7.08

 

TRANSACTIONS WITH AFFILIATES

 

151

 

SECTION 7.09

 

BURDENSOME AGREEMENTS

 

152

 

SECTION 7.10

 

USE OF PROCEEDS

 

153

 

SECTION 7.11

 

MAXIMUM TOTAL LEVERAGE RATIO

 

153

 

SECTION 7.12

 

ACCOUNTING CHANGES

 

153

 

SECTION 7.13

 

PREPAYMENTS, ETC. OF INDEBTEDNESS

 

154

 

SECTION 7.14

 

EQUITY INTERESTS OF THE BORROWER AND RESTRICTED SUBSIDIARIES

 

154

 

SECTION 7.15

 

HOLDING COMPANY; FOREIGN SUBSIDIARIES

 

154

 

 

iii


--------------------------------------------------------------------------------


 

ARTICLE VIII

 

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01

 

EVENTS OF DEFAULT

 

155

SECTION 8.02

 

REMEDIES UPON EVENT OF DEFAULT

 

157

SECTION 8.03

 

EXCLUSION OF IMMATERIAL SUBSIDIARIES

 

158

SECTION 8.04

 

APPLICATION OF FUNDS

 

158

SECTION 8.05

 

BORROWER’S RIGHT TO CURE

 

159

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 9.01

 

APPOINTMENT AND AUTHORIZATION OF AGENTS.

 

160

SECTION 9.02

 

DELEGATION OF DUTIES

 

161

SECTION 9.03

 

LIABILITY OF AGENTS

 

161

SECTION 9.04

 

RELIANCE BY AGENTS

 

162

SECTION 9.05

 

NOTICE OF DEFAULT

 

162

SECTION 9.06

 

CREDIT DECISION; DISCLOSURE OF INFORMATION BY AGENTS

 

163

SECTION 9.07

 

INDEMNIFICATION OF AGENTS

 

163

SECTION 9.08

 

AGENTS IN THEIR INDIVIDUAL CAPACITIES

 

164

SECTION 9.09

 

SUCCESSOR AGENTS

 

164

SECTION 9.10

 

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

 

165

SECTION 9.11

 

COLLATERAL AND GUARANTY MATTERS

 

166

SECTION 9.12

 

OTHER AGENTS; ARRANGERS AND MANAGERS

 

166

SECTION 9.13

 

APPOINTMENT OF SUPPLEMENTAL ADMINISTRATIVE AGENTS

 

167

 

 

 

 

 

ARTICLE X

 

 

 

 

 

MISCELLANEOUS

 

SECTION 10.01

 

AMENDMENTS, ETC

 

168

SECTION 10.02

 

NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES

 

170

SECTION 10.03

 

NO WAIVER; CUMULATIVE REMEDIES

 

171

SECTION 10.04

 

ATTORNEY COSTS, EXPENSES AND TAXES

 

172

SECTION 10.05

 

INDEMNIFICATION BY THE BORROWER

 

172

SECTION 10.06

 

PAYMENTS SET ASIDE

 

173

SECTION 10.07

 

SUCCESSORS AND ASSIGNS

 

173

SECTION 10.08

 

CONFIDENTIALITY

 

178

SECTION 10.09

 

SETOFF

 

179

SECTION 10.10

 

INTEREST RATE LIMITATION

 

179

SECTION 10.11

 

COUNTERPARTS

 

180

 

iv


--------------------------------------------------------------------------------


 

SECTION 10.12

 

INTEGRATION

 

180

SECTION 10.13

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

180

SECTION 10.14

 

SEVERABILITY

 

180

SECTION 10.15

 

TAX FORMS

 

181

SECTION 10.16

 

GOVERNING LAW

 

183

SECTION 10.17

 

WAIVER OF RIGHT TO TRIAL BY JURY

 

183

SECTION 10.18

 

BINDING EFFECT

 

183

SECTION 10.19

 

JUDGMENT CURRENCY

 

184

SECTION 10.20

 

LENDER ACTION

 

184

SECTION 10.21

 

USA PATRIOT ACT

 

184

SECTION 10.22

 

AGENT FOR SERVICE OF PROCESS

 

184

 

SCHEDULES

 

 

 

 

 

1.01A

 

[Reserved]

1.01B

 

Certain Security Interests and Guarantees

1.01C

 

Unrestricted Subsidiaries

1.01D

 

Mandatory Cost

1.01E

 

Existing Letters of Credit

1.01F

 

[Reserved]

1.01G

 

Excluded Subsidiaries

2.01

 

Dollar Revolving Credit Commitment; Alternative Currency Revolving Credit
Commitment; New Post-First Amendment and Restatement Synthetic L/C Commitment

2.01(a)

 

Delayed Draw Term Commitment

2.01(b)

 

Euro Term Commitment

2.03(a)(iii)(B)

 

Certain Letters of Credit

5.05

 

Certain Liabilities

5.09(b)

 

Environmental Matters

5.09(d)

 

Hazardous Materials

5.10

 

Taxes

5.11(a)

 

ERISA Compliance

5.12

 

Subsidiaries and Other Equity Investments

7.01(b)

 

Existing Liens

7.02(f)

 

Existing Investments

7.03(b)

 

Existing Indebtedness

7.04(f)

 

Permitted Subsidiary Fundamental Changes

7.05(k)

 

Dispositions

7.05(m)

 

Permitted Subsidiary Dispositions

7.08

 

Transactions with Affiliates

7.09

 

Existing Restrictions

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

v


--------------------------------------------------------------------------------


 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Original Tranche B Dollar Term Note

C-2

 

Delayed Draw Term Note

C-3

 

Euro Term Note

C-4

 

Dollar Revolving Credit Note

C-5

 

Alternative Currency Revolving Credit Note

C-6

 

Post-First Amendment and Restatement Synthetic L/C Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Guaranty

G

 

Security Agreement

H

 

[Reserved]

I

 

Opinion Matters — Counsel to Loan Parties

J

 

Intellectual Property Security Agreement

 

vi


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 23, 2007, among TRAVELPORT LLC. (F/K/A TRAVELPORT INC.), a Delaware
limited liability company (the “Borrower”), TRAVELPORT LIMITED (F/K/A TDS
INVESTOR (BERMUDA) LTD.), a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”),  UBS AG, Stamford Branch as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender, each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent, and LEHMAN BROTHERS
INC., J.P. MORGAN SECURITIES INC. and GOLDMAN SACHS CREDIT PARTNERS L.P., as
Co-Documentation Agents.

PRELIMINARY STATEMENTS

The Borrower, Holdings, Intermediate Parent, UBS AG, STAMFORD BRANCH, as
Administrative Agent and an L/C Issuer, UBS LOAN FINANCE LLC, as Swing Line
Lender,  CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent, and LEHMAN
BROTHERS INC., CITICORP NORTH AMERICA, INC. and DEUTSCHE BANK AG NEW YORK
BRANCH, as Co-Documentation Agents, and the lenders party thereto (the “Original
Lenders”) have previously entered into a credit agreement, dated as of August
23, 2006 (the “Original Credit Agreement”) (which term shall, unless the context
otherwise requires, include any amendment thereto prior to the Second Amendment
and Restatement Effective Date (as defined below).

Pursuant to Amendment No. 1 (“Amendment No. 1”) to the Original Credit
Agreement, dated as of August 31, 2006, the Original Credit Agreement was
amended.

Pursuant to the Repricing Amendment Agreement dated as of January 29, 2007 among
the Borrower, Holdings, Intermediate Parent, the Administrative Agent and
certain Original Lenders (the “Repricing Amendment Agreement”), the Original
Credit Agreement was amended and restated in its entirety (such amendment and
restatement, the “First Amended and Restated Credit Agreement”).

The Borrower has requested that simultaneously with the consummation of the
acquisition of all of the capital stock of Worldspan Technologies Inc.
(“Worldspan”), from its existing shareholders (the “Worldspan Acquisition”),
pursuant to a merger agreement dated as of December 7, 2006 (the “Worldspan
Merger Agreement”) entered into in connection therewith, (a) the Delayed Draw
Term Lenders extend credit to the Borrower in the form of Delayed Draw Term
Loans in an initial aggregate amount not to exceed the Delayed Draw Term
Commitments of the Delayed Draw Term Lenders, (b) the Dollar Revolving Credit
Lenders increase the Dollar Revolving Credit Facility by an initial aggregate
Dollar Amount of $25,000,000, (c) the New Post-First Amendment and Restatement
Synthetic L/C Lenders extend the New Post-First Amendment and Restatement
Synthetic L/C Facility in an initial aggregate Dollar Amount of $25,000,000,
which New Facilities shall have substantially identical terms and

1


--------------------------------------------------------------------------------


conditions as the Original Facilities and (d) the Euro Term Lenders consent to
the changes to the Applicable Rate for Euro Term Loans set forth herein.

The proceeds of the Delayed Draw Term Loans will be used to (i) finance the
repayment of substantially all existing Indebtedness of Worldspan, including
without limitation, the repayment in full of Worldspan Existing Credit
Facilities, but excluding any Indebtedness set forth on Schedule 7.03(b), (ii)
pay the consideration for the Worldspan Acquisition, and (iii) pay costs and
expenses related to the Worldspan Transactions.  Additionally, the Worldspan PIK
Notes will be cancelled.  The proceeds of Revolving Credit Loans made after the
Worldspan Closing Date will be used for working capital and other general
corporate purposes of Holdings and its Subsidiaries, including the financing of
Permitted Acquisitions.  Swing Line Loans and Letters of Credit will be used for
general corporate purposes of Holdings and its Subsidiaries.

The parties hereto wish to amend and restate the First Amended and Restated
Credit Agreement in its entirety to (a) permit the Worldspan Acquisition and the
other Worldspan Transactions, (b) provide for the Delayed Draw Term Loans, (c)
provide for the increase in Revolving Credit Commitments, (d) provide for the
increase in the Post-First Amendment and Restatement Synthetic L/C Commitments,
(e) incorporate repricing provisions for the Euro Term Loans and (f) to make the
other changes set forth herein.

The parties hereto intend that (i) all Loans, Letters of Credit or other Credit
Extensions outstanding under the First Amended and Restated Credit Agreement
(each as defined in the First Amended and Restated Credit Agreement) shall
continue as Loans, Letters of Credit or other Credit Extensions, as applicable,
under this Agreement, (ii) all amounts owing by the Borrower under the First
Amended and Restated Credit Agreement to any Person in respect of accrued and
unpaid interest and fees on the Loans, Commitments and Letters of Credit (each
as defined in the First Amended and Restated Credit Agreement) shall continue to
be due and owing on such Loans, Commitments and Letters of Credit under this
Agreement and (iii) any Person entitled to the benefits of Article III or
Section 10.05 of the First Amended and Restated Credit Agreement shall continue
to be entitled to the benefits of the corresponding provisions of this
Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01       Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to Holdings, Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.

2


--------------------------------------------------------------------------------


“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Act” has the meaning specified in Section 10.21.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Administrative Agent” means UBS AG, Stamford Branch, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means Sterling or Euros.

“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of simultaneous Alternative Currency Revolving Credit Loans of the same Type and
having the same Interest Period made by each of the Alternative Currency
Revolving Credit Lenders pursuant to Section 2.01(c).

“Alternative Currency Revolving Credit Commitment” means, as to each Alternative
Currency Revolving Credit Lender, its obligation to (a) make Alternative
Currency

3


--------------------------------------------------------------------------------


Revolving Credit Loans to the Borrower pursuant to Section 2.01(c)(ii), (b)
purchase participations in Alternative Currency Revolving L/C Obligations and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth, opposite
such Lender’s name on Schedule 2.01 under the caption “Alternative Currency
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
Dollar Amount of Alternative Currency Revolving Credit Commitments of all
Alternative Currency Revolving Credit Lenders shall be $100,000,000 on the
Second Amendment and Restatement Effective Date, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

“Alternative Currency Revolving Credit Exposure” means, as to each Alternative
Currency Revolving Credit Lender, the sum of the outstanding principal amount of
such Alternative Currency Revolving Credit Lender’s Alternative Currency
Revolving Credit Loans and its Pro Rata Share of the Alternative Currency
Revolving L/C Obligations at such time.

“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Alternative Currency Revolving Credit Commitments
at such time.

“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment at such time.

“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(c)(ii).

“Alternative Currency Revolving Credit Note” means a promissory note of the
Borrower payable to any Alternative Currency Revolving Credit Lender or its
registered assigns, in substantially the form of Exhibit C-5 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Alternative Currency
Revolving Credit Lender resulting from the Alternative Currency Revolving Credit
Loans made by such Alternative Currency Revolving Credit Lender.

“Alternative Currency Revolving L/C Advance” means, with respect to each
Alternative Currency Revolving Credit Lender, such Lender’s funding of its
participation in any Alternative Currency Revolving L/C Borrowing in accordance
with its Pro Rata Share.

“Alternative Currency Revolving L/C Borrowing” means an extension of credit
resulting from a drawing under any Alternative Currency Revolving Letter of
Credit which has not been reimbursed on the applicable Honor Date or refinanced
as an Alternative Currency Revolving Credit Borrowing.

“Alternative Currency Revolving L/C Credit Extension” means, with respect to any
Alternative Currency Revolving Letter of Credit, the issuance thereof or
extension of the expiry date thereof, or the renewal or increase of the amount
thereof.

“Alternative Currency Revolving L/C Issuer” means UBS AG, Stamford Branch and
any other Lender that becomes an Alternative Currency Revolving L/C Issuer in
accordance with Section 2.03(j) or 10.07(j), in each case, in its capacity as an
issuer of Alternative

4


--------------------------------------------------------------------------------


Currency Revolving Letters of Credit hereunder, or any successor issuer of
Alternative Currency Revolving Letters of Credit hereunder.

“Alternative Currency Revolving L/C Obligations” means, as at any date of
determination, the aggregate maximum amount then available to be drawn under all
outstanding Alternative Currency Revolving Letters of Credit (whether or not
such maximum amount is then in effect under any such Alternative Currency
Revolving Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Alternative Currency Revolving Letter of Credit)
plus the aggregate of all Unreimbursed Amounts in respect of Alternative
Currency Revolving Letters of Credit, including all Alternative Currency
Revolving L/C Borrowings.

“Alternative Currency Revolving Letter of Credit” means a Letter of Credit
denominated in an Alternative Currency.

“Amendment No. 1” has the meaning specified in the preliminary statements
hereto.

“Applicable Rate” means a percentage per annum equal to, with respect to
Revolving Credit Loans, unused Revolving Credit Commitments, Revolving Letter of
Credit fees, Tranche B Dollar Term Loans, Euro Term Loans and Post-First
Amendment and Restatement Synthetic L/C facility fees, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b) (or, until the first such Compliance Certificate is delivered hereunder,
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b) of the First Amended and Restated Credit Agreement):

Applicable Rate

 

Pricing
Level

 

Total Leverage
Ratio

 

Eurocurrency
Rate for Revolving
Credit Loans
and Revolving
Letter of
Credit Fees

 

Base Rate
for 
Revolving
Credit
Loans

 

Commitment
Fee Rate

 

Post-First
Amendment and
Restatement
Synthetic L/C
Facility Fee

 

Eurocurrency
Rate for
Tranche B
Dollar Term
Loans and
Euro Term
Loans

 

Base Rate for
Tranche B
Dollar Term
Loans

 

1

 

>4.5:1

 

2.75

%

1.75

%

0.50

%

2.50

%

2.50

%

1.50

%

2

 

<4.5:1 but >4.0:1

 

2.50

%

1.50

%

0.50

%

2.25

%

2.25

%

1.25

%

3

 

<4.0:1 but >3.5:1

 

2.25

%

1.25

%

0.50

%

2.25

%

2.25

%

1.25

%

4

 

<3.5:1 but >3.0:1

 

2.00

%

1.00

%

0.375

%

2.25

%

2.25

%

1.25

%

5

 

<3.0:1

 

1.75

%

0.75

%

0.375

%

2.25

%

2.25

%

1.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on

5


--------------------------------------------------------------------------------


which such Compliance Certificate is so delivered (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply) and
(y) as of the first Business Day after an Event of Default under Section 8.01(a)
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) (x) with respect to any Dollar Revolving Letters
of Credit issued pursuant to Section 2.03(a), the Dollar Revolving Credit
Lenders, (y) with respect to any Alternative Currency Revolving Letters of
Credit issued pursuant to Section 2.03(a), the Alternative Currency Revolving
Credit Lenders and (z) with respect to any Synthetic L/C Letters of Credit
issued pursuant to Section 2.03(a), the Post-First Amendment and Restatement
Synthetic L/C Lenders and (c) with respect to the Swing Line Facility, (i) the
Swing Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Dollar Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means UBS Securities LLC and Credit Suisse Securities (USA) LLC,
each in its capacity as a Joint Bookrunner and a Co-Lead Arranger under this
Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the Original Closing Date Audited Financial
Statements and the Worldspan Closing Date Audited Financial Statements.

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by UBS AG, Stamford
Branch as its “prime rate.”  The

6


--------------------------------------------------------------------------------


“prime rate” is a rate set by UBS AG, Stamford Branch based upon various factors
including UBS AG, Stamford Branch costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by UBS AG, Stamford Branch shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term
Borrowing or a Post-First Amendment and Restatement Synthetic L/C Borrowing, as
the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euros, any fundings, disbursements,
settlements and payments in Euros in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euros to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day; and

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Sterling, any fundings, disbursements,
settlements and payments in Sterling in respect of any such Eurocurrency Rate
Loan, or any other dealings in Sterling to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Sterling are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries, (b) all Capitalized
Software Expenditures for such period and (c) the value of all assets under
Capitalized Leases incurred by Holdings, the Borrower and the Restricted
Subsidiaries during such period; provided

7


--------------------------------------------------------------------------------


that the term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance proceeds paid on account of the loss
of or damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (iii)
the purchase of plant, property or equipment or software to the extent financed
with the proceeds of Dispositions that are not required to be applied to prepay
Term Loans pursuant to Section 2.05(b), (iv) expenditures that constitute any
part of Consolidated Lease Expense, (v) expenditures that are accounted for as
capital expenditures by Holdings, the Borrower or any Restricted Subsidiary and
that actually are paid for by a Person other than Holdings, the Borrower or any
Restricted Subsidiary and for which none of Holdings, the Borrower or any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period), (vi) the book value of any
asset owned by Holdings, the Borrower or any Restricted Subsidiary prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (x) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period in which such expenditure actually is made
and (y) such book value shall have been included in Capital Expenditures when
such asset was originally acquired, or (vii) expenditures that constitute
Permitted Acquisitions.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at UBS AG, Stamford Branch (or
another commercial bank selected in compliance with Section 9.09) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

8


--------------------------------------------------------------------------------


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings, the Borrower or any Restricted Subsidiary:

(a)           Dollars, Euros or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

(b)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States or (ii) any member nation of the European Union, in each case
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States or a member nation of the European Union is pledged in support thereof;

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

(d)           commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

(e)           repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer, in
each case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

(f)            securities with average maturities of 12 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government having
an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);

9


--------------------------------------------------------------------------------


(g)           Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h)           instruments equivalent to those referred to in clauses (a) through
(g) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and

(i)            Investments, classified in accordance with GAAP as current assets
of Holdings, the Borrower or any Restricted Subsidiary, in money market
investment programs which are registered under the Investment Company Act of
1940 or which are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (h) of this definition.

“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
cash management services to Holdings, the Borrower or any Restricted Subsidiary.

“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Lender or any Affiliate of a Lender in
respect of any overdraft and related liabilities arising from treasury,
depository and cash management services (including in respect of liabilities
arising from purchase cards, travel and entertainment cards, or other card
services) or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earliest to occur of

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Holdings; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if,

(i)            any time prior to the consummation of a Qualifying IPO, and for
any reason whatsoever, (A) the Permitted Holders otherwise have the right,
directly or indirectly,

10


--------------------------------------------------------------------------------


to designate (and do so designate) a majority of the board of directors of
Holdings at such time or (B) the Permitted Holders own a majority of the
outstanding voting Equity Interests of Holdings at such time, or

(ii)           at any time upon or after the consummation of a Qualifying IPO,
and for any reason whatsoever, (A) no “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person and its Subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), excluding the Permitted Holders, shall become the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or
indirectly, of more than the greater of (x) thirty-five percent (35%) of the
then outstanding voting stock of Holdings and (y) the percentage of the then
outstanding voting stock of Holdings owned, directly or indirectly, beneficially
by the Permitted Holders, and (B) during each period of twelve (12) consecutive
months, the board of directors of Holdings shall consist of a majority of the
Continuing Directors; or

(b)           any “Change of Control” (or any comparable term) in any document
pertaining to the High Yield Notes or any Junior Financing with an aggregate
outstanding principal amount in excess of the Threshold Amount; or

(c)           at any time prior to a Qualifying IPO of the Borrower, the
Borrower ceasing to be a directly or indirectly wholly owned Subsidiary of
Holdings.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Alternative Currency Revolving Credit
Lenders, Tranche B Dollar Term Lenders, Euro Term Lenders or Post-First
Amendment and Restatement Synthetic L/C Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Dollar Revolving Credit
Commitments, Alternative Currency Revolving Credit Commitments, Tranche B Dollar
Term Commitments, Euro Term Commitments or Post-First Amendment and Restatement
Synthetic L/C Commitments and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Dollar Revolving Credit Loans, Alternative Currency Revolving Credit Loans,
Tranche B Dollar Term Loans, Euro Term Loans or Post-First Amendment and
Restatement Synthetic L/C Loans.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Co-Documentation Agents” means Lehman Brothers Inc., J.P. Morgan Securities
Inc. and Goldman Sachs Credit Partners L.P., as Co-Documentation Agents under
this Agreement.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral Agent” means UBS AG, Stamford Branch, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

11


--------------------------------------------------------------------------------


“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)           the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Original Closing Date pursuant to
Section 4.01(a)(iii) of the Original Credit Agreement, (ii) on the Worldspan
Closing Date pursuant to Section 4.01(a)(iii) or (iii) pursuant to Section 6.11
at such time, duly executed by each Loan Party thereto;

(b)           all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings, any Intermediate Holding Company and each Restricted
Subsidiary of Holdings that is a Domestic Subsidiary and not an Excluded
Subsidiary (each, a “Guarantor”);

(c)           all guarantees issued or to be issued in respect of the Senior
Subordinated Notes (i) shall be subordinated to the Guarantees to the same
extent that the Senior Subordinated Notes are subordinated to the Obligations
and (ii) shall provide for their automatic release upon a release of the
corresponding Guarantee;

(d)           the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the
Borrower, (ii) all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(g)) of each wholly owned
Domestic Subsidiary of Holdings that is the direct Subsidiary of Holdings, an
Intermediate Holding Company or a Domestic Subsidiary of Holdings, and (iii) 65%
the issued and outstanding Equity Interests of each wholly owned Foreign
Subsidiary that is directly owned by Holdings, an Intermediate Holding Company,
the Borrower or any Domestic Subsidiary of Holdings that is a Guarantor;

(e)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a perfected security interest in, and mortgages on, substantially all
tangible and intangible assets of Holdings, the Borrower and each other
Guarantor (including accounts (other than deposit accounts or other bank or
securities accounts), inventory, equipment, investment property, contract
rights, intellectual property, other general intangibles, owned (but not leased)
real property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;

(f)            none of the Collateral shall be subject to any Liens other than
Liens permitted by Section 7.01; and

(g)           the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to (x) the owned real property of the Loan Parties located
at 5350 South Valentia Way, Greenwood Village, Colorado delivered in accordance
with Section 6.16 of the Original Credit Agreement and (y) each owned property
required to be delivered pursuant to Section 6.11 (the “Mortgaged Properties”)
duly executed and delivered by

12


--------------------------------------------------------------------------------


the record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining title insurance or surveys in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom. 
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance with respect to
particular assets (including extensions beyond the Original Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by the Borrower or any other Guarantor, the
Borrower shall not be required to take any action with respect to creation or
perfection of security interests with respect to such leases and (b) Liens
required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to exceptions and limitations set forth
in the Collateral Documents as in effect on the Original Closing Date and, to
the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
for the benefit of the Lenders pursuant to Section 6.11 or Section 6.13, the
Guaranty and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of the Administrative Agent
or the Collateral Agent, as the case may be, for the benefit of the Secured
Parties.

“Commitment” means a Term Commitment, a Delayed Draw Term Commitment, an
Original Tranche B Dollar Term Commitment, a Revolving Credit Commitment or a
Post-First Amendment and Restatement Synthetic L/C Commitment as the context may
require.

“Commitment Letter” means the Commitment Letter dated December 7, 2006 among
Travelport LLC, Credit Suisse, Credit Suisse Securities (USA) LLC, Lehman
Commercial Paper Inc., Lehman Brothers Inc., UBS Loan Finance LLC, UBS AG,
Stamford Branch and UBS Securities LLC, JPMorgan Chase Bank, N.A., J.P. Morgan
Securities Inc. and Goldman Sachs Credit Partners L.P.

13


--------------------------------------------------------------------------------


“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a Post-First Amendment and Restatement Synthetic L/C
Borrowing, (d) a conversion of Loans from one Type to the other, or (e) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a)           without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

(i)            total interest expense and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

(ii)           provision for taxes based on income, profits or capital of
Holdings, the Borrower and the Restricted Subsidiaries, including state,
franchise and similar taxes (such as the Pennsylvania capital tax) and foreign
withholding taxes paid or accrued during such period,

(iii)          depreciation and amortization including amortization of
Capitalized Software Expenditures,

(iv)          Non-Cash Charges,

(v)           extraordinary losses and unusual or non-recurring charges,
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

(vi)          restructuring charges or reserves (including restructuring costs
related to acquisitions after the date hereof and to closure/consolidation of
facilities),

(vii)         any deductions attributable to minority interests,

(viii)        the amount of management, monitoring, consulting and advisory fees
and related expenses paid to the Sponsor to the extent permitted hereunder,

14


--------------------------------------------------------------------------------


(ix)           the amount of any restructuring charges, integration costs or
other business optimization expenses or reserves deducted (and not added back)
in such period in computing Consolidated Net Income, including any one-time
costs incurred in connection with acquisitions after the Original Closing Date
and costs related to the closure and/or consolidation of facilities, the
separation from Cendant Corporation and the business-to-consumer platform,

(x)            any costs or expenses incurred by Holdings, the Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of Holdings, the
Borrower or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests),

(xi)           the amount of net cost savings projected by the Borrower in good
faith to be realized as a result of specified actions taken during or prior to
such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings are reasonably identifiable and factually supportable, (B) such
actions are taken no later than 36 months after the Original Closing Date, (C)
no cost savings shall be added pursuant to this clause (xi) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (vi) above with respect to such period and (D) the aggregate
amount of cost savings added pursuant to this clause (xi) shall not exceed
$150,000,000 for any period consisting of four consecutive quarters,

(xii) without duplication of any amounts added back to Consolidated EBITDA in
such period pursuant to the last clause (iii) of this definition of
“Consolidated EBITDA”, the amount of net cost savings resulting from the
Worldspan Acquisition projected by the Borrower in good faith to be realized as
a result of specified actions projected to be taken (calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) such cost savings are reasonably identifiable
and factually supportable, (B) no cost savings shall be added pursuant to this
clause (xii) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (vi) above with respect to such
period and (C) the aggregate amount of cost savings added pursuant to this
clause (xii) shall not exceed $100,000,000 for any period consisting of four
consecutive quarters, and

(xiii) on and after the Worldspan Closing Date, any payments with respect to the
FASA Credits, less

(b)           without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

15


--------------------------------------------------------------------------------


(i)            extraordinary gains and unusual or non-recurring gains,

(ii)           (a) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period) and (b) for the year ended
December 31, 2005, an aggregate of (i) $12.5 million applicable to changes in
estimates with respect to the allowance for doubtful accounts, (ii) $11.1
million applicable to changes in estimates of breakage revenues relating to
vendor liabilities and (iii) $2.7 million applicable to changes in estimates
with respect to Orbitz’s affinity credit card-related liability, in each case as
recorded on a quarterly basis,

(iii)          gains on asset sales (other than asset sales in the ordinary
course of business),

(iv)          any net after-tax income from the early extinguishment of
Indebtedness or hedging obligations or other derivative instruments, and

(v)           all gains from investments recorded using the equity method;
provided that Consolidated EBITDA shall be increased by the amount of dividends
or distributions or other payments from such investment to a Loan Party or the
Restricted Subsidiary which made the investment that are actually paid in cash
during such period (or to the extent converted into cash during such period),

in each case, as determined on a consolidated basis for Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP; provided that, to the
extent included in Consolidated Net Income,

(i)            there shall be excluded in determining Consolidated EBITDA
currency translation gains and losses (after any offset) related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk),

(ii)           there shall be excluded in determining Consolidated EBITDA for
any period any adjustments (after any offset) resulting from the application of
Statement of Financial Accounting Standards No. 133, and

(iii)          without duplication of any amounts added back to Consolidated
EBITDA in such period pursuant to clause (xii) of this definition of
“Consolidated EBITDA”, there shall be included in determining Consolidated
EBITDA for any period, without duplication, (A) the Acquired EBITDA of any
Person, property, business or asset acquired by Holdings, Intermediate Parent,
the Borrower or any Restricted Subsidiary during such period (but not the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), based on the
actual Acquired EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) and (B) for
the purposes of the definition of the term “Permitted Acquisition”

16


--------------------------------------------------------------------------------


and Section 7.11, an adjustment in respect of each Acquired Entity or Business
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent
and (C) for purposes of determining the Total Leverage Ratio only, there shall
be excluded in determining Consolidated EBITDA for any period the Disposed
EBITDA of any Person, property, business or asset sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Holdings, the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer or disposition).

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on discontinued operations and asset sales, disposals or
abandonments (including, without limitation, the Travel 2 Travel 4 operations
being disposed), (b) any impairment charge or asset write-off including, without
limitation, those related to intangible assets, long-lived assets, and
investments in debt and equity securities, in each case, pursuant to GAAP, (c)
all losses from investments recorded using the equity method, (d) stock-based
awards compensation expense, and (e) other non-cash charges including, without
limitation, the amortization of up-front bonuses in connection with the supplier
services business (provided that if any non-cash charges referred to in this
clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

“Consolidated Lease Expense” means, for any period, all rental expenses of
Holdings, the Borrower and the Restricted Subsidiaries during such period under
operating leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the net income of any Restricted Subsidiary of Holdings (other
than any Guarantors) during such period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
that income is not permitted by operation of the terms of its organizational
documents or any agreement, instrument or requirement of law or regulation
applicable to that Restricted Subsidiary during such period unless such
restriction has been legally waived (b) extraordinary items for such period,
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income, (d) in the case of any
period that includes a

17


--------------------------------------------------------------------------------


period ending prior to or during the fiscal quarter ending June 30, 2007,
Transaction Expenses, (e) any fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Original Closing Date and any such transaction undertaken but not
completed) and any charges or integration or non-recurring merger costs incurred
during such period as a result of any such transaction (including, without
limitation, (i) bonuses paid in connection with the Gullivers Travel Associates
Acquisition and (ii) any adjustments to liabilities owing to former owners of
Orbitz under a tax sharing agreement), (f) any income (loss) for such period
attributable to the early extinguishment of Indebtedness and (g) (i) accruals
and reserves that are established within twelve months after the Original
Closing Date that are so required to be established as a result of the Original
Closing Date Transactions in accordance with GAAP and (ii) accruals and reserves
that are established within twelve months after the Worldspan Closing Date that
are so required to be established as a result of the Worldspan Transactions in
accordance with GAAP; provided that, for the avoidance of doubt, any net income
attributable to a Restricted Subsidiary shall only constitute Consolidated Net
Income after deducting for any minority interests in such Restricted
Subsidiary.  There shall be excluded from Consolidated Net Income for any period
the purchase accounting effects of adjustments to property and equipment,
software and other intangible assets, deferred revenue and debt line items in
component amounts required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to
Holdings, the Borrower and the Restricted Subsidiaries), as a result of the
Transaction, any acquisition consummated prior to the Original Closing Date, any
Permitted Acquisitions, or the amortization or write-off of any amounts thereof,
net of taxes (other than the impact of unfavorable contract liabilities and
commission agreements under purchase accounting).  In addition, on and after the
Worldspan Closing Date, FASA Credits provided by Worldspan, L.P. to Northwest or
Delta shall reduce consolidated net income in the period in which such credit
was provided regardless of accounting treatment in accordance with GAAP, except
to the extent FASA Credits have been prepaid with the proceeds of debt issuances
by Worldspan.

“Consolidated Total Debt” means, as of any date of determination, (a)(i) the
aggregate principal amount of Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, plus (ii) on
and after the Worldspan Closing Date, the present value of all remaining
payments due under the FASA Credits at an assumed 11% discount rate (unless
remaining payments under the FASA Credits are classified as a liability on the
consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP), in which case, the amount under this clause (ii) shall be the amount of
such liability, minus (b) the aggregate amount of cash and Cash Equivalents (in
each case, free and clear of all Liens, other than nonconsensual Liens permitted
by Section 7.01 and Liens permitted by Section 7.01(s) and clauses (i) and (ii)
of Section 7.01(u)) included in the consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries as of such date; provided that
Consolidated Total Debt shall not include the Post-First Amendment and
Restatement Synthetic L/C

18


--------------------------------------------------------------------------------


Facility or the Post-First Amendment and Restatement Credit-Linked Deposits,
except to the extent of Unreimbursed Amounts thereunder (including in such
Unreimbursed Amounts outstanding Post-First Amendment and Restatement Synthetic
L/C Loans).

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings, the Borrower and the
Restricted Subsidiaries at such date over (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes.

“Continuing Directors” means the directors of Holdings on the Original Closing
Date, as elected or appointed after giving effect to the Original Closing Date
Transactions and the other transactions contemplated hereby, and each other
director, if, in each case, such other directors’ nomination for election to the
board of directors of Holdings (or the Borrower after a Qualifying IPO of the
Borrower) is recommended by a majority of the then Continuing Directors or such
other director receives the vote of the Permitted Holders in his or her election
by the stockholders of Holdings (or the Borrower after a Qualifying IPO of the
Borrower).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Excess Cash Flow” has the meaning specified in Section 7.06(i).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with

19


--------------------------------------------------------------------------------


respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate and any Mandatory
Cost) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Tranche B Dollar Term Loans, Euro Term Loans, Revolving Credit Loans,
participations in Revolving L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one (1) Business Day of the
date required to be funded by it hereunder, unless the subject of a good faith
dispute or subsequently cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute or subsequently cured, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Delayed Draw Term Commitment” means, as to each Delayed Draw Term Lender, its
obligation to make a Delayed Draw Term Loan to the Borrower pursuant to Section
2.01(a)(ii) denominated in Dollars in an aggregate Dollar Amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01(a) under the
caption “Delayed Draw Term Commitment” or in the Assignment and Assumption
pursuant to which such Delayed Draw Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The initial aggregate amount of the Delayed Draw Term
Commitments is $1,040,000,000 as of the Second Amendment and Restatement
Effective Date.

“Delayed Draw Term Lender” means, at any time, any Lender that has a Delayed
Draw Term Commitment or a Delayed Draw Term Loan at such time.

“Delayed Draw Term Loan” means a Loan made pursuant to Section 2.01(a)(ii).

“Delayed Draw Term Note” means a promissory note of the Borrower payable to any
Delayed Draw Term Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Delayed Draw Term Lender resulting from the Delayed Draw Term Loans made by
such Delayed Draw Term Lender.

“Delta” means Delta Air Lines, Inc., a Delaware corporation.

“Delta FASA” means the Delta Founder Airline Services Agreement, dated as June
30, 2003, between Delta and the Borrower.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, the Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the fair market value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business

20


--------------------------------------------------------------------------------


(determined as if references to Holdings, the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date of the
Term Loans.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a)           with respect to any Loan denominated in Dollars (including, with
respect to any Swing Line Loan, any funded participation therein), the principal
amount thereof then outstanding (or in which such participation is held);

(b)           with respect to any Loan denominated in an Alternative Currency,
the principal amount thereof then outstanding in the relevant Alternative
Currency, converted to Dollars in accordance with Section 1.08 and Section
2.15(a); and

(c)           with respect to any L/C Obligation (or any risk participation
therein), (A) if denominated in Dollars, the amount thereof and (B) if
denominated in an Alternative Currency, the amount thereof converted to Dollars
in accordance with Section 1.08 and Section 2.15(b).

“Dollar Refinanced Term Loans” has the meaning specified in Section 10.01.

“Dollar Replacement Term Loans” has the meaning specified in Section 10.01.

“Dollar Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Dollar Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate

21


--------------------------------------------------------------------------------


Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(c)(i).

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the
Borrowers pursuant to Section 2.01(c)(i), (b) purchase participations in Dollar
Revolving L/C Obligations in respect of Dollar Revolving Letters of Credit and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth, and
opposite such Lender’s name on Schedule 2.01 under the caption “Dollar Revolving
Credit Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  The aggregate Dollar
Revolving Credit Commitments of all Dollar Revolving Credit Lenders shall be
$175,000,000 on the Second Amendment and Restatement Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement; provided that the aggregate Dollar Revolving Credit Commitments of
all Dollar Revolving Credit Lenders shall increase to $200,000,000 on the
Worldspan Closing Date, as such amount may be adjusted from time to time in
accordance with the terms of this Agreement.

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar
Revolving L/C Obligations and the Swing Line Obligations at such time.

“Dollar Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Dollar Revolving Credit Commitments at such time.

“Dollar Revolving Credit Lender” means an Original Dollar Revolving Credit
Lender, an Increased Original Dollar Revolving Credit Lender or a New Dollar
Revolving Credit Lender, as the context may require, and are referred to
collectively as the “Dollar Revolving Credit Lenders”.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(c)(i).

“Dollar Revolving Credit Note” means a promissory note of the Borrower payable
to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-4 hereto, evidencing the aggregate
Indebtedness of the Borrower to such Dollar Revolving Credit Lender resulting
from the Dollar Revolving Credit Loans made by such Revolving Credit Lender.

“Dollar Revolving L/C Advance” means, with respect to each Dollar Revolving
Credit Lender, such Lender’s funding of its participation in any Dollar
Revolving L/C Borrowing in accordance with its Pro Rata Share.

“Dollar Revolving L/C Borrowing” means an extension of credit resulting from a
drawing under any Dollar Revolving Letter of Credit which has not been
reimbursed on the applicable Honor Date or refinanced as a Dollar Revolving
Credit Borrowing.

22


--------------------------------------------------------------------------------


“Dollar Revolving L/C Credit Extension” means, with respect to any Revolving
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the renewal or increase of the amount thereof.

“Dollar Revolving L/C Issuer” means UBS AG, Stamford Branch and any other Lender
that becomes a Dollar Revolving L/C Issuer in accordance with Section 2.03(j) or
10.07(j), in each case, in its capacity as an issuer of Dollar Revolving Letters
of Credit hereunder, or any successor issuer of Dollar Revolving Letters of
Credit hereunder.

“Dollar Revolving L/C Obligation” means, as at any date of determination, the
aggregate maximum amount then available to be drawn under all outstanding Dollar
Revolving Letters of Credit (whether or not such maximum amount is then in
effect under any such Dollar Revolving Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Dollar Revolving Letter of
Credit) plus the aggregate of all Unreimbursed Amounts in respect of Dollar
Revolving Letters of Credit, including all Dollar Revolving L/C Borrowings.

“Dollar Revolving Letter of Credit” means a Letter of Credit denominated in
Dollars.

“Dollar Revolving Letter of Credit Sublimit” means an amount equal to the lesser
of (a) $50,000,000 and (b) the aggregate Dollar Amount of the Dollar Revolving
Credit Commitments.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous

23


--------------------------------------------------------------------------------


Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Investors” means the Sponsor, the Other Sponsor and the Management
Stockholders.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Euro Refinanced Term Loans” has the meaning specified in Section 10.01.

“Euro Replacement Term Loans” has the meaning specified in Section 10.01.

 “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan or any Post-First Amendment and Restatement Credit-Linked
Deposit:

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the Dow
Jones Market screen (or

24


--------------------------------------------------------------------------------


any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars or Sterling (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, or, if different, the date
on which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars or
Sterling (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period,

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars or Sterling for delivery on the
first day of such Interest Period in Same Day Funds in the approximate amount of
the Eurocurrency Rate Loan being made, continued or converted by UBS AG,
Stamford Branch and with a term equivalent to such Interest Period would be
offered by a London Affiliate of UBS AG, Stamford Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period,

(d)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the Telerate page
248 (or any successor thereto) for deposits in Euros (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (Brussels time) two (2) Business Days
prior to the first day of such Interest Period, or, if different, the date on
which quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in Euros for delivery on the first day
of such Interest Period,

(e)           if the rate referenced in the preceding clause (d) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
Banking Federation of the European Union Interest Settlement Rate for deposits
in Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest

25


--------------------------------------------------------------------------------


Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the European interbank market for deposits of
amounts in Euros for delivery on the first day of such Interest Period, or

(f)            if the rates referenced in the preceding clauses (d) and (e) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Euros for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by UBS AG, Stamford
Branch and with a term equivalent to such Interest Period would be offered by a
London Affiliate of UBS AG, Stamford Branch to major banks in the European
interbank market at their request at approximately 11:00 a.m. (Brussels time)
two (2) Business Days prior to the first day of such Interest Period or, if
different, the date on which quotations would customarily be provided by leading
banks in the European interbank market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the Eurocurrency
Rate.

“Euro Term Commitment” means, as to each Euro Term Lender, its obligation to
make a Euro Term Loan to the Borrower pursuant to Section 2.01(b) in an
aggregate Dollar Amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(b) under the caption “Euro Term Commitment” or in
the Assignment and Assumption pursuant to which such Euro Term Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The initial aggregate amount of the Euro Term
Commitments is €620,000,000.

“Euro Term Lender” means, at any time, any Lender that has a Euro Term
Commitment or a Euro Term Loan at such time.

“Euro Term Loan” means a Loan made pursuant to Section 2.01(b).

“Euro Term Note” means a promissory note of the Borrower payable to any Euro
Term Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Euro Term
Lender resulting from the Euro Term Loans made by such Euro Term Lender.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a)           the sum, without duplication, of:

(i)            Consolidated Net Income for such period,

(ii)           an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income,

26


--------------------------------------------------------------------------------


(iii)          decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions (other than acquisitions of inventory in the ordinary course of
business) by Holdings, the Borrower and the Restricted Subsidiaries completed
during such period)), and

(iv)          an amount equal to the aggregate net non-cash loss on Dispositions
by Holdings, the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; over

(b)           the sum, without duplication, of:

(i)            an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (f) of the definition of Consolidated Net Income,

(ii)           without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Capital Expenditures made in cash,
except to the extent that such Capital Expenditures were financed with the
proceeds of Indebtedness of Holdings, the Borrower or the Restricted
Subsidiaries,

(iii)          the aggregate amount of all principal payments of Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases and (B) the
amount of any mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii)
to the extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase but
excluding (X) all other prepayments of Term Loans and (Y) all prepayments of
Revolving Credit Loans and Swing Line Loans) made during such period (other than
in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of Holdings, the Borrower or
the Restricted Subsidiaries,

(iv)          an amount equal to the aggregate net non-cash gain on Dispositions
by Holdings, the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,

(v)           increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions by Holdings, the Borrower and the Restricted Subsidiaries during
such period),

(vi)          cash payments by Holdings, the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of Holdings,
the Borrower and the Restricted Subsidiaries other than Indebtedness,

27


--------------------------------------------------------------------------------


(vii)         without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Investments and acquisitions made
during such period pursuant to Section 7.02(b), (i) or (n) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of Holdings, the Borrower and the Restricted Subsidiaries,

(viii)        the amount of Restricted Payments paid during such period pursuant
to Section 7.06(i) to the extent such Restricted Payments were financed with
internally generated cash flow of Holdings, the Borrower and the Restricted
Subsidiaries,

(ix)           the aggregate amount of expenditures actually made by Holdings,
the Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period,

(x)            the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by Holdings, the Borrower and the Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness,

(xi)           without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by
Holdings, the Borrower or any of the Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Permitted Acquisitions or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period; provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, and

(xii)          the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of

28


--------------------------------------------------------------------------------


exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of Holdings, (b) each Subsidiary listed on Schedule 1.01G hereto, (c)
any Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (d) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (e) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition financed with secured Indebtedness incurred pursuant to Section
7.03(g) and each Restricted Subsidiary thereof that guarantees such
Indebtedness; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary under this clause (d) if such secured Indebtedness is repaid
or becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable and (f) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of providing a Guarantee shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.

“Existing Letters of Credit” means the letters of credit outstanding on the
Worldspan Closing Date and set forth on Schedule 1.01E other than Letters of
Credit under this Agreement prior to the Worldspan Closing Date.

“Facility” means the Tranche B Dollar Term Loans, the Euro Term Loans, the
Letter of Credit Facility, the Dollar Revolving Credit Facility, the Alternative
Currency Revolving Credit Facility or the Post-First Amendment and Restatement
Synthetic L/C Facility, as the context may require, and are referred to
collectively as the “Facilities”.

“FASA Credits” means the Delta FASA Credits and the Northwest FASA Credits, as
defined in the Delta FASA and the Northwest FASA, respectively.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to UBS AG, Stamford
Branch on such day on such transactions as determined by the Administrative
Agent.

“First Amended and Restated Credit Agreement” has the meaning specified in the
preliminary statements hereto.

“First Amendment and Restatement Effective Date” means the date that the
conditions precedent set forth in Section 4.01 of the First Amended and Restated
Credit Agreement were satisfied, which date was January 29, 2007.

29


--------------------------------------------------------------------------------


“Foreign Holdco” means a direct wholly owned Subsidiary of Holdings which shall
hold all of Holdings’ interests in all of its other Foreign Subsidiaries.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any

30


--------------------------------------------------------------------------------


obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or monetary other obligation of the payment or performance of such Indebtedness
or other monetary obligation, (iii) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or monetary
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Original Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means (a) the guaranty made by Holdings and the Subsidiary Guarantors
in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means (i) UBS AG, London branch, with respect to those certain
three cross currency swaps executed by Borrower with UBS AG, London branch, each
with an effective date of August 23, 2006 and (ii) any Person that is a Lender
or an Affiliate of a Lender at the time it enters into a Secured Hedge
Agreement, in its capacity as a party thereto.

“High Yield Notes” means the Senior Notes and Senior Subordinated Notes.

“High Yield Notes Documentation” means the High Yield Notes, and all documents
executed and delivered with respect to the High Yield Notes, including the
Senior Notes Indenture and the Senior Subordinated Notes Indenture.

31


--------------------------------------------------------------------------------


“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increased Original Dollar Revolving Credit Lender” has the meaning given to
such term in Section 2.01(c).

“Increased Original Revolving Credit Commitment” has the meaning given to such
term in Section 2.01(c).

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in Section
2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c)           net obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f)            all Attributable Indebtedness;

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and

32


--------------------------------------------------------------------------------


(h)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit J.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made; and (c) as to any Post-First Amendment and Restatement
Credit-Linked Deposit, the last day of each Interest Period therefor or the date
of any prepayment thereof.

“Interest Period” means, (a) as to each Eurocurrency Rate Loan subject to
clauses (i) and (ii) of Section 1.09(b) of the First Amended and Restated Credit
Agreement and clause (b) of the last sentence of Section 2.08(a), the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice (except for any
Post-First Amendment and Restatement Synthetic L/C Loan, which shall initially
have an Interest Period coincident with the Interest Period in effect for the
Post-First Amendment and Restatement Credit-Linked Deposits at the time such
Loan is made, subject to subsequent conversion in accordance with Section 2.02),
and (b)(x) as to Original Post-First Amendment and Restatement Credit Linked
Deposits that have been converted from Credit-Linked Deposits (as defined in the
Original Credit Agreement) pursuant to the provisions of the First Amended and
Restated Credit

33


--------------------------------------------------------------------------------


Agreement, the period commencing on December 28, 2006, (y) as to Original
Post-First Amendment and Restatement Credit-Linked Deposits that are made on the
First Amendment and Restatement Effective Date pursuant to a commitment under a
Tranche B Lender Addendum, the period commencing on the First Amendment and
Restatement Effective Date, and, in each case, ending on the last Business Day
of March 2007 and, in each case, for each period after such period, the day
beginning on the last day of the previous period and ending on the next
succeeding day that is the first to occur of the last Business Day of March,
June, September or December, as the case may be, and (z) as to the New
Post-First Amendment and Restatement Credit-Linked Deposits, the period
commencing on the Worldspan Closing Date or on the last day of the preceding
Interest Period and ending on the next succeeding day thereafter that is the
last Business Day of March, June, September or December, as the case may be;
provided that:

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan or Post-First Amendment and Restatement
Credit-Linked Deposit was made.

“Intermediate Holding Company” means any Subsidiary of Holdings that, directly
or indirectly, owns 100% of the issued and outstanding Equity Interests of the
Borrower.

“Intermediate Parent” has the meaning specified in the introductory paragraph to
this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

34


--------------------------------------------------------------------------------


“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Joint Bookrunners” means UBS Securities LLC, Credit Suisse Securities (USA) LLC
and Lehman Brothers Inc., each in its capacity as a Joint Bookrunner under this
Agreement.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Borrowing” means a Revolving L/C Borrowing or a Post-First Amendment and
Restatement Synthetic L/C Borrowing.

“L/C Credit Extension” a Revolving L/C Credit Extension or a Post-First
Amendment and Restatement Synthetic L/C Credit Extension.

“L/C Issuer” means a Revolving L/C Issuer or the Post-First Amendment and
Restatement Synthetic L/C Issuer.

“L/C Obligations” means the Revolving L/C Obligations and the Post-First
Amendment and Restatement Synthetic L/C Obligations.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes, without limitation, any
Delayed Draw Term Lender, any Increased Original Dollar Revolving Credit Lender,
any New Dollar Revolving Credit Lender, an L/C Issuer and the Swing Line Lender,
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a “Lender.”

35


--------------------------------------------------------------------------------


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder.  A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means (a) with respect to Letters of Credit
issued under the Revolving Credit Facilities, the day that is five (5) Business
Days prior to the scheduled Maturity Date then in effect for the Revolving
Credit Facilities (or, if such day is not a Business Day, the next preceding
Business Day) and (b) with respect to Letters of Credit issued under the
Post-First Amendment and Restatement Synthetic L/C Facility, the day that is
five (5) Business Days prior to the scheduled Maturity Date then in effect for
the Post-First Amendment and Restatement Synthetic L/C Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Tranche B Dollar Term Loan, a Euro Term Loan, a Revolving Credit
Loan, a Post-First Amendment and Restatement Synthetic L/C Loan or a Swing Line
Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its

36


--------------------------------------------------------------------------------


Subsidiaries, taken as a whole, (b) a material adverse effect on the ability of
the Loan Parties (taken as a whole) to perform their respective payment
obligations under any Loan Document to which any of the Loan Parties is a party
or (c) a material adverse effect on the rights and remedies of the Lenders or
the Agents under any Loan Document.

“Maturity Date” means (a) with respect to the Revolving Credit Facilities, the
sixth anniversary of the Original Closing Date and (b) with respect to the Term
Loans and the Post-First Amendment and Restatement Synthetic L/C Facility, the
seventh anniversary of the Original Closing Date; provided that if either such
day is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a document in form and substance reasonably satisfactory to the
Administrative Agent.

“Mortgage Amendment” has the meaning specified in Section 6.17.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)           with respect to the Disposition of any asset by Holdings, the
Borrower or any Restricted Subsidiary or any Casualty Event, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash (whether in Dollars or an
Alternative Currency) or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of Holdings, the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses (including attorneys’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by Holdings, the

37


--------------------------------------------------------------------------------


Borrower or such Restricted Subsidiary in connection with such Disposition or
Casualty Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith, and (D) any reserve for adjustment in respect of (x) the
sale price of such asset or assets established in accordance with GAAP and (y)
any liabilities associated with such asset or assets and retained by Holdings,
the Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction and it being understood that “Net
Cash Proceeds” shall include any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by Holdings, the Borrower or
any Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of the preceding
sentence or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed a Dollar Amount of (i) prior
to the Worldspan Closing Date, $5,000,000 and (ii) on and after the Worldspan
Closing Date, $7,250,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed a Dollar
Amount of (i) prior to the Worldspan Closing Date, $15,000,000 and (ii) on and
after the Worldspan Closing Date, $21,750,000 (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)); and

(b)           with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary, the excess, if any, of (i)
the sum of the cash received in connection with such incurrence or issuance over
(ii) the investment banking fees, underwriting discounts, commissions, costs and
other out-of-pocket expenses and other customary expenses, incurred by Holdings,
the Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance.

“New Dollar Revolving Credit Lender” has the meaning given to such term in
Section 2.01(c).

“New Facilities” means the Delayed Draw Term Loan Commitments, the Delayed Draw
Term Loans, the increase in the Dollar Revolving Credit Commitments and the New
Post-First Amendment and Restatement Synthetic L/C Commitment.

“New Post-First Amendment and Restatement Credit-Linked Deposit” means, in
respect of each New Post-First Amendment and Restatement Synthetic L/C Lender,
the cash deposit made by such Lender pursuant to Section 2.03(k)(i), as such
amount may be (a) reduced from time to time pursuant to Section 2.06 or (b)
reduced or increased from time to time pursuant to Section 2.03(c)(viii) or
pursuant to assignments by or to such Lender pursuant to Section 10.07.   The
initial amount of each New Post-First Amendment and Restatement Synthetic L/C
Lender’s Post-First Amendment and Restatement Credit-Linked Deposit shall be

38


--------------------------------------------------------------------------------


equal to the amount of its New Post-First Amendment and Restatement Synthetic
L/C Commitment on the Worldspan Closing Date.

“New Post-First Amendment and Restatement Synthetic L/C Commitment” means, as to
each New Post-First Amendment and Restatement Synthetic L/C Lender, its
obligation initially to fund its Post-First Amendment and Restatement
Credit-Linked Deposit in an aggregate amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “New Post-First Amendment and
Restatement Synthetic L/C Commitment” and after the Worldspan Closing Date to
(a) make Post-First Amendment and Restatement Synthetic L/C Loans to the
Borrower pursuant to Section 2.03(c)(viii) and (b) purchase participations in
Post-First Amendment and Restatement Synthetic L/C Obligations in respect of
Synthetic L/C Letters of Credit, in an aggregate principal amount at any one
time outstanding not to exceed the amount of its Post-First Amendment and
Restatement Credit-Linked Deposit, as such amount may be adjusted from time to
time in accordance with this Agreement.  The aggregate New Post-First Amendment
and Restatement Synthetic L/C Commitments of all New Post-First Amendment and
Restatement Synthetic L/C Lenders shall be $25,000,000 on the Worldspan Closing
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.

“New Post-First Amendment and Restatement Synthetic L/C Lender” means, at any
time, any Lender that has a New Post-First Amendment and Restatement Synthetic
L/C Commitment.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Northwest” means Northwest Airlines, Inc., a Minnesota corporation.

“Northwest FASA” means the Northwest Founder Airline Services Agreement, dated
as of June 30, 2003, between Northwest and the Borrower.

“Note” means a Tranche B Dollar Term Note, a Euro Term Note, a Dollar Revolving
Credit Note, an Alternative Currency Revolving Credit Note or a Post-First
Amendment and Restatement Synthetic L/C Note as the context may require.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b) and (b)
was not (or is not simultaneously being) applied to anything other than that
such particular use or transaction.

“NPL” means the National Priorities List under CERCLA.

39


--------------------------------------------------------------------------------


“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party and its Subsidiaries arising under any Secured Hedge Agreement, and
(z) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or its Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party or any of its Subsidiaries to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party or such Subsidiary.

“Orbitz Business” means the Subsidiaries of Holdings whose assets and operations
comprise the Orbitz Worldwide Business division of Holdings (as such division is
currently comprised) and do not contain any portion (other than de minimis
portions) of any business, operations or assets of Holdings or any of its
Subsidiaries other than the Orbitz Worldwide Business (as such division is
currently comprised).

“Orbitz IPO” means an initial public offering of common Equity Interests of
Orbitz TopCo.

“Orbitz TopCo” means a Subsidiary that is part of the Orbitz Business that owns
any and all of the other Subsidiaries of Holdings comprising the Orbitz
Business.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means August 23, 2006.

“Original Closing Date Audited Financial Statements” means the audited combined
balance sheets of the Travelport business of Cendant Corporation as of each of
December 31, 2005 and 2004, and the related audited consolidated statements of
income,

40


--------------------------------------------------------------------------------


stockholders’ equity and cash flows for the Travelport business of Cendant
Corporation for the fiscal years ended December 31, 2005, 2004 and 2003,
respectively.

“Original Closing Date Equity Contributions” means, collectively, (a) the
contribution by the Equity Investors of an aggregate amount of cash of not less
than $900,000,000 to Holdings or one or more direct or indirect holding company
parents of Holdings, and (b) the further contribution to the Borrower of any
portion of such cash contribution proceeds not directly received by the Borrower
or used by Holdings to pay Transaction Expenses.

“Original Closing Date Pro Forma Balance Sheet” has the meaning specified in
Section 5.05(a)(ii).

“Original Closing Date Pro Forma Financial Statements” has the meaning specified
in Section 5.05(a)(ii).

“Original Closing Date Transactions” means, collectively, (a) the Original
Closing Date Equity Contributions, (b) the acquisition of Travelport LLC by TDS
Investor Corporation on the Original Closing Date, (c) the issuance of the High
Yield Notes, (d) the funding of the Original Tranche B Dollar Term Loans and
Euro Term Loans on the Original Closing Date, (e) the funding of the
Credit-Linked Deposits under the Original Credit Agreement and the issuance of
Letters of Credit thereunder on the Original Closing Date, (f) the consummation
of any other transactions in connection with the foregoing, and (g) the payment
of the fees and expenses incurred in connection with any of the foregoing.

“Original Closing Date Transaction Expenses” means any fees or expenses incurred
or paid by Holdings, the Borrower or any Restricted Subsidiary in connection
with the Original Closing Date Transactions, the Original Credit Agreement and
the other Loan Documents and the transactions contemplated thereby.

“Original Closing Date Unaudited Financial Statements” means the unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Target and its Subsidiaries for each subsequent fiscal
quarter ended at least forty-five (45) days before the Original Closing Date,
which financial statements shall be prepared in accordance with GAAP.

“Original Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Original Dollar Revolving Credit Lender” has the meaning specified in Section
2.01(c).

“Original Facilities” means the Original Tranche B Dollar Term Commitments, the
Euro Term Commitments, the Alternative Currency Revolving Credit Commitments
under the First Amended and Restated Credit Agreement, the Dollar Revolving
Credit Commitments under the First Amended and Restated Credit Agreement and the
Original Post-First Amendment and Restatement Synthetic L/C Commitment.

41


--------------------------------------------------------------------------------


“Original Guarantor” means any “Guarantor” under the First Amended and Restated
Credit Agreement as in effect immediately prior to the Worldspan Closing Date.

“Original Lenders” has the meaning specified in the preliminary statements
hereto.

“Original Post-First Amendment and Restatement Credit-Linked Deposit” means, in
respect of each Original Post-First Amendment and Restatement Synthetic L/C
Lender, the cash deposit made by such Lender pursuant to Section 2.03(k)(i), as
such amount may be (a) reduced from time to time pursuant to Section 2.06 or (b)
reduced or increased from time to time pursuant to Section 2.03(c)(viii) or
pursuant to assignments by or to such Lender pursuant to Section 10.07.  The
initial amount of each Original Post-First Amendment and Restatement Synthetic
L/C Lender’s Post-First Amendment and Restatement Credit-Linked Deposit shall be
equal to the amount of its Original Post-First Amendment and Restatement
Synthetic L/C Commitment on the First Amendment and Restatement Effective Date.

“Original Post-First Amendment and Restatement Synthetic L/C Commitment” means,
as to each Original Post-First Amendment and Restatement Synthetic L/C Lender,
its obligation initially to fund its Original Post-First Amendment and
Restatement Credit-Linked Deposit in an aggregate amount set forth under the
First Amended and Restated Credit Agreement and after the First Amendment and
Restatement Effective Date to (a) make Post-First Amendment and Restatement
Synthetic L/C Loans to the Borrower pursuant to Section 2.03(c)(viii) and (b)
purchase participations in Post-First Amendment and Restatement Synthetic L/C
Obligations in respect of Synthetic L/C Letters of Credit, in an aggregate
principal amount at any one time outstanding not to exceed the amount of its
Post-First Amendment and Restatement Credit-Linked Deposit, as such amount may
be adjusted from time to time in accordance with this Agreement.  The aggregate
Original Post-First Amendment and Restatement Synthetic L/C Commitments of all
Original Post-First Amendment and Restatement Synthetic L/C Lenders shall be
$125,000,000 on the First Amendment and Restatement Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Original Post-First Amendment and Restatement Synthetic L/C Lender” means, at
any time, any Lender that has an Original Post-First Amendment and Restatement
Synthetic L/C Commitment.

“Other Sponsor” shall mean another financial sponsor identified to the
Administrative Agent that is a purchaser of Equity Interests in Holdings on or
promptly after the Original Closing Date.

 “Original Tranche B Dollar Term Commitment” means, as to each Original Tranche
B Dollar Term Lender, its obligation to make an Original Tranche B Dollar Term
Loan to the Borrower pursuant to Section 2.01(a)(i) in an aggregate original
Dollar Amount not to exceed the amount set forth in the First Amended and
Restated Credit Agreement or in the Assignment and Assumption pursuant to which
such Original Tranche B Dollar Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The initial aggregate amount of the Original Tranche B Dollar
Term Commitments is $1,406,475,000.

42


--------------------------------------------------------------------------------


“Original Tranche B Dollar Term Lender” means, at any time, any Lender that has
an Original Tranche B Dollar Term Commitment or an Original Tranche B Dollar
Term Loan at such time.

“Original Tranche B Dollar Term Loan” means a Loan made pursuant to Section
2.01(a)(i).

“Original Tranche B Dollar Term Note” means a promissory note of the Borrower
payable to any Original Tranche B Dollar Term Lender or its registered assigns,
in substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower to such Original Tranche B Dollar Term Lender
resulting from the Original Tranche B Dollar Term Loans made by such Original
Tranche B Dollar Term Lender.

“Other Taxes” has the meaning specified in Section 3.01(b).

 “Outstanding Amount” means (a) with respect to the Tranche B Dollar Term Loans,
Euro Term Loans, Revolving Credit Loans, Post-First Amendment and Restatement
Synthetic L/C Loans and Swing Line Loans on any date, the Dollar Amount thereof
after giving effect to any borrowings and prepayments or repayments of Tranche B
Dollar Term Loans, Euro Term Loans, Revolving Credit Loans (including any
refinancing of outstanding Unreimbursed Amounts under Revolving Letters of
Credit or Revolving L/C Credit Extensions as a Revolving Credit Borrowing),
Post-First Amendment and Restatement Synthetic L/C Loans and Swing Line Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Amount thereof on such date after giving
effect to any related L/C Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing or Post-First
Amendment and Restatement Synthetic L/C Borrowing, as the case may be) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of UBS AG,
Stamford Branch in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

43


--------------------------------------------------------------------------------


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings (and, after a Qualifying IPO, of the Borrower or an
Intermediate Holding Company) to the extent permitted hereunder.

“Permitted Holders” means each of (i) the Sponsor, (ii) the Management
Stockholders and (iii) the Other Sponsor; provided that if the Management
Stockholders own beneficially or of record more than fifteen percent (15%) of
the outstanding voting stock of Holdings in the aggregate, they shall be treated
as Permitted Holders of only fifteen percent (15%) of the outstanding voting
stock of Holdings at such time; provided further that if the Other Sponsor owns
beneficially or of record more than fifteen percent (15%) of the outstanding
voting stock of Holdings in the aggregate, it shall be treated as a Permitted
Holder of only fifteen percent (15%) of the outstanding voting stock of Holdings
at such time.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to Section
7.03(b), 7.03(t) or 7.13(a), (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended;

44


--------------------------------------------------------------------------------


provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Foreign Plan, established by any Loan Party or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to the acquisition of an Acquired
Entity or Business, the period beginning on the date such acquisition is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.

“Post-First Amendment and Restatement Credit-Linked Deposit” means the Original
Post-First Amendment and Restatement Credit-Linked Deposit and the New
Post-First Amendment and Restatement Credit-Linked Deposit.

“Post-First Amendment and Restatement Credit-Linked Deposit Account” means the
operating and/or investment account of, and established by, the Administrative
Agent under its exclusive dominion and control that shall be used for the
purposes set forth in Sections 2.03(c)(viii) and 2.03(k).

“Post-First Amendment and Restatement Credit-Linked Deposit Cost Amount” means,
for any Interest Period with respect to the Post-First Amendment and Restatement
Credit-Linked Deposits, an amount (expressed in basis points) reasonably
determined by the Administrative Agent in good faith to represent the
Administrative Agent’s administrative cost for investing the Post-First
Amendment and Restatement Credit-Linked Deposits and maintaining the Post-First
Amendment and Restatement Credit-Linked Deposit Account for such Interest
Period, which amount shall not exceed 12.5 basis points for such Interest
Period.

“Post-First Amendment and Restatement Synthetic L/C Borrowing” means an
extension of credit resulting from a drawing under any Synthetic L/C Letter of
Credit which has not been reimbursed on the applicable Honor Date and which
amount is funded by reducing the Post-First Amendment and Restatement
Credit-Linked Deposits by a like amount, consisting

45


--------------------------------------------------------------------------------


of simultaneous Post-First Amendment and Restatement Synthetic L/C Loans having
the same Interest Period made by each of the Post-First Amendment and
Restatement Synthetic L/C Lenders pursuant to Section 2.03(c)(viii).

“Post-First Amendment and Restatement Synthetic L/C Commitment” means any
Original Post-First Amendment and Restatement Synthetic L/C Commitment and any
New Post-First Amendment and Restatement Synthetic L/C Commitment.

“Post-First Amendment and Restatement Synthetic L/C Credit Extension” means,
with respect to any Synthetic L/C Letter of Credit, the issuance thereof or
extension of the expiry date thereof, or the renewal or increase of the amount
thereof.

“Post-First Amendment and Restatement Synthetic L/C Exposure” means, as to each
Post-First Amendment and Restatement Synthetic L/C Lender, its Pro Rata Share of
the Post-First Amendment and Restatement Synthetic L/C Obligations at such time.

“Post-First Amendment and Restatement Synthetic L/C Facility” means, at any
time, the aggregate amount of the Post-First Amendment and Restatement Synthetic
L/C Lenders’ Post-First Amendment and Restatement Synthetic L/C Commitments at
such time.

“Post-First Amendment and Restatement Synthetic L/C Issuer” means UBS AG,
Stamford Branch and its successors (including pursuant to Section 10.07(j)).

“Post-First Amendment and Restatement Synthetic L/C Lender” means, at any time,
any Original Post-First Amendment and Restatement Synthetic L/C Lender or any
New Post-First Amendment and Restatement Synthetic L/C Lender or any Lender that
has an outstanding Post-First Amendment and Restatement Synthetic L/C Loan at
such time.

“Post-First Amendment and Restatement Synthetic L/C Loans” means the loans
deemed made by the Post-First Amendment and Restatement Synthetic L/C Lenders to
the Borrower pursuant to Section 2.03(c)(viii) to reimburse drawings under a
Synthetic L/C Letter of Credit, which loans are funded by reducing the
Post-First Amendment and Restatement Credit-Linked Deposits by a like amount.

“Post-First Amendment and Restatement Synthetic L/C Note” means a promissory
note of the Borrower payable to any Post-First Amendment and Restatement
Synthetic L/C Lender or its registered assigns, in substantially the form of
Exhibit C-6 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Post-First Amendment and Restatement Synthetic L/C Lender resulting from
the Post-First Amendment and Restatement Synthetic L/C Loans made by such
Post-First Amendment and Restatement Synthetic L/C Lender.

“Post-First Amendment and Restatement Synthetic L/C Obligations” means, as at
any date of determination, the aggregate maximum amount then available to be
drawn under all outstanding Synthetic L/C Letters of Credit (whether or not such
maximum amount is then in effect under any such Synthetic L/C Letter of Credit
if such maximum amount increases periodically pursuant to the terms of such
Synthetic L/C Letter of Credit) plus the aggregate of all Unreimbursed Amounts
in respect of Synthetic L/C Letters of Credit, including all Post-First
Amendment and Restatement Synthetic L/C Borrowings.

46


--------------------------------------------------------------------------------


“Principal L/C Issuer” means the following (i) any L/C Issuer that has issued
Letters of Credit under either Revolving Credit Facility having an aggregate
Outstanding Amount in excess of $10,000,000 and (ii) the Post-First Amendment
and Restatement Synthetic L/C Issuer.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Holdings, the Borrower and the Restricted Subsidiaries; provided
that, so long as such actions are taken during such Post-Acquisition Period or
such costs are incurred during such Post-Acquisition Period, as applicable, the
cost savings related to such actions or such additional costs, as applicable, it
may be assumed, for purposes of projecting such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) if
compliance for a Test Period ending on or before June 30, 2007 is being
determined, the Transaction shall have been deemed to have been consummated on
the first day of such applicable Test Period, (B) to the extent applicable, the
Pro Forma Adjustment shall have been made and (C) all Specified Transactions and
the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and (ii)
in the case of a Permitted Acquisition or Investment described in the definition
of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on Holdings, the Borrower and the
Restricted

47


--------------------------------------------------------------------------------


Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Purchase Agreement” means the Purchase Agreement by and among Cendant
Corporation, Travelport LLC and TDS Investor LLC dated as of June 30, 2006.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings, any Intermediate Holding Company or the Borrower of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi)

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing and Delayed Draw Amendment” means the Repricing and Delayed Draw
Amendment to the First Amended and Restated Credit Agreement dated as of May 23,
2007 among Holdings, Intermediate Parent, the Borrower, the Administrative
Agent, each Euro Term Lender under the First Amended and Restated Credit
Agreement (after giving effect to the replacement of Non-Consenting Lenders, if
any, pursuant to Section 3.07 thereof) and the Required Lenders under the First
Amended and Restated Credit Agreement.

“Repricing Amendment Agreement” has the meaning assigned to such term in the
preliminary statements hereto.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Tranche B Dollar Term Loans, Euro Term Loans, Revolving
Credit Loans, or Post-First Amendment and Restatement Synthetic L/C Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

48


--------------------------------------------------------------------------------


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in Dollar
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Tranche B Dollar Term
Commitments, (c) aggregate unused Euro Term Commitments, (d) aggregate unused
Revolving Credit Commitments and (e) aggregate Unused Post-First Amendment and
Restatement Synthetic L/C Commitments; provided that the unused Tranche B Dollar
Term Commitment, unused Euro Term Commitment, unused Revolving Credit Commitment
and Unused Post-First Amendment and Restatement Synthetic L/C Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender or Holdings or any Affiliate thereof shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the
Original Closing Date, the First Amendment and Restatement Effective Date or the
Worldspan Closing Date, any secretary or assistant secretary of a Loan Party. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings (including any
Intermediate Holding Company) other than an Unrestricted Subsidiary and other
than the Borrower.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in Section
2.14(a).

“Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing or an
Alternative Currency Revolving Credit Borrowing.

“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.

“Revolving Credit Exposure” means the collective reference to the Dollar
Revolving Credit Exposure and the Alternative Currency Revolving Credit
Exposure.

49


--------------------------------------------------------------------------------


“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.

“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and the Alternative Currency Revolving Credit Lenders.

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.

“Revolving Credit Notes” means the collective reference to the Dollar Revolving
Credit Notes and the Alternative Currency Revolving Credit Notes.

“Revolving L/C Advances” means the collective reference to Dollar Revolving L/C
Advances and Alternative Currency Revolving L/C Advances.

“Revolving L/C Borrowing” means the collective reference to Dollar Revolving L/C
Borrowings and Alternative Currency Revolving L/C Borrowings.

“Revolving L/C Credit Extensions” means the collectively reference to the Dollar
Revolving L/C Credit Extensions and the Alternative Currency Revolving L/C
Credit Extensions.

“Revolving L/C Issuer” means the collectively reference to the Dollar Revolving
L/C Issuer and the Alternative Currency Revolving L/C Issuer.

“Revolving L/C Obligations” means, the collective reference to the Dollar
Revolving L/C Obligations and the Alternative Currency Revolving L/C
Obligations.

“Revolving Letter of Credits” means the collective reference to Dollar Revolving
Letters of Credit and Alternative Currency Revolving Letters of Credit.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment and Restatement Effective Date” means the date on which the
conditions set forth in Section 4.01 have been satisfied.

50


--------------------------------------------------------------------------------


“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(f) that is entered into by and between any Loan Party or any Restricted
Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means, collectively, (a) $450,000,000 in aggregate principal
amount of the Borrower’s 9⅞% senior dollar fixed rate notes due 2014, (b)
$150,000,000 in aggregate principal amount of the Borrower’s dollar floating
rate senior unsecured notes due 2014 and (c) €235,000,000 in aggregate principal
amount of the Borrower’s euro floating rate senior unsecured notes due 2014.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
August 23, 2006.

“Senior Subordinated Notes” means, collectively, (a) $300,000,000 in aggregate
principal amount of the Borrower’s 11⅞% senior subordinated notes due 2016 and
(b) €160,000,000 in aggregate principal amount of the Borrower’s 10⅞% senior
euro fixed rate notes due 2016.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of August 23, 2006.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts

51


--------------------------------------------------------------------------------


and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan, Revolving Commitment Increase that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”; provided
that a Revolving Commitment Increase, for purposes of this “Specified
Transaction” definition, shall be deemed to be fully drawn.

“Sponsor” means The Blackstone Group and its Affiliates, but not including,
however, any of its portfolio companies.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsor and the Borrower.

“Sponsor Termination Fees” means the one time payment under the Sponsor
Management Agreement of a termination fee to the Sponsor and its Affiliates in
the event of either a Change of Control or the completion of a Qualifying IPO.

“Sterling” and “£” means the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Holdings that
are Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of

52


--------------------------------------------------------------------------------


any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means UBS Loan Finance LLC, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments.  The
Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.

“Syndication Agent” means Credit Suisse Securities (USA), LLC, as Syndication
Agent under this Agreement.

“Synthetic L/C Letter of Credit” means a Letter of Credit issued under the
Post-First Amendment and Restatement Synthetic L/C Facility or pursuant to the
Original Credit Agreement.

53


--------------------------------------------------------------------------------


“Target” means Travelport LLC (formerly known as Cendant Travel Distribution
Services Group, Inc.), a Delaware corporation and an indirect wholly owned
subsidiary of Cendant Corporation.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitments” means the Original Tranche B Dollar Term Commitments, the
Delayed Draw Term Commitments and the Euro Term Commitments.

“Term Lender” means an Original Tranche B Dollar Term Lender, a Delayed Draw
Term Lender or a Euro Term Lender, as the context may require, and are referred
to collectively as the “Term Lenders”.

“Term Loan” means an Original Tranche B Dollar Term Loan, a Delayed Draw Term
Loan or a Euro Term Loan, as the context may require, and are referred to
collectively as the “Term Loans”.

“Term Note” means an Original Tranche B Dollar Term Note, a Delayed Draw Term
Note or a Euro Term Note, as the context may require, and are referred to
collectively as the “Term Notes”.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of Holdings ended on or prior to such time (taken as
one accounting period) in respect of which financial statements for each quarter
or fiscal year in such period have been or are required to be delivered pursuant
to Section 6.01(a) or (b); provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), the Test Period in effect shall be the period of four consecutive fiscal
quarters of the Target ended June 30, 2006.  A Test Period may be designated by
reference to the last day thereof (i.e., the “March 31, 2007 Test Period” refers
to the period of four consecutive fiscal quarters of Holdings ended March 31,
2007), and a Test Period shall be deemed to end on the last day thereof.

“Threshold Amount” means (i) prior to the Worldspan Closing Date, $25,000,000
and (ii) on and after the Worldspan Closing Date, $36,250,000.

“Total Assets” means the total assets of the Borrower, Holdings and Holdings’
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of Holdings delivered pursuant to Section 6.01(a) or (b) or, for
the period prior to the time any such

54


--------------------------------------------------------------------------------


statements are so delivered pursuant to Section 6.01(a) or (b), the Unaudited
Financial Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche B Dollar Term Commitment” means any Original Tranche B Dollar Term
Commitment or any Delayed Draw Term Commitment, as the context may require, and
are collectively referred to as the “Tranche B Dollar Term Commitments”.

“Tranche B Dollar Term Lender” means, at any time, any Lender that has a Tranche
B Dollar Term Commitment or a Tranche B Dollar Term Loan at such time.

“Tranche B Dollar Term Loan” means any Original Tranche B Dollar Term Loan and
any Delayed Draw Term Loan.

“Transaction” means the Original Closing Date Transactions and the Worldspan
Transactions.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“UBS AG, Stamford Branch” means UBS AG, Stamford Branch, and its successors.

“Unaudited Financial Statements” means the Original Closing Date Unaudited
Financial Statements and the Worldspan Closing Date Unaudited Financial
Statements.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of Holdings listed on
Schedule 1.01C and (ii) any Subsidiary of Holdings designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the date hereof, and any Subsidiary of such Subsidiary.

“Unused Post-First Amendment and Restatement Synthetic L/C Commitments” means,
at any time, the aggregate amount of the Post-First Amendment and Restatement

55


--------------------------------------------------------------------------------


Synthetic L/C Commitments at such time, less the Outstanding Amount of the
Post-First Amendment and Restatement Synthetic L/C Obligations at such time.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Worldspan” has the meaning specified in the preliminary statements hereto.

“Worldspan Acquisition” has the meaning specified in the preliminary statements
hereto.

“Worldspan Acquisition Consideration” means the total funds required to
consummate the Worldspan Acquisition.

“Worldspan Closing Date” means the date on which the conditions set forth in
Section 4.02 have been satisfied, which date shall not be later than December 6,
2007.

“Worldspan Closing Date Audited Financial Statements” means (i) the audited
combined balance sheets of the Travelport business of Cendant Corporation as of
each of December 31, 2006, 2005 and 2004, and the related audited consolidated
statements of income, stockholders’ equity and cash flows for the Travelport
business of Cendant Corporation for the fiscal years ended December 31, 2006,
2005 and 2004, respectively and (ii) the audited consolidated balance sheets of
Worldspan and its Subsidiaries as of each of December 31, 2006, 2005 and 2004,
and the related audited consolidated statements of income and cash flows for
Worldspan and its Subsidiaries for the fiscal years ended December 31, 2006,
2005 and 2004, respectively.

“Worldspan Closing Date Material Adverse Effect” means any changes, events or
conditions that have or would reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, results of operations
or financial condition of Worldspan and its Subsidiaries, taken as a whole, or
that materially impairs the ability of Worldspan and its Subsidiaries to
consummate the transactions contemplated by the Worldspan Merger Agreement,
other than any changes, events or conditions resulting from: (i) general
economic conditions in any of the markets or geographical areas in which any of
Worldspan and its Subsidiaries operate, unless such conditions
disproportionately affect Worldspan and its Subsidiaries in any material
respect; (ii) changes in economic conditions or the financial, banking, currency
or

56


--------------------------------------------------------------------------------


capital markets in general (whether in the United States or any other country or
in any international market) or changes in currency exchange rates or currency
fluctuations, unless such changes disproportionately affect Worldspan and its
Subsidiaries in any material respect; (iii) other conditions generally affecting
any of the industries in which Worldspan and its Subsidiaries operate, unless
such conditions disproportionately affect Worldspan and its Subsidiaries in any
material respect; (iv) acts of God, calamities, national or international
political or social conditions, including the engagement by any country in
hostilities, whether commenced before or after the date hereof, and whether or
not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack, unless such event
disproportionately affects Worldspan and its Subsidiaries in any material
respect; (v) changes in Laws or in GAAP (or other generally accepted accounting
principles applied by any of Worldspan and its Subsidiaries) or interpretations
thereof; (vi) any actions taken, or failures to take action, or such other
changes or events, in each case, to which the Borrower has expressly consented;
(vii) any item or items set forth in the Company Disclosure Letter to the
Worldspan Merger Agreement; (viii) the announcement or pendency of the
transactions contemplated by the Worldspan Merger Agreement, including by reason
of losses of customers, subscribers or suppliers and including by reason of the
identity of the Borrower or any communication by the Borrower regarding the
plans or intentions of the Borrower with respect to the conduct of the business
of any of Worldspan or its Subsidiaries; (ix) any change, event or circumstance
resulting from or relating to, or any action taken by, Borrower or its
Subsidiaries (including by means of any agreement or concerted action with
Expedia); or (x) any change, event or circumstance resulting from or relating to
Worldspan’s and its Subsidiaries’ business relationship with the Borrower, its
Affiliates, any investor in the equity or equity equivalents of the Borrower or
any portfolio company of any investor in the equity or equity equivalents of the
Borrower.  In determining whether changes, events or conditions resulting from
or relating to any action taken by Expedia constitute or contribute to a
Worldspan Closing Date Material Adverse Effect, anticipated shortfalls of
revenue from Expedia (net of any offsetting revenue commitments from airlines)
which were disclosed in the projections provided to the Borrower prior to the
date of the Worldspan Merger Agreement or in the Company Disclosure Letter to
the Worldspan Merger Agreement shall not be considered to constitute or
contribute to such determination to the extent such shortfalls (net of such
offsetting commitments) were so disclosed.

“Worldspan Closing Date Pro Forma Balance Sheet” has the meaning specified in
Section 5.05(a)(iii).

“Worldspan Closing Date Unaudited Financial Statements” has the meaning
specified in Section 4.02(e).

“Worldspan Existing Credit Facilities” means the (a) First Lien Credit
Agreement, dated as December 7, 2006, among Worldspan Technologies Inc., WS
Holdings LLC, the lenders from time to time party thereto, Credit Suisse, as
first lien administrative agent, and other parties signatory thereto and (b)
Second Lien Credit Agreement, dated as December 7, 2006, among Worldspan
Technologies Inc., WS Holdings LLC, the lenders from time to time party thereto,
Credit Suisse, as second lien administrative agent, and other parties signatory
thereto, in each case, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

57


--------------------------------------------------------------------------------


“Worldspan Loan Parties” means, collectively, Worldspan and each of its
Subsidiaries that is a Guarantor.

“Worldspan Merger Agreement” has the meaning specified in the preliminary
statements hereto.

“Worldspan PIK Notes” means (a) the unsecured pay-in-kind Subordinated Note Due
December 7, 2015, dated December 7, 2006, in the aggregate original principal
amount of $125,000,000 issued by Worldspan Technologies Inc. and payable to
Holdings and (b) the unsecured pay-in-kind Subordinated Notes Due December 7,
2015, dated December 7, 2006, in the aggregate original principal amount of
$125,000,000 issued by Worldspan Technologies Inc. and payable to Travelport
Worldwide Limited.

“Worldspan Transactions” means (i) the repayment of substantially all existing
Indebtedness of Worldspan, including without limitation, the repayment in full
of Worldspan Existing Credit Facilities, but excluding any Indebtedness set
forth on Schedule 7.03, (ii) the payment of the Worldspan Acquisition
Consideration, (iii) the funding of the Delayed Draw Term Loans on the Worldspan
Closing Date, (iv) the increase in the Dollar Revolving Credit Commitments on
the Worldspan Closing Date, (v) the funding of the New Post-First Amendment and
Restatement Credit-Linked Deposits and the issuance of Letters of Credit
thereunder on the Worldspan Closing Date, (vi) consummation of any other related
transactions in connection with the foregoing and (vii) the payment of costs and
expenses related to the foregoing.

SECTION 1.02       Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

(b)           (i)  The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

(II)  ARTICLE, SECTION, EXHIBIT AND SCHEDULE REFERENCES ARE TO THE LOAN DOCUMENT
IN WHICH SUCH REFERENCE APPEARS.

(III) THE TERM “INCLUDING” IS BY WAY OF EXAMPLE AND NOT LIMITATION.

(IV) THE TERM “DOCUMENTS” INCLUDES ANY AND ALL INSTRUMENTS, DOCUMENTS,
AGREEMENTS, CERTIFICATES, NOTICES, REPORTS, FINANCIAL STATEMENTS AND OTHER
WRITINGS, HOWEVER EVIDENCED, WHETHER IN PHYSICAL OR ELECTRONIC FORM.

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

58


--------------------------------------------------------------------------------


(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

SECTION 1.03       Accounting Terms.


(A)           ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY DEFINED HEREIN
SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA (INCLUDING
FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE SUBMITTED
PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP, APPLIED
IN A MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL
STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, FOR PURPOSES OF
DETERMINING COMPLIANCE WITH ANY TEST OR COVENANT CONTAINED IN THIS AGREEMENT
WITH RESPECT TO ANY PERIOD DURING WHICH ANY SPECIFIED TRANSACTION OCCURS, THE
TOTAL LEVERAGE RATIO SHALL BE CALCULATED WITH RESPECT TO SUCH PERIOD AND SUCH
SPECIFIED TRANSACTION ON A PRO FORMA BASIS.

SECTION 1.04       Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05       References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06       Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

SECTION 1.07       Timing of Payment of Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08       Currency Equivalents Generally.


(A)           ANY AMOUNT SPECIFIED IN THIS AGREEMENT (OTHER THAN IN ARTICLES II,
IX AND X OR AS SET FORTH IN PARAGRAPH (B) OF THIS SECTION) OR ANY OF THE OTHER
LOAN DOCUMENTS TO BE IN DOLLARS SHALL ALSO INCLUDE THE EQUIVALENT OF SUCH AMOUNT
IN ANY CURRENCY OTHER THAN

59


--------------------------------------------------------------------------------



DOLLARS, SUCH EQUIVALENT AMOUNT TO BE DETERMINED AT THE RATE OF EXCHANGE QUOTED
BY THE REUTERS WORLD CURRENCY PAGE FOR THE APPLICABLE CURRENCY AT 11:00 A.M.
(LONDON TIME) ON SUCH DAY (OR, IN THE EVENT SUCH RATE DOES NOT APPEAR ON ANY
REUTERS WORLD CURRENCY PAGE, BY REFERENCE TO SUCH OTHER PUBLICLY AVAILABLE
SERVICE FOR DISPLAYING EXCHANGE RATES AS MAY BE AGREED UPON BY THE
ADMINISTRATIVE AGENT AND THE BORROWER, OR, IN THE ABSENCE OF SUCH AGREEMENT,
SUCH RATE SHALL INSTEAD BE THE ARITHMETIC AVERAGE OF THE SPOT RATES OF EXCHANGE
OF THE ADMINISTRATIVE AGENT IN THE MARKET WHERE ITS FOREIGN CURRENCY EXCHANGE
OPERATIONS IN RESPECT OF SUCH CURRENCY ARE THEN BEING CONDUCTED, AT OR ABOUT
10:00 A.M. (NEW YORK CITY TIME) ON SUCH DATE FOR THE PURCHASE OF DOLLARS FOR
DELIVERY TWO BUSINESS DAYS LATER); PROVIDED THAT THE DETERMINATION OF ANY DOLLAR
AMOUNT SHALL BE MADE IN ACCORDANCE WITH SECTION 2.15.  NOTWITHSTANDING THE
FOREGOING, FOR PURPOSES OF DETERMINING COMPLIANCE WITH SECTIONS 7.01, 7.02 AND
7.03 WITH RESPECT TO ANY AMOUNT OF INDEBTEDNESS OR INVESTMENT IN A CURRENCY
OTHER THAN DOLLARS, NO DEFAULT SHALL BE DEEMED TO HAVE OCCURRED SOLELY AS A
RESULT OF CHANGES IN RATES OF EXCHANGE OCCURRING AFTER THE TIME SUCH
INDEBTEDNESS OR INVESTMENT IS INCURRED; PROVIDED THAT, FOR THE AVOIDANCE OF
DOUBT, THE FOREGOING PROVISIONS OF THIS SECTION 1.08 SHALL OTHERWISE APPLY TO
SUCH SECTIONS, INCLUDING WITH RESPECT TO DETERMINING WHETHER ANY INDEBTEDNESS OR
INVESTMENT MAY BE INCURRED AT ANY TIME UNDER SUCH SECTIONS.


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE UNDER SECTIONS 7.02, 7.05,
7.06 AND 7.11, ANY AMOUNT IN A CURRENCY OTHER THAN DOLLARS WILL BE CONVERTED TO
DOLLARS BASED ON THE AVERAGE EXCHANGE RATE FOR SUCH CURRENCY FOR THE MOST RECENT
TWELVE-MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE OF DETERMINATION DETERMINED IN
A MANNER CONSISTENT WITH THAT USED IN CALCULATING EBITDA FOR THE APPLICABLE
PERIOD; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE DEEMED TO APPLY TO
THE DETERMINATION OF ANY AMOUNT OF INDEBTEDNESS.


SECTION 1.09       EFFECT OF THIS AGREEMENT ON THE FIRST AMENDED AND RESTATED
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  UPON SATISFACTION OF THE
CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT SET FORTH IN SECTION
4.01, THIS AGREEMENT SHALL BE BINDING ON THE BORROWER, THE AGENTS, THE LENDERS
AND THE OTHER PARTIES HERETO AND THE PROVISIONS OF THE FIRST AMENDED AND
RESTATED CREDIT AGREEMENT SHALL BE REPLACED BY THE PROVISIONS OF THIS AGREEMENT;
PROVIDED THAT (I) ALL LOANS, LETTERS OF CREDIT OR OTHER CREDIT EXTENSIONS
OUTSTANDING UNDER THE FIRST AMENDED AND RESTATED CREDIT AGREEMENT SHALL CONTINUE
AS LOANS, LETTERS OF CREDIT OR OTHER CREDIT EXTENSIONS, AS APPLICABLE, UNDER
THIS AGREEMENT (AND, IN THE CASE OF EUROCURRENCY LOANS, WITH THE SAME INTEREST
PERIODS AS WERE APPLICABLE TO SUCH EUROCURRENCY LOANS IMMEDIATELY PRIOR TO THE
RESTATEMENT EFFECTIVE DATE), (II) ALL AMOUNTS OWING BY THE BORROWER UNDER THE
FIRST AMENDED AND RESTATED CREDIT AGREEMENT TO ANY PERSON IN RESPECT OF ACCRUED
AND UNPAID INTEREST AND FEES ON THE LOANS, COMMITMENTS AND LETTERS OF CREDIT
SHALL CONTINUE TO BE DUE AND OWING ON SUCH LOANS, COMMITMENTS AND LETTERS OF
CREDIT UNDER THIS AGREEMENT AND (III) ANY PERSON ENTITLED TO THE BENEFITS OF
ARTICLE III OR SECTION 10.05 OF THE FIRST AMENDED AND RESTATED CREDIT AGREEMENT
SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF THE CORRESPONDING PROVISIONS OF
THIS AGREEMENT.  UPON THE EFFECTIVENESS OF THIS AGREEMENT IN ACCORDANCE WITH
SECTION 4.01, EACH LOAN DOCUMENT THAT WAS IN EFFECT IMMEDIATELY PRIOR TO THE
SECOND AMENDMENT AND RESTATEMENT EFFECTIVE DATE SHALL CONTINUE TO BE EFFECTIVE
AND, UNLESS THE CONTEXT OTHERWISE REQUIRES, ANY REFERENCE TO THE FIRST AMENDED
AND RESTATED CREDIT AGREEMENT CONTAINED THEREIN SHALL BE DEEMED TO REFER TO THIS
AGREEMENT AND ANY REFERENCE TO THE TERM LOANS SHALL BE DEEMED

60


--------------------------------------------------------------------------------



TO REFER TO THE EURO TERM LOANS, THE ORIGINAL TRANCHE B DOLLAR TERM LOANS AND
DELAYED DRAW TERM LOANS TAKEN TOGETHER.


ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01       The Loans.


(A)           THE TRANCHE B DOLLAR TERM BORROWINGS.


(I) SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE FIRST AMENDED AND
RESTATED CREDIT AGREEMENT, EACH ORIGINAL TRANCHE B DOLLAR TERM LENDER MADE TO
THE BORROWER A SINGLE LOAN DENOMINATED IN DOLLARS IN A DOLLAR AMOUNT EQUAL TO
SUCH ORIGINAL TRANCHE B DOLLAR TERM LENDER’S ORIGINAL TRANCHE B DOLLAR TERM
COMMITMENT ON THE FIRST AMENDMENT AND RESTATEMENT EFFECTIVE DATE.  AMOUNTS
BORROWED UNDER THIS SECTION 2.01(A)(I) AND REPAID OR PREPAID MAY NOT BE
REBORROWED.  ORIGINAL TRANCHE B DOLLAR TERM LOANS MAY BE BASE RATE LOANS OR
EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED HEREIN.

(ii)  Subject to the terms and conditions set forth in this Agreement, each
Delayed Draw Term Lender severally agrees to make to the Borrower a single loan
denominated in Dollars in a Dollar Amount equal to such Delayed Draw Term
Lender’s Delayed Draw Term Commitment on the Worldspan Closing Date.  Amounts
borrowed under this Section 2.01(a)(ii) and repaid or prepaid may not be
reborrowed.  Delayed Draw Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.  If not drawn before 5:00 p.m. New York City
time on December 6, 2007, the Delayed Draw Term Commitments shall expire on such
date and shall from and after such time be of no further force or effect.


(B)           THE EURO TERM BORROWINGS.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH EURO TERM LENDER MADE TO THE BORROWER A SINGLE LOAN
DENOMINATED IN EUROS IN A DOLLAR AMOUNT EQUAL TO SUCH EURO TERM LENDER’S EURO
TERM COMMITMENT ON THE ORIGINAL CLOSING DATE.  AMOUNTS BORROWED UNDER THIS
SECTION 2.01(B) AND REPAID OR PREPAID MAY NOT BE REBORROWED.  EURO TERM LOANS
MUST BE EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED HEREIN.


(II)           THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN (I) EACH DOLLAR REVOLVING CREDIT LENDER SEVERALLY
AGREES TO MAKE LOANS DENOMINATED IN DOLLARS TO THE BORROWER AS ELECTED BY THE
BORROWER PURSUANT TO SECTION 2.02 (EACH SUCH LOAN, A “DOLLAR REVOLVING CREDIT
LOAN”) FROM TIME TO TIME, ON ANY BUSINESS DAY UNTIL THE MATURITY DATE (PROVIDED
THAT NO DOLLAR REVOLVING CREDIT LOANS IN EXCESS OF THE AGGREGATE AMOUNT OF THE
AVAILABLE DOLLAR REVOLVING CREDIT COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE
WORLDSPAN CLOSING DATE SHALL BE AVAILABLE ON THE WORLDSPAN CLOSING DATE), IN AN
AGGREGATE

61


--------------------------------------------------------------------------------



DOLLAR AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S
DOLLAR REVOLVING CREDIT COMMITMENT; PROVIDED THAT AFTER GIVING EFFECT TO ANY
DOLLAR REVOLVING CREDIT BORROWING, THE AGGREGATE OUTSTANDING AMOUNT OF THE
DOLLAR REVOLVING CREDIT LOANS OF ANY LENDER, PLUS SUCH LENDER’S PRO RATA SHARE
OF THE OUTSTANDING AMOUNT OF ALL DOLLAR REVOLVING L/C OBLIGATIONS, PLUS SUCH
LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL
NOT EXCEED SUCH LENDER’S DOLLAR REVOLVING CREDIT COMMITMENT; AND (II) EACH
ALTERNATIVE CURRENCY REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE LOANS
DENOMINATED IN AN ALTERNATIVE CURRENCY TO THE BORROWER AS ELECTED BY THE
BORROWER PURSUANT TO SECTION 2.02 (EACH SUCH LOAN, AN “ALTERNATIVE CURRENCY
REVOLVING CREDIT LOAN”) FROM TIME TO TIME, ON ANY BUSINESS DAY UNTIL THE
MATURITY DATE (PROVIDED THAT NO ALTERNATIVE CURRENCY REVOLVING CREDIT LOANS IN
EXCESS OF THE AGGREGATE AMOUNT OF THE AVAILABLE ALTERNATIVE CURRENCY REVOLVING
CREDIT COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE WORLDSPAN CLOSING DATE
SHALL BE AVAILABLE ON THE WORLDSPAN CLOSING DATE), IN AN AGGREGATE DOLLAR AMOUNT
NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S ALTERNATIVE
CURRENCY REVOLVING CREDIT COMMITMENT; PROVIDED THAT AFTER GIVING EFFECT TO ANY
ALTERNATIVE CURRENCY REVOLVING CREDIT BORROWING, THE AGGREGATE OUTSTANDING
AMOUNT OF THE ALTERNATIVE CURRENCY REVOLVING CREDIT LOANS OF ANY LENDER, PLUS
SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL ALTERNATIVE
CURRENCY REVOLVING L/C OBLIGATIONS SHALL NOT EXCEED SUCH LENDER’S ALTERNATIVE
CURRENCY REVOLVING CREDIT COMMITMENT.  WITHIN THE LIMITS OF EACH LENDER’S
REVOLVING CREDIT COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS
HEREOF, THE BORROWER MAY BORROW UNDER THIS SECTION 2.01(C), PREPAY UNDER SECTION
2.05, AND REBORROW UNDER THIS SECTION 2.01(C).  DOLLAR REVOLVING CREDIT LOANS
MAY BE BASE RATE LOANS OR EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED HEREIN,
AND ALTERNATIVE CURRENCY REVOLVING CREDIT LOANS MUST BE EUROCURRENCY RATE LOANS,
AS FURTHER PROVIDED HEREIN.  UPON THE INCREASE IN THE DOLLAR REVOLVING CREDIT
COMMITMENTS PURSUANT TO THIS AGREEMENT, EACH DOLLAR REVOLVING CREDIT LENDER
IMMEDIATELY PRIOR TO SUCH INCREASE (EACH, AN “ORIGINAL DOLLAR REVOLVING CREDIT
LENDER”) WILL AUTOMATICALLY AND WITHOUT FURTHER ACTION BE DEEMED TO HAVE
ASSIGNED TO EACH DOLLAR REVOLVING CREDIT LENDER BECOMING A PARTY TO THIS
AGREEMENT UPON SUCH INCREASE (EACH, A “NEW DOLLAR REVOLVING CREDIT LENDER”) AND
EACH ORIGINAL DOLLAR REVOLVING CREDIT LENDER WHOSE DOLLAR REVOLVING CREDIT
COMMITMENT HEREUNDER IS INCREASED ON THE WORLDSPAN CLOSING DATE (EACH, AN
“INCREASED ORIGINAL DOLLAR REVOLVING CREDIT LENDER”), AND EACH SUCH NEW DOLLAR
REVOLVING CREDIT LENDER AND INCREASED ORIGINAL DOLLAR REVOLVING CREDIT LENDER
WILL AUTOMATICALLY AND WITHOUT FURTHER ACTION BE DEEMED TO HAVE ASSUMED, A
PORTION OF SUCH ORIGINAL DOLLAR REVOLVING CREDIT LENDER’S PARTICIPATIONS
HEREUNDER IN OUTSTANDING DOLLAR REVOLVING LETTERS OF CREDIT AND SWING LINE LOANS
SUCH THAT, AFTER GIVING EFFECT TO EACH SUCH DEEMED ASSIGNMENT AND ASSUMPTION OF
PARTICIPATIONS, THE PERCENTAGE OF THE AGGREGATE OUTSTANDING (I) PARTICIPATIONS
HEREUNDER IN DOLLAR REVOLVING LETTERS OF CREDIT AND (II) PARTICIPATIONS
HEREUNDER IN SWING LINE LOANS HELD BY EACH DOLLAR REVOLVING CREDIT LENDER WILL
EQUAL THE PERCENTAGE OF THE AGGREGATE DOLLAR REVOLVING CREDIT COMMITMENTS OF ALL
DOLLAR REVOLVING CREDIT LENDERS REPRESENTED BY SUCH DOLLAR REVOLVING CREDIT
LENDER’S

62


--------------------------------------------------------------------------------



DOLLAR REVOLVING CREDIT COMMITMENT.  ON THE WORLDSPAN CLOSING DATE EACH
INCREASED ORIGINAL DOLLAR REVOLVING CREDIT LENDER AND NEW DOLLAR REVOLVING
CREDIT LENDER SHALL FUND AN AMOUNT EQUAL TO THE PRODUCT OF (X) SUCH INCREASED
ORIGINAL DOLLAR REVOLVING CREDIT LENDER’S OR NEW DOLLAR REVOLVING CREDIT
LENDER’S PRO RATA SHARE (AFTER GIVING EFFECT TO THE INCREASE IN REVOLVING CREDIT
COMMITMENTS TO OCCUR ON THE WORLDSPAN CLOSING DATE, IT BEING UNDERSTOOD THAT AS
APPLIED TO ANY INCREASED ORIGINAL DOLLAR REVOLVING CREDIT LENDER, SUCH PRO RATA
SHARE SHALL BE CALCULATED SOLELY WITH RESPECT TO THE AMOUNT ITS REVOLVING CREDIT
COMMITMENT AFTER GIVING EFFECT TO THE WORLDSPAN CLOSING DATE EXCEEDS ITS
REVOLVING CREDIT COMMITMENT WITHOUT GIVING EFFECT TO THE WORLDSPAN CLOSING DATE
(THE “INCREASED ORIGINAL REVOLVING CREDIT COMMITMENT”)), TIMES (Y) THE AGGREGATE
AMOUNT OF REVOLVING CREDIT LOANS OUTSTANDING IMMEDIATELY PRIOR TO THE WORLDSPAN
CLOSING DATE.  ON THE WORLDPSAN CLOSING DATE, EACH REVOLVING CREDIT LENDER
(OTHER THAN ANY INCREASED ORIGINAL DOLLAR REVOLVING CREDIT LENDER OR NEW DOLLAR
REVOLVING CREDIT LENDER) SHALL RECEIVE ITS PRO RATA SHARE (BEFORE GIVING EFFECT
TO THE INCREASE IN REVOLVING CREDIT COMMITMENTS TO OCCUR ON THE WORLDSPAN
CLOSING DATE) OF THE TOTAL AMOUNT FUNDED BY THE INCREASED ORIGINAL DOLLAR
REVOLVING CREDIT LENDERS AND NEW DOLLAR REVOLVING CREDIT LENDERS PURSUANT TO THE
PREVIOUS SENTENCE.  FOR THE AVOIDANCE OF DOUBT, EACH INCREASED ORIGINAL DOLLAR
REVOLVING CREDIT LENDER OR NEW DOLLAR REVOLVING CREDIT LENDER SHALL FUND ANY
BORROWINGS REQUESTED BY THE BORROWER ON THE WORLDSPAN CLOSING DATE IN ACCORDANCE
WITH THE OTHER PROVISIONS HEREOF.


(C)           THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS.


(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH
ORIGINAL POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER SEVERALLY
REMITTED TO THE ADMINISTRATIVE AGENT ON THE FIRST AMENDMENT AND RESTATEMENT
EFFECTIVE DATE AN AMOUNT IN DOLLARS EQUAL TO SUCH LENDER’S ORIGINAL POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENT AS ITS POST-FIRST AMENDMENT
AND RESTATEMENT CREDIT-LINKED DEPOSIT.  THE ADMINISTRATIVE AGENT DEPOSITED ALL
SUCH AMOUNTS RECEIVED BY IT INTO THE POST-FIRST AMENDMENT AND RESTATEMENT
CREDIT-LINKED DEPOSIT ACCOUNT PROMPTLY UPON RECEIPT THEREOF.  EACH ORIGINAL
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ITS POST-FIRST AMENDMENT AND RESTATEMENT
CREDIT-LINKED DEPOSIT SHALL BE AVAILABLE (I) TO PAY TO THE POST-FIRST AMENDMENT
AND RESTATEMENT SYNTHETIC L/C ISSUER SUCH LENDER’S PRO RATA SHARE OF ANY
UNREIMBURSED AMOUNT IN RESPECT OF ANY SYNTHETIC L/C LETTER OF CREDIT THAT IS NOT
REIMBURSED BY THE BORROWER AND (II) TO FUND SUCH LENDER’S POST-FIRST AMENDMENT
AND RESTATEMENT SYNTHETIC L/C LOANS, IN EACH CASE, PURSUANT TO SECTION 2.03(C). 
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOANS MAY BE PREPAID WITHOUT
REDUCING THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENTS;
PROVIDED, HOWEVER, THAT POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOANS
MAY NOT BE REBORROWED AS SUCH.


(II) SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH NEW POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER SEVERALLY AGREES TO REMIT TO THE
ADMINISTRATIVE AGENT ON THE WORLDSPAN CLOSING DATE AN AMOUNT IN DOLLARS EQUAL TO
SUCH

63


--------------------------------------------------------------------------------



LENDER’S NEW POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENT AS
ITS POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT.  THE
ADMINISTRATIVE AGENT SHALL DEPOSIT ALL SUCH AMOUNTS RECEIVED BY IT INTO THE
POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT ACCOUNT PROMPTLY UPON
RECEIPT THEREOF.  EACH ORIGINAL POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC
L/C LENDER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ITS POST-FIRST AMENDMENT
AND RESTATEMENT CREDIT-LINKED DEPOSIT SHALL BE AVAILABLE (I) TO PAY TO THE
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C ISSUER SUCH LENDER’S PRO RATA
SHARE OF ANY UNREIMBURSED AMOUNT IN RESPECT OF ANY SYNTHETIC L/C LETTER OF
CREDIT THAT IS NOT REIMBURSED BY THE BORROWER AND (II) TO FUND SUCH LENDER’S
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOANS, IN EACH CASE, PURSUANT
TO SECTION 2.03(C).  POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOANS
MAY BE PREPAID WITHOUT REDUCING THE POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C COMMITMENTS; PROVIDED, HOWEVER, THAT POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C LOANS MAY NOT BE REBORROWED AS SUCH.


(D)       NO PERSON (OTHER THAN THE ADMINISTRATIVE AGENT) SHALL HAVE THE RIGHT
TO MAKE ANY WITHDRAWAL FROM THE POST-FIRST AMENDMENT AND RESTATEMENT
CREDIT-LINKED DEPOSIT ACCOUNT OR TO EXERCISE ANY OTHER RIGHT OR POWER WITH
RESPECT THERETO.  EACH POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER
AGREES THAT ITS RIGHT, TITLE AND INTEREST IN AND TO THE POST-FIRST AMENDMENT AND
RESTATEMENT CREDIT-LINKED DEPOSIT ACCOUNT SHALL BE LIMITED TO THE RIGHT TO
REQUIRE ITS POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT TO BE
APPLIED AS PROVIDED IN SECTION 2.03(C) AND THAT IT WILL HAVE NO RIGHT TO REQUIRE
THE RETURN OF ITS POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT
OTHER THAN AS EXPRESSLY PROVIDED IN SECTION 2.06.  EACH POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C LENDER HEREBY ACKNOWLEDGES THAT (I) ITS POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT CONSTITUTES PAYMENT FOR ITS
PARTICIPATIONS IN SYNTHETIC L/C LETTERS OF CREDIT ISSUED, DEEMED ISSUED OR TO BE
ISSUED HEREUNDER, (II) ITS POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED
DEPOSIT AND ANY INVESTMENTS MADE THEREWITH SHALL SECURE ITS OBLIGATIONS TO THE
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C ISSUER HEREUNDER (EACH
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C ISSUER, A SECURITY INTEREST IN ITS POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT AND ALL OF ITS RIGHTS IN THE
POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT ACCOUNT TO SECURE ITS
OBLIGATIONS UNDER SECTION 2.01(D) AND AGREES THAT THE ADMINISTRATIVE AGENT, AS
HOLDER OF THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS AND
ANY INVESTMENTS MADE THEREWITH, WILL BE ACTING AS COLLATERAL AGENT FOR THE
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C ISSUER) AND (III) THE
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C ISSUER WILL BE ISSUING,
AMENDING, RENEWING AND EXTENDING SYNTHETIC L/C LETTERS OF CREDIT IN RELIANCE ON
THE AVAILABILITY OF SUCH LENDER’S POST-FIRST AMENDMENT AND RESTATEMENT
CREDIT-LINKED DEPOSIT TO DISCHARGE SUCH LENDER’S OBLIGATIONS IN CONNECTION WITH
ANY UNREIMBURSED AMOUNT IN RESPECT THEREOF IN ACCORDANCE WITH SECTION 2.03(C). 
THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C ISSUER HEREBY APPOINTS
THE ADMINISTRATIVE AGENT AS ITS COLLATERAL AGENT FOR

64


--------------------------------------------------------------------------------



THE PURPOSE OF HOLDING THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED
DEPOSITS, ANY INVESTMENTS MADE THEREWITH AND THE POST-FIRST AMENDMENT AND
RESTATEMENT CREDIT-LINKED DEPOSIT ACCOUNT.  THE ADMINISTRATIVE AGENT HEREBY
GRANTS A SECURITY INTEREST TO THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC
L/C ISSUER IN ALL OF ITS RIGHTS, TITLE AND INTEREST TO THE POST-FIRST AMENDMENT
AND RESTATEMENT CREDIT-LINKED DEPOSIT ACCOUNT.  THE FUNDING OF THE POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS AND THE AGREEMENTS WITH RESPECT
THERETO SET FORTH IN THIS AGREEMENT CONSTITUTE ARRANGEMENTS AMONG THE
ADMINISTRATIVE AGENT, THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C
ISSUER AND THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDERS WITH
RESPECT TO THE FUNDING OBLIGATIONS OF SUCH LENDERS UNDER THIS AGREEMENT, AND THE
POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS DO NOT CONSTITUTE
ASSETS OF, OR LOANS OR EXTENSIONS OF CREDIT TO, ANY LOAN PARTY.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS ARE
AND AT ALL TIMES WILL CONTINUE TO BE PROPERTY OF THE POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C LENDERS, AND THAT NO AMOUNT ON DEPOSIT AT ANY TIME IN
THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT ACCOUNT SHALL BE
THE PROPERTY OF ANY LOAN PARTY, CONSTITUTE “COLLATERAL” UNDER THE LOAN DOCUMENTS
OR OTHERWISE BE AVAILABLE IN ANY MANNER TO SATISFY ANY OBLIGATIONS OF ANY LOAN
PARTY UNDER THE LOAN DOCUMENTS.

SECTION 2.02       Borrowings, Conversions and Continuations of Loans.


(A)       EACH TERM BORROWING, EACH REVOLVING CREDIT BORROWING, EACH POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C BORROWING, EACH CONVERSION OF TERM LOANS
OR REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF
EUROCURRENCY RATE LOANS SHALL BE MADE UPON THE BORROWER’S IRREVOCABLE NOTICE TO
THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE
MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 P.M. (NEW
YORK, NEW YORK TIME OR LONDON, ENGLAND TIME IN THE CASE OF ANY BORROWING
DENOMINATED IN AN ALTERNATIVE CURRENCY) (I) THREE (3) BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF ANY BORROWING OR CONTINUATION OF EUROCURRENCY RATE LOANS
DENOMINATED IN DOLLARS OR ANY CONVERSION OF BASE RATE LOANS TO EUROCURRENCY RATE
LOANS DENOMINATED IN DOLLARS, (II) FOUR (4) BUSINESS DAYS PRIOR TO THE REQUESTED
DATE OF ANY BORROWING OR CONTINUATION OF EUROCURRENCY RATE LOANS DENOMINATED IN
AN ALTERNATIVE CURRENCY, AND (III) ONE (1) BUSINESS DAY BEFORE THE REQUESTED
DATE OF ANY BORROWING OF BASE RATE LOANS.  EACH TELEPHONIC NOTICE BY THE
BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY
TO THE ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER.  EACH BORROWING
OF, CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF (X) $2,500,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS
THEREOF IN THE CASE OF TRANCHE B DOLLAR TERM LOANS, (Y) €2,500,000 OR A WHOLE
MULTIPLE OF €500,000 IN EXCESS THEREOF IN THE CASE OF EURO TERM LOANS OR
ALTERNATIVE

65


--------------------------------------------------------------------------------



CURRENCY LOANS DENOMINATED IN EUROS OR (Z) £2,500,000 OR A WHOLE MULTIPLE OF
£500,000 IN EXCESS THEREOF IN THE CASE OF ALTERNATIVE CURRENCY LOANS DENOMINATED
IN STERLING.  EXCEPT AS PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH BORROWING
OF OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000
OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN NOTICE
(WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWER IS
REQUESTING A TERM BORROWING, A DOLLAR REVOLVING CREDIT BORROWING, AN ALTERNATIVE
CURRENCY REVOLVING CREDIT BORROWING, A POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C BORROWING, A CONVERSION OF TRANCHE B DOLLAR TERM LOANS OR
REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF
EUROCURRENCY RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR
CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE
PRINCIPAL AMOUNT OF LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE
CURRENCY IN WHICH THE LOANS TO BE BORROWED ARE TO BE DENOMINATED, (V) THE TYPE
OF LOANS TO BE BORROWED OR TO WHICH EXISTING TERM LOANS OR REVOLVING CREDIT
LOANS ARE TO BE CONVERTED, AND (VI) IF APPLICABLE, THE DURATION OF THE INTEREST
PERIOD WITH RESPECT THERETO.  IF WITH RESPECT TO LOANS DENOMINATED IN DOLLARS
THE BORROWER FAILS TO SPECIFY A TYPE OF LOAN IN A COMMITTED LOAN NOTICE OR FAILS
TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE
APPLICABLE TERM LOANS, REVOLVING CREDIT LOANS OR POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE
LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS
OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE
APPLICABLE EUROCURRENCY RATE LOANS.  IF THE BORROWER REQUESTS A BORROWING OF,
CONVERSION TO, OR CONTINUATION OF EUROCURRENCY RATE LOANS IN ANY SUCH COMMITTED
LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD (OR FAILS TO GIVE A TIMELY
NOTICE REQUESTING A CONTINUATION OF EUROCURRENCY RATE LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY), IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF
ONE (1) MONTH.  IF NO CURRENCY IS SPECIFIED, THE REQUESTED BORROWING SHALL BE IN
DOLLARS.


(B)       FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS PRO RATA SHARE OF THE
APPLICABLE CLASS OF LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR
CONTINUATION IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY
EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS OR
CONTINUATION DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF EACH BORROWING, EACH
APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT IN SAME DAY FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE FOR
THE APPLICABLE CURRENCY NOT LATER THAN 1:00 P.M., IN THE CASE OF ANY LOAN
DENOMINATED IN DOLLARS, AND NOT LATER THAN 1:00 P.M. (LONDON TIME) IN THE CASE
OF ANY LOAN IN AN ALTERNATIVE CURRENCY, IN EACH CASE ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.03 (AND IF SUCH BORROWING IS THE
CREDIT EXTENSION ON THE WORLDSPAN CLOSING DATE, SECTION 4.02), THE
ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER
IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING

66


--------------------------------------------------------------------------------



THE ACCOUNT OF THE BORROWER ON THE BOOKS OF UBS AG, STAMFORD BRANCH WITH THE
AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN
ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE
ADMINISTRATIVE AGENT BY THE BORROWER; PROVIDED THAT IF, ON THE DATE THE
COMMITTED LOAN NOTICE WITH RESPECT TO SUCH BORROWING IS GIVEN BY THE BORROWER,
THERE ARE SWING LINE LOANS OR L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF
SUCH BORROWING SHALL BE APPLIED, FIRST, TO THE PAYMENT IN FULL OF ANY SUCH L/C
BORROWINGS, SECOND, TO THE PAYMENT IN FULL OF ANY SUCH SWING LINE LOANS, AND
THIRD, TO THE BORROWER AS PROVIDED ABOVE.


(C)       EXCEPT AS OTHERWISE PROVIDED HEREIN, A EUROCURRENCY RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EUROCURRENCY RATE LOAN UNLESS THE BORROWER PAYS THE AMOUNT DUE, IF ANY, UNDER
SECTION 3.05 IN CONNECTION THEREWITH.  DURING THE EXISTENCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REQUIRE THAT NO
LOANS MAY BE CONVERTED TO OR CONTINUED AS EUROCURRENCY RATE LOANS.


(D)       THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EUROCURRENCY
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  THE DETERMINATION OF THE
EUROCURRENCY RATE BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE IN THE ABSENCE
OF MANIFEST ERROR.  AT ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS OF ANY CHANGE IN
UBS AG, STAMFORD BRANCH PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY
FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


(E)       AFTER GIVING EFFECT TO ALL TERM BORROWINGS, ALL REVOLVING CREDIT
BORROWINGS, ALL CONVERSIONS OF TERM LOANS OR REVOLVING CREDIT LOANS FROM ONE
TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM LOANS OR REVOLVING CREDIT LOANS
AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN FIFTEEN (15) INTEREST PERIODS IN
EFFECT.


(F)        THE FAILURE OF ANY LENDER TO MAKE THE LOAN TO BE MADE BY IT AS PART
OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY,
HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH BORROWING, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE MADE BY
SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


(G)       UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT MAY, WITH THE BORROWER’S CONSENT, ASSUME THAT SUCH
LENDER HAS MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE
OF SUCH BORROWING IN ACCORDANCE WITH PARAGRAPH (B) ABOVE, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON
SUCH DATE A CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE

67


--------------------------------------------------------------------------------



AGENT SHALL HAVE SO MADE FUNDS AVAILABLE, THEN, TO THE EXTENT THAT SUCH LENDER
SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT, EACH OF
SUCH LENDER AND THE BORROWER SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT AT
(I) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE AT THE TIME TO THE
LOANS COMPRISING SUCH BORROWING AND (II) IN THE CASE OF SUCH LENDER, THE GREATER
OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  A CERTIFICATE
OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS
OWING UNDER THIS SECTION 2.02(G) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  IF SUCH LENDER’S PORTION OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS AFTER SUCH THE
DATE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER SUCH AMOUNT WITH INTEREST THEREON ACCRUING FROM THE DATE ON WHICH THE
ADMINISTRATIVE AGENT MADE THE FUNDS AVAILABLE TO THE BORROWER AT THE RATE PER
ANNUM APPLICABLE TO ABR LOANS UNDER THE RELEVANT FACILITY (EXCEPT IN THE CASE OF
ANY EURO TERM LOANS, IN WHICH CASE SUCH AMOUNT SHALL BEAR INTEREST AT THE RATE
APPLICABLE TO EUROCURRENCY RATE LOANS), ON DEMAND, FROM THE BORROWER.  IF SUCH
LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH
AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR
PURPOSES OF THIS AGREEMENT, AND THE BORROWER’S OBLIGATION TO REPAY THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT PURSUANT TO THIS SECTION 2.02(G)
SHALL CEASE.


SECTION 2.03       LETTERS OF CREDIT.


(A)              THE LETTER OF CREDIT COMMITMENTS.

(i)               On and after the Original Closing Date the Existing Letters of
Credit will constitute Letters of Credit under this Agreement and for purposes
hereof will be deemed to have been issued on the Original Closing Date or the
Worldspan Closing Date, as applicable.

(ii)              Subject to the terms and conditions set forth herein, (A)(1)
each Dollar Revolving L/C Issuer agrees, in reliance upon the agreements of the
other Dollar Revolving Credit Lenders set forth in this Section 2.03, (x) from
time to time on any Business Day during the period from the Original Closing
Date until the Letter of Credit Expiration Date applicable to Dollar Revolving
Letters of Credit issued under the Dollar Revolving Credit Facility, to issue
Dollar Revolving Letters of Credit for the account of the Borrower (provided,
that any Dollar Revolving Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Dollar Revolving Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drafts under the Dollar Revolving Letters of Credit and (2) the Dollar
Revolving Credit Lenders severally agree to participate in Dollar Revolving
Letters of Credit issued pursuant to this Section 2.03, (B)(1) each Alternative
Currency Revolving L/C Issuer agrees, in reliance upon the agreements of the
other Alternative Currency Revolving Credit Lenders set forth in this Section
2.03, (x) from time to time on any Business Day during the period from the
Original

68


--------------------------------------------------------------------------------


Closing Date until the Letter of Credit Expiration Date applicable to
Alternative Currency Revolving Letters of Credit issued under the Alternative
Currency Revolving Credit Facility, to issue Alternative Currency Revolving
Letters of Credit denominated in an Alternative Currency for the account of the
Borrower (provided, that any Alternative Currency Revolving Letter of Credit may
be for the benefit of any Subsidiary of the Borrower) and to amend or renew
Alternative Currency Revolving Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drafts under the Alternative
Currency Revolving Letters of Credit and (2) the Alternative Currency Revolving
Credit Lenders severally agree to participate in Alternative Currency Revolving
Letters of Credit issued pursuant to this Section 2.03 and (C)(1) each
Post-First Amendment and Restatement Synthetic L/C Issuer agrees, in reliance
upon the agreements of the other Post-First Amendment and Restatement Synthetic
L/C Lenders set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the First Amendment and Restatement
Effective Date until the Letter of Credit Expiration Date applicable to the
Post-First Amendment and Restatement Synthetic L/C Facility, to issue Synthetic
L/C Letters of Credit for the account of the Borrower (provided, that any
Synthetic L/C Letter of Credit may be for the benefit of any Subsidiary) and to
amend or renew Synthetic L/C Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drafts under the Synthetic L/C
Letters of Credit and (2) the Post-First Amendment and Restatement Synthetic L/C
Lenders severally agree to participate in Synthetic L/C Letters of Credit issued
pursuant to this Section 2.03; provided that no L/C Issuer shall be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such L/C Credit Extension, (I)(x) the Dollar Revolving Credit Exposure
of any Lender would exceed such Lender’s Dollar Revolving Credit Commitment, (y)
the Alternative Currency Revolving Credit Exposure of any Lender would exceed
such Lender’s Alternative Currency Revolving Credit Commitment or (z) the
Outstanding Amount of the Dollar Revolving L/C Obligations would exceed the
Dollar Revolving Letter of Credit Sublimit or (II) in the case of the Synthetic
L/C Letters of Credit, the Post-First Amendment and Restatement Synthetic L/C
Exposure would exceed the sum of such Lender’s Post-First Amendment and
Restatement Credit-Linked Deposit and its Pro Rata Share of the outstanding
Post-First Amendment and Restatement Synthetic L/C Loans.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  If the Borrower shall fail to specify whether any requested Letter
of Credit is to be a Revolving Letter of Credit or a Synthetic L/C Letter of
Credit, then the requested Letter of Credit shall be deemed to be a Synthetic
L/C Letter of Credit unless the issuance thereof would not be permitted by the
foregoing provisions of this paragraph, in which case it shall be deemed to be a
Revolving Letter of Credit.  Notwithstanding any such specification or deemed
specification, the Borrower may request in writing that a Letter of Credit
issued under either Revolving Credit Facility or the Post-First Amendment and
Restatement Synthetic L/C Facility be deemed to be issued under any other
Facility (and such redesignation shall become effective on the date of receipt
by the Administrative Agent of such written request which shall be a Business
Day) so long as if at the time of the Administrative Agent’s receipt of such
request the issuance of such a Letter of Credit would be permitted under such
Facility by the foregoing provisions of this paragraph.  All Synthetic L/C
Letters of Credit will be denominated in Dollars.

69


--------------------------------------------------------------------------------


(iii)             An L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

(A)              any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Original Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date (for which such L/C Issuer is not otherwise compensated hereunder);

(B)                subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit (other than the Letters of Credit listed on Schedule
2.03(a)(iii)(B)) would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

(C)                the expiry date of such requested Letter of Credit would
occur after applicable Letter of Credit Expiration Date, unless all the Dollar
Revolving Credit Lenders or Post-First Amendment and Restatement Synthetic L/C
Lenders, as applicable, have approved such expiry date; or

(D)               the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer.

(iv)            An L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(B)         PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-RENEWAL LETTERS OF CREDIT.

(i)               Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to an L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion.  In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing

70


--------------------------------------------------------------------------------


thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (g) the currency in which the
request Letter of Credit will be denominated; and (h) such other matters as the
relevant L/C Issuer may reasonably request.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii)              Promptly after receipt of any Letter of Credit Application,
the relevant L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be.  Immediately upon
the issuance of (x) each Dollar Revolving Letter of Credit, each Dollar
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Dollar Revolving Letter of Credit in an amount equal to
the product of such Dollar Revolving Credit Lender’s Pro Rata Share times the
amount of such Dollar Revolving Letter of Credit, (y) each Alternative Currency
Revolving Letter of Credit, each Alternative Currency Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
acquire from the relevant L/C Issuer a risk participation in such Alternative
Currency Revolving Letter of Credit in an amount equal to the product of such
Alternative Currency Revolving Credit Lender’s Pro Rata Share times the amount
of such Alternative Currency Revolving Letter of Credit and (z) each Synthetic
L/C Letter of Credit, each Post-First Amendment and Restatement Synthetic L/C
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
acquire from the relevant L/C Issuer a risk participation in such Synthetic L/C
Letter of Credit in an amount equal to the product of such Post-First Amendment
and Restatement Synthetic L/C Lender’s Pro Rata Share times the amount of such
Synthetic L/C Letter of Credit.

(iii)             If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal.  Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed

71


--------------------------------------------------------------------------------


form under the terms hereof (by reason of the provisions of Section 2.03(a)(iii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Credit
Lender or Post-First Amendment and Restatement Synthetic L/C Lender, as
applicable, or the Borrower that one or more of the applicable conditions
specified in Section 4.03 is not then satisfied.

(iv)            Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(C)          DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

(i)               Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the Business Day immediately following the date of any
payment by an L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrower fails
to so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the Dollar Amount thereof in the
case of an Alternative Currency) (the “Unreimbursed Amount”), and the amount of
such Appropriate Lender’s Pro Rata Share thereof.  In such event, (x) in the
case of an Unreimbursed Amount under a Dollar Revolving Letter of Credit, the
Borrower shall be deemed to have requested a Dollar Revolving Credit Borrowing
of Base Rate Loans, (y) in the case of an Unreimbursed Amount under an
Alternative Currency Revolving Letter of Credit, the Borrower shall be deemed to
have requested an Alternative Currency Revolving Credit Borrowing of
Eurocurrency Rate Loans and (z) in the case of an Unreimbursed Amount under a
Synthetic L/C Letter of Credit, the Borrower shall be deemed to have requested a
Post-First Amendment and Restatement Synthetic L/C Borrowing of Eurocurrency
Rate Loans as described in clause (viii) below, in each case to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Eurocurrency Rate Loans or Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and Revolving Credit Lenders or the unutilized portion of the Post-First
Amendment and Restatement Synthetic L/C Commitments of the Post-First Amendment
and Restatement Synthetic L/C Lenders, as applicable, and subject, in each case,
to the conditions set forth in Section 4.03 (other than the delivery of a
Committed Loan Notice).  Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)              Each Dollar Revolving Credit Lender (including any such Lender
acting as an L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the relevant
Revolving L/C Issuer at the Administrative

72


--------------------------------------------------------------------------------


Agent’s Office for payments in an amount equal to its Pro Rata Share of any
Unreimbursed Amount in respect of a Dollar Revolving Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Dollar Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the relevant
Revolving L/C Issuer.  Each Alternative Currency Revolving Credit Lender
(including any such Lender acting as an L/C Issuer) shall upon any notice
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the relevant Revolving L/C Issuer at the Administrative
Agent’s Office for payments in an amount equal to its Pro Rata Share of any
Unreimbursed Amount in respect of an Alternative Currency Revolving Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Alternative Currency Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
relevant Revolving L/C Issuer.

(iii)             With respect to any Unreimbursed Amount in respect of a Dollar
Revolving Letter of Credit that is not fully refinanced by a Dollar Revolving
Credit Borrowing of Base Rate Loans because the conditions set forth in Section
4.03 cannot be satisfied or for any other reason, the Borrower shall be deemed
to have incurred from the relevant Revolving L/C Issuer a Dollar Revolving L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which Dollar Revolving L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Dollar Revolving Credit Lender’s payment to the Administrative Agent
for the account of the relevant Revolving L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such
Dollar Revolving L/C Borrowing and shall constitute a Dollar Revolving L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.  With respect to any Unreimbursed Amount in respect of an
Alternative Currency Revolving Letter of Credit that is not fully refinanced by
an Alternative Currency Revolving Credit Borrowing of Base Rate Loans because
the conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant
Revolving L/C Issuer an Alternative Currency Revolving L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which Alternative
Currency Revolving L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Alternative Currency Revolving Credit Lender’s payment to the Administrative
Agent for the account of the relevant Revolving L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such
Alternative Currency Revolving L/C Borrowing and shall constitute an Alternative
Currency Revolving L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv)            Until each Revolving Credit Lender funds its Revolving Credit
Loan or Revolving L/C Advance pursuant to this Section 2.03(c) to reimburse the
relevant Revolving L/C Issuer for any amount drawn under any Revolving Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the relevant Revolving L/C Issuer.

73


--------------------------------------------------------------------------------


(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or Revolving L/C Advances to reimburse a Revolving L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant Revolving L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
Borrower of a Committed Loan Notice).  No such making of a Revolving L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the relevant Revolving L/C Issuer for the amount of any payment made by such
Revolving L/C Issuer under any Revolving Letter of Credit, together with
interest as provided herein.

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant Revolving L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), such
Revolving L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Revolving L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.  A
certificate of the relevant Revolving L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(vii)         If, at any time after a Revolving L/C Issuer has made a payment
under any Revolving Letter of Credit and has received from any Revolving Credit
Lender such Lender’s Revolving L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of such Revolving L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s Revolving L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii)        If the Post-First Amendment and Restatement Synthetic L/C Issuer
shall not have received from the Borrower the payment required to be made by
Section 2.03(c)(i) with respect to any Synthetic L/C Letter of Credit within the
time specified in such Section, the Post-First Amendment and Restatement
Synthetic L/C Issuer will promptly notify the Administrative Agent of the
Unreimbursed Amount and the Administrative Agent will promptly notify each
Post-First Amendment and Restatement Synthetic L/C Lender of such Unreimbursed
Amount and its Pro Rata Share thereof.  Each Post-First Amendment and
Restatement Synthetic L/C Lender hereby authorizes the Administrative Agent to
reimburse the Post-First Amendment and Restatement Synthetic L/C Issuer solely
from such Lender’s Pro Rata Share of the Post-First Amendment and Restatement
Credit-Linked Deposits on deposit with the Administrative Agent in the
Post-First Amendment and Restatement Credit-Linked Deposit Account (it being
understood

74


--------------------------------------------------------------------------------


that such amount shall be deemed to constitute a Post-First Amendment and
Restatement Synthetic L/C Loan (which shall initially be a Eurocurrency Rate
Loan as set forth in clause (ix) below) of such Lender and such payment shall
have reduced the Post-First Amendment and Restatement Credit-Linked Deposits in
a like amount) (it being further understood that if the conditions precedent to
borrowing set forth in Section 4.03 have not been met, then such amount shall
not constitute a Post-First Amendment and Restatement Synthetic L/C Loan and
shall not relieve the Borrower of its obligation to reimburse such Unreimbursed
Amount), and the Administrative Agent will promptly pay to the Post-First
Amendment and Restatement Synthetic L/C Issuer such amounts.  Notwithstanding
anything herein to the contrary, the funding obligation of each Post-First
Amendment and Restatement Synthetic L/C Lender in respect of its participation
in Synthetic L/C Letters of Credit shall be satisfied in full upon the funding
of its Post-First Amendment and Restatement Credit-Linked Deposit.  Any amounts
received by the Administrative Agent thereafter pursuant to Section 2.03(c) in
respect of an Unreimbursed Amount under a Synthetic L/C Letter of Credit will be
promptly remitted by the Administrative Agent to the Post-First Amendment and
Restatement Credit-Linked Deposit Account (it being understood that, thereafter,
such amounts will be available to reimburse the Post-First Amendment and
Restatement Synthetic L/C Issuer in accordance with the preceding sentence of
this paragraph).

(ix)           On each date on which the Administrative Agent charges the
Post-First Amendment and Restatement Credit-Linked Deposit Account to reimburse
an Unreimbursed Amount in respect of a Synthetic L/C Letter of Credit as
provided in Section 2.03(c)(viii), if such amount is deemed to be a Post-First
Amendment and Restatement Synthetic L/C Loan, the Borrower shall have the right
either to reimburse such amount or to allow such amount to remain outstanding as
a Post-First Amendment and Restatement Synthetic L/C Loan with an initial
Interest Period coincident with the then-applicable Interest Periods for the
Post-First Amendment and Restatement Credit-Linked Deposits, subject to
subsequent conversion in accordance with Section 2.02.

(x)            If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
(1) in the case of a Revolving Letter of Credit, each Revolving Lender shall pay
to the Administrative Agent for the account of such Revolving L/C Issuer its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect and (2) in the case of a Synthetic L/C Letter of Credit, each Post-First
Amendment and Restatement Synthetic L/C Lender hereby authorizes the
Administrative Agent to reimburse such Post-First Amendment and Restatement
Synthetic L/C Issuer solely from such Lender’s Pro Rata Share of the Post-First
Amendment and Restatement Credit-Linked Deposits on deposit with the
Administrative Agent in the Post-First Amendment and Restatement Credit-Linked
Deposit Account, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the
Eurocurrency Rate for Term Loans.


(D)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
THE RELEVANT L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT ISSUED BY
IT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL

75


--------------------------------------------------------------------------------



AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:

(I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT, THIS
AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

(II)THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR OTHER RIGHT
THAT ANY LOAN PARTY MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH BENEFICIARY
OR ANY SUCH TRANSFEREE MAY BE ACTING), THE RELEVANT L/C ISSUER OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT RELATING
THERETO, OR ANY UNRELATED TRANSACTION;

(III)ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER SUCH
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;
OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED
IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

(IV)ANY PAYMENT BY THE RELEVANT L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE RELEVANT L/C ISSUER
UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN
BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY
OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION
WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

(V)ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY COLLATERAL, OR ANY RELEASE OR
AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM THE GUARANTY OR ANY OTHER
GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS ANY LOAN PARTY IN RESPECT OF SUCH
LETTER OF CREDIT; OR

(VI)ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO
ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY LOAN PARTY;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

76


--------------------------------------------------------------------------------



(E)           ROLE OF L/C ISSUERS.  EACH LENDER AND THE BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE RELEVANT L/C ISSUER SHALL NOT
HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT,
CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO
ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE
AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE
L/C ISSUERS, ANY AGENT-RELATED PERSON NOR ANY OF THE RESPECTIVE CORRESPONDENTS,
PARTICIPANTS OR ASSIGNEES OF ANY L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR
(I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH
THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II) ANY
ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
LETTER OF CREDIT APPLICATION.  THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL
NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE
OF THE L/C ISSUERS, ANY AGENT-RELATED PERSON, NOR ANY OF THE RESPECTIVE
CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF ANY L/C ISSUER, SHALL BE LIABLE OR
RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (III) OF
SECTION 2.03(E); PROVIDED THAT ANYTHING IN SUCH CLAUSES TO THE CONTRARY
NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST AN L/C ISSUER, AND SUCH
L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT,
OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE
BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY SUCH L/C ISSUER’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OR SUCH L/C ISSUER’S WILLFUL OR GROSSLY NEGLIGENT
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, EACH L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND NO L/C ISSUER SHALL
BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS
OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE
TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


(F)            CASH COLLATERAL.  (I) IF ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING AND THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, AS APPLICABLE,
REQUIRE THE BORROWER TO CASH COLLATERALIZE THE REVOLVING L/C OBLIGATIONS
PURSUANT TO SECTION 8.02(C) OR (II) AN EVENT OF DEFAULT SET FORTH UNDER SECTION
8.01(F) OR (G) OCCURS AND IS CONTINUING, THEN THE BORROWER SHALL CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL REVOLVING L/C OBLIGATIONS (IN
AN AMOUNT EQUAL TO SUCH OUTSTANDING AMOUNT DETERMINED AS OF THE DATE OF SUCH
EVENT OF DEFAULT), AND SHALL DO SO NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME,
ON (X) IN THE CASE OF THE IMMEDIATELY PRECEDING CLAUSE (I), (1) THE BUSINESS DAY

77


--------------------------------------------------------------------------------



THAT THE BORROWER RECEIVES NOTICE THEREOF, IF SUCH NOTICE IS RECEIVED ON SUCH
DAY PRIOR TO 12:00 NOON, NEW YORK CITY TIME, OR (2) IF CLAUSE (1) ABOVE DOES NOT
APPLY, THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES
SUCH NOTICE AND (Y) IN THE CASE OF THE IMMEDIATELY PRECEDING CLAUSE (II), THE
BUSINESS DAY ON WHICH AN EVENT OF DEFAULT SET FORTH UNDER SECTION 8.01(F) OR (G)
OCCURS OR, IF SUCH DAY IS NOT A BUSINESS DAY, THE BUSINESS DAY IMMEDIATELY
SUCCEEDING SUCH DAY.  FOR PURPOSES HEREOF, “CASH COLLATERALIZE” MEANS TO PLEDGE
AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
RELEVANT REVOLVING L/C ISSUER AND THE REVOLVING CREDIT LENDERS, AS COLLATERAL
FOR THE REVOLVING L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES (“CASH
COLLATERAL”) PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE RELEVANT REVOLVING L/C ISSUER
(WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE REVOLVING CREDIT LENDERS). 
DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE BORROWER HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUERS AND THE
REVOLVING LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND
ALL BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL
BE MAINTAINED IN BLOCKED ACCOUNTS AT UBS AG, STAMFORD BRANCH AND MAY BE INVESTED
IN READILY AVAILABLE CASH EQUIVALENTS.  IF AT ANY TIME THE ADMINISTRATIVE AGENT
DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR
CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT (ON BEHALF OF THE
SECURED PARTIES) OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE
AGGREGATE OUTSTANDING AMOUNT OF ALL REVOLVING L/C OBLIGATIONS, THE BORROWER
WILL, FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE AGENT, PAY TO THE
ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AND HELD IN THE
DEPOSIT ACCOUNTS AT UBS AG, STAMFORD BRANCH AS AFORESAID, AN AMOUNT EQUAL TO THE
EXCESS OF (A) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (B) THE TOTAL AMOUNT OF
FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT
REASONABLY DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON
THE DRAWING OF ANY REVOLVING LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS
CASH COLLATERAL, SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, TO REIMBURSE THE RELEVANT L/C ISSUER.  TO THE EXTENT THE AMOUNT
OF ANY CASH COLLATERAL EXCEEDS THE THEN OUTSTANDING AMOUNT OF SUCH REVOLVING L/C
OBLIGATIONS AND SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
THE EXCESS SHALL BE REFUNDED TO THE BORROWER.  IF SUCH EVENT OF DEFAULT IS CURED
OR WAIVED AND NO OTHER EVENT OF DEFAULT IS THEN OCCURRING AND CONTINUING, THE
AMOUNT OF ANY CASH COLLATERAL SHALL BE REFUNDED TO THE BORROWER.


(G)           LETTER OF CREDIT FEES.

(I)THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
DOLLAR REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS PRO RATA SHARE A LETTER OF
CREDIT FEE FOR EACH DOLLAR REVOLVING LETTER OF CREDIT ISSUED PURSUANT TO THIS
AGREEMENT EQUAL TO THE APPLICABLE RATE TIMES THE DAILY MAXIMUM AMOUNT THEN
AVAILABLE TO BE DRAWN UNDER SUCH DOLLAR REVOLVING LETTER OF CREDIT (WHETHER OR
NOT SUCH MAXIMUM AMOUNT IS THEN IN EFFECT UNDER SUCH DOLLAR REVOLVING LETTER OF
CREDIT IF SUCH

78


--------------------------------------------------------------------------------


    MAXIMUM AMOUNT INCREASES PERIODICALLY PURSUANT TO THE TERMS OF SUCH DOLLAR
REVOLVING LETTER OF CREDIT).  SUCH LETTER OF CREDIT FEES SHALL BE COMPUTED ON A
QUARTERLY BASIS IN ARREARS.  SUCH LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE
IN DOLLARS ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH DOLLAR REVOLVING LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE RELATING TO DOLLAR REVOLVING LETTERS OF CREDIT AND THEREAFTER ON
DEMAND.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE
DAILY MAXIMUM AMOUNT OF EACH DOLLAR REVOLVING LETTER OF CREDIT SHALL BE COMPUTED
AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH
QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.

(II)THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
ALTERNATIVE CURRENCY REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS PRO RATA
SHARE A LETTER OF CREDIT FEE FOR EACH ALTERNATIVE CURRENCY REVOLVING LETTER OF
CREDIT ISSUED PURSUANT TO THIS AGREEMENT EQUAL TO THE APPLICABLE RATE TIMES THE
DAILY MAXIMUM AMOUNT THEN AVAILABLE TO BE DRAWN UNDER SUCH ALTERNATIVE CURRENCY
REVOLVING LETTER OF CREDIT (WHETHER OR NOT SUCH MAXIMUM AMOUNT IS THEN IN EFFECT
UNDER SUCH ALTERNATIVE CURRENCY REVOLVING LETTER OF CREDIT IF SUCH MAXIMUM
AMOUNT INCREASES PERIODICALLY PURSUANT TO THE TERMS OF SUCH ALTERNATIVE CURRENCY
REVOLVING LETTER OF CREDIT).  SUCH LETTER OF CREDIT FEES SHALL BE COMPUTED ON A
QUARTERLY BASIS IN ARREARS.  SUCH LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE
IN DOLLARS ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH ALTERNATIVE CURRENCY REVOLVING LETTER OF CREDIT, ON THE LETTER
OF CREDIT EXPIRATION DATE RELATING TO ALTERNATIVE CURRENCY REVOLVING LETTERS OF
CREDIT AND THEREAFTER ON DEMAND.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE
DURING ANY QUARTER, THE DAILY MAXIMUM AMOUNT OF EACH ALTERNATIVE CURRENCY
REVOLVING LETTER OF CREDIT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE
RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE
WAS IN EFFECT.


(H)           FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO L/C
ISSUERS.  THE BORROWER SHALL PAY DIRECTLY TO EACH L/C ISSUER FOR ITS OWN ACCOUNT
A FRONTING FEE WITH RESPECT TO EACH REVOLVING LETTER OF CREDIT ISSUED BY IT
EQUAL TO 0.125% PER ANNUM OF THE DAILY MAXIMUM AMOUNT THEN AVAILABLE TO BE DRAWN
UNDER SUCH REVOLVING LETTER OF CREDIT (WHETHER OR NOT SUCH MAXIMUM AMOUNT IS
THEN IN EFFECT UNDER SUCH REVOLVING LETTER OF CREDIT IF SUCH MAXIMUM AMOUNT
INCREASES PERIODICALLY PURSUANT TO THE TERMS OF SUCH REVOLVING LETTER OF
CREDIT).  SUCH FRONTING FEES SHALL BE COMPUTED ON A QUARTERLY BASIS IN ARREARS. 
SUCH FRONTING FEES SHALL BE DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE
END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH
DATE TO OCCUR AFTER THE ISSUANCE OF SUCH REVOLVING LETTER OF CREDIT, ON THE
LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND.  IN ADDITION, THE
BORROWER SHALL PAY DIRECTLY TO EACH L/C ISSUER FOR ITS

79


--------------------------------------------------------------------------------



OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF SUCH L/C ISSUER RELATING TO
LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND
STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE WITHIN TEN (10) BUSINESS DAYS OF
DEMAND AND ARE NONREFUNDABLE.


(I)            CONFLICT WITH LETTER OF CREDIT APPLICATION.  NOTWITHSTANDING
ANYTHING ELSE TO THE CONTRARY IN ANY LETTER OF CREDIT APPLICATION, IN THE EVENT
OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF CREDIT
APPLICATION, THE TERMS HEREOF SHALL CONTROL.


(J)            ADDITION OF A REVOLVING L/C ISSUER.

(I)A DOLLAR REVOLVING CREDIT LENDER MAY BECOME AN ADDITIONAL DOLLAR REVOLVING
L/C ISSUER HEREUNDER PURSUANT TO A WRITTEN AGREEMENT AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT AND SUCH DOLLAR REVOLVING CREDIT LENDER.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE DOLLAR REVOLVING CREDIT LENDERS OF ANY
SUCH ADDITIONAL DOLLAR REVOLVING L/C ISSUER.

(II)AN ALTERNATIVE CURRENCY REVOLVING CREDIT LENDER MAY BECOME AN ADDITIONAL
ALTERNATIVE CURRENCY REVOLVING L/C ISSUER HEREUNDER PURSUANT TO A WRITTEN
AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND SUCH ALTERNATIVE
CURRENCY REVOLVING CREDIT LENDER.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
ALTERNATIVE CURRENCY REVOLVING CREDIT LENDERS OF ANY SUCH ADDITIONAL ALTERNATIVE
CURRENCY REVOLVING L/C ISSUER.


(K)           POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT
ACCOUNT.

(I)EACH OF THE ADMINISTRATIVE AGENT, THE POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C ISSUER AND EACH POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C
LENDER HEREBY ACKNOWLEDGES AND AGREES THAT (X) EACH POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C LENDER IS FUNDING OR HAS FUNDED, AS THE CASE MAY BE,
ITS POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT TO THE
ADMINISTRATIVE AGENT FOR APPLICATION IN THE MANNER CONTEMPLATED BY SECTION
2.03(C)(VIII) AND (Y) THE ADMINISTRATIVE AGENT MAY INVEST THE POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS IN SUCH INVESTMENTS AS MAY BE
DETERMINED FROM TIME TO TIME BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT HEREBY AGREES TO PAY TO EACH POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C LENDER, ON EACH INTEREST PAYMENT DATE FOR THE POST-FIRST AMENDMENT
AND RESTATEMENT CREDIT-LINKED DEPOSITS, INTEREST (COMPUTED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) ON THE AMOUNT OF SUCH
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER’S PRO RATA SHARE OF
THE AGGREGATE AMOUNT OF THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED
DEPOSITS DURING SUCH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE
EUROCURRENCY

80


--------------------------------------------------------------------------------


     RATE FOR SUCH INTEREST PERIOD LESS THE POST-FIRST AMENDMENT AND RESTATEMENT
CREDIT-LINKED DEPOSIT COST AMOUNT.  WITH RESPECT TO ANY INTEREST PERIOD DURING
WHICH A POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOAN IS DEEMED MADE,
THE ADMINISTRATIVE AGENT SHALL DETERMINE THE AMOUNT OF INTEREST PAYABLE BY THE
BORROWER ON SUCH POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOAN FOR THE
PORTION OF SUCH INTEREST PERIOD DURING WHICH SUCH POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C LOAN IS OUTSTANDING AND THE AMOUNT OF INTEREST PAYABLE
BY THE ADMINISTRATIVE AGENT ON THE POST-FIRST AMENDMENT AND RESTATEMENT
CREDIT-LINKED DEPOSITS DURING SUCH INTEREST PERIOD PURSUANT TO THE APPLICABLE
PROVISIONS OF THIS AGREEMENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

(II)NONE OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL HAVE ANY RIGHT, TITLE
OR INTEREST IN OR TO THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED
DEPOSIT ACCOUNT OR THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED
DEPOSITS OR OBLIGATIONS WITH RESPECT THERETO OTHER THAN AS EXPRESSLY PROVIDED IN
THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING, THE OBLIGATION TO RETURN THE
POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS TO THE POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDERS IS SOLELY AN OBLIGATION OF THE
ADMINISTRATIVE AGENT, AND NONE OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL
HAVE ANY LIABILITY OR OBLIGATION IN RESPECT OF THE PRINCIPAL AMOUNT OF THE
POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS.


(L)            POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C FACILITY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE LETTERS OF CREDIT UNDER THE
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C FACILITY SHALL ONLY BE ISSUED
BY THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C ISSUER.


SECTION 2.04            SWING LINE LOANS.


(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES TO MAKE LOANS IN DOLLARS (EACH SUCH LOAN, A
“SWING LINE LOAN”) TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY (OTHER
THAN THE ORIGINAL CLOSING DATE AND THE WORLDSPAN CLOSING DATE) UNTIL THE
MATURITY DATE IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE
AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT THAT SUCH SWING LINE
LOANS, WHEN AGGREGATED WITH THE PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF
DOLLAR REVOLVING CREDIT LOANS AND DOLLAR REVOLVING L/C OBLIGATIONS OF THE LENDER
ACTING AS SWING LINE LENDER, MAY EXCEED THE AMOUNT OF SUCH LENDER’S DOLLAR
REVOLVING CREDIT COMMITMENT; PROVIDED THAT, AFTER GIVING EFFECT TO ANY SWING
LINE LOAN, THE AGGREGATE OUTSTANDING AMOUNT OF THE DOLLAR REVOLVING CREDIT LOANS
OF ANY LENDER, PLUS SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF
ALL DOLLAR REVOLVING L/C OBLIGATIONS, PLUS SUCH LENDER’S PRO RATA SHARE OF THE
OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S DOLLAR
REVOLVING CREDIT

81


--------------------------------------------------------------------------------



COMMITMENT THEN IN EFFECT; PROVIDED FURTHER THAT, THE BORROWER SHALL NOT USE THE
PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE ANY OUTSTANDING SWING LINE LOAN. 
WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS
HEREOF, THE BORROWER MAY BORROW UNDER THIS SECTION 2.04, PREPAY UNDER SECTION
2.05, AND REBORROW UNDER THIS SECTION 2.04.  EACH SWING LINE LOAN SHALL BE A
BASE RATE LOAN.  SWING LINE LOANS SHALL ONLY BE DENOMINATED IN DOLLARS. 
IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN, EACH DOLLAR REVOLVING CREDIT
LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO,
PURCHASE FROM THE SWING LINE LENDER A RISK PARTICIPATION IN SUCH SWING LINE LOAN
IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S PRO RATA SHARE TIMES THE
AMOUNT OF SUCH SWING LINE LOAN.


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000 (AND ANY AMOUNT IN EXCESS OF
$100,000 SHALL BE AN INTEGRAL MULTIPLE OF $25,000), AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER.  PROMPTLY AFTER
RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE, THE
SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN
NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING LINE
LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE
AGENT (INCLUDING AT THE REQUEST OF ANY DOLLAR REVOLVING CREDIT LENDER) PRIOR TO
2:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE
SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF THE
LIMITATIONS SET FORTH IN THE FIRST PROVISO TO THE FIRST SENTENCE OF SECTION
2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN
SECTION 4.03 IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE BORROWER.


(C)           REFINANCING OF SWING LINE LOANS.


(I)            THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY REQUEST, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
AUTHORIZES THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH DOLLAR
REVOLVING CREDIT LENDER MAKE A BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH
LENDER’S PRO RATA SHARE OF THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING. 
SUCH REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO
BE A COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION

82


--------------------------------------------------------------------------------



2.02, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE
PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE UNUTILIZED PORTION OF
THE AGGREGATE DOLLAR REVOLVING CREDIT COMMITMENTS AND THE CONDITIONS SET FORTH
IN SECTION 4.03.  THE SWING LINE LENDER SHALL FURNISH THE BORROWER WITH A COPY
OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH NOTICE TO
THE ADMINISTRATIVE AGENT.  EACH DOLLAR REVOLVING CREDIT LENDER SHALL MAKE AN
AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED
LOAN NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS FOR THE
ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE FOR DOLLAR
DENOMINATED PAYMENTS NOT LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH
COMMITTED LOAN NOTICE, WHEREUPON, SUBJECT TO SECTION 2.04(C)(II), EACH DOLLAR
REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE
MADE A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT
SHALL REMIT THE FUNDS SO RECEIVED TO THE SWING LINE LENDER.

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Dollar Revolving Credit Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Dollar Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Dollar Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii)          If any Dollar Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv)          Each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.03.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

83


--------------------------------------------------------------------------------



(D)           REPAYMENT OF PARTICIPATIONS.


(I)            AT ANY TIME AFTER ANY DOLLAR REVOLVING CREDIT LENDER HAS
PURCHASED AND FUNDED A RISK PARTICIPATION IN A SWING LINE LOAN, IF THE SWING
LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING
LINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE OF SUCH PAYMENT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S RISK PARTICIPATION WAS FUNDED) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWER FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH DOLLAR REVOLVING CREDIT LENDER FUNDS ITS BASE RATE LOAN OR
RISK PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S PRO
RATA SHARE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH PRO RATA SHARE
SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWER SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.


SECTION 2.05            PREPAYMENTS.


(A)           OPTIONAL.


(I)            THE BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY
TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY TERM LOANS, REVOLVING CREDIT LOANS
AND POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOANS IN WHOLE OR IN PART
WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (1) SUCH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 P.M. (NEW YORK, NEW YORK TIME OR
LONDON, ENGLAND TIME IN THE CASE OF LOANS DENOMINATED IN AN ALTERNATIVE
CURRENCY) (A) THREE (3) BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS, (B) FOUR (4) BUSINESS DAYS PRIOR
TO ANY DATE OF PREPAYMENT OF EUROCURRENCY RATE LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY AND (C) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (2)
ANY PREPAYMENT OF EUROCURRENCY RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF (X)
$2,500,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF IN THE CASE OF
TRANCHE B DOLLAR TERM LOANS, (Y) €2,500,000 OR A WHOLE MULTIPLE OF €500,000 IN
EXCESS THEREOF IN THE CASE OF EURO TERM LOANS OR ALTERNATIVE CURRENCY LOANS
DENOMINATED IN EUROS OR (Z) £2,500,000 OR A WHOLE MULTIPLE OF £500,000 IN EXCESS
THEREOF IN THE CASE OF ALTERNATIVE CURRENCY LOANS DENOMINATED IN STERLING; AND
(3) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000
OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE
ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING (IT BEING UNDERSTOOD

84


--------------------------------------------------------------------------------



THAT BASE RATE LOANS SHALL BE DENOMINATED IN DOLLARS ONLY).  EACH SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE CLASS(ES) AND
TYPE(S) OF LOANS TO BE PREPAID.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY
EACH APPROPRIATE LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF
SUCH LENDER’S PRO RATA SHARE OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY A
BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT
SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN.  ANY PREPAYMENT OF A EUROCURRENCY RATE LOAN SHALL BE ACCOMPANIED BY ALL
ACCRUED INTEREST THEREON, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT
TO SECTION 3.05.  EACH PREPAYMENT OF PRINCIPAL OF, AND INTEREST ON, ALTERNATIVE
CURRENCY LOANS SHALL BE MADE IN THE RELEVANT ALTERNATIVE CURRENCY (EVEN IF
BORROWER IS REQUIRED TO CONVERT CURRENCY TO DO SO).  EACH PREPAYMENT OF THE
LOANS PURSUANT TO THIS SECTION 2.05(A) SHALL BE PAID TO THE APPROPRIATE LENDERS
IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  All Swing Line
Loans shall be denominated in Dollars only.

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under Section
2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or shall otherwise be delayed.

(iv)          Each voluntary prepayment of Term Loans pursuant to this Section
2.05(a) shall be applied as directed by the Borrower.

(v)           Voluntary prepayments of Post-First Amendment and Restatement
Synthetic L/C Loans made other than in connection with a corresponding reduction
of the Post-First Amendment and Restatement Synthetic L/C Commitments shall be
made to the Administrative Agent, which shall promptly remit the same to the
Post-First Amendment and Restatement Credit-Linked Deposit Account.


(B)           MANDATORY.


(I)            WITHIN FIVE (5) BUSINESS DAYS AFTER FINANCIAL STATEMENTS HAVE
BEEN DELIVERED PURSUANT TO SECTION 6.01(A) AND THE RELATED COMPLIANCE
CERTIFICATE HAS BEEN DELIVERED PURSUANT TO SECTION 6.02(B), THE BORROWER SHALL
CAUSE TO BE PREPAID AN AGGREGATE DOLLAR AMOUNT OF TERM LOANS EQUAL TO (A) 50%
(SUCH PERCENTAGE AS IT MAY BE REDUCED AS DESCRIBED BELOW, THE “ECF PERCENTAGE”)
OF EXCESS CASH FLOW, IF ANY, FOR THE FISCAL YEAR COVERED BY SUCH FINANCIAL
STATEMENTS (COMMENCING WITH THE FISCAL YEAR ENDED DECEMBER 31, 2007) MINUS (B)
THE SUM OF (I) ALL VOLUNTARY PREPAYMENTS OF TERM LOANS DURING SUCH FISCAL YEAR
AND (II) ALL VOLUNTARY PREPAYMENTS

85


--------------------------------------------------------------------------------



OF REVOLVING CREDIT LOANS DURING SUCH FISCAL YEAR TO THE EXTENT THE REVOLVING
CREDIT COMMITMENTS ARE PERMANENTLY REDUCED BY THE AMOUNT OF SUCH PAYMENTS, IN
THE CASE OF EACH OF THE IMMEDIATELY PRECEDING CLAUSES (I) AND (II), TO THE
EXTENT SUCH PREPAYMENTS ARE NOT FUNDED WITH THE PROCEEDS OF INDEBTEDNESS;
PROVIDED THAT (X) THE ECF PERCENTAGE SHALL BE 25% IF THE TOTAL LEVERAGE RATIO
FOR THE FISCAL YEAR COVERED BY SUCH FINANCIAL STATEMENTS WAS LESS THAN 4.25:1
AND GREATER THAN OR EQUAL TO 3.25:1 AND (Y) THE ECF PERCENTAGE SHALL BE 0% IF
THE TOTAL LEVERAGE RATIO FOR THE FISCAL YEAR COVERED BY SUCH FINANCIAL
STATEMENTS WAS LESS THAN 3.25:1.

(ii)           (A)  If (x) Holdings, the Borrower or any Restricted Subsidiary
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by any Restricted Subsidiary to a Loan Party), (e),
(g) or (h)) or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by Holdings, the Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall cause to be prepaid on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate Dollar Amount of
Term Loans equal to 100% (or, in the case of a Disposition made solely pursuant
to Section 7.05(o), such lesser percentage of Net Cash Proceeds as may be
specified in Section 7.05(o) with respect to such Disposition) of all Net Cash
Proceeds realized or received; provided that, other than in the case of a
Disposition made pursuant to Section 7.05(n), no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing);

(B)        With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than (I) any Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A) or (II) any Disposition pursuant
to Section 7.05(n)) or any Casualty Event, at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the business of Holdings and/or its Subsidiaries within (x) fifteen
(15) months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within fifteen (15) months following receipt thereof, within one hundred and
eighty (180) days of the date of such legally binding commitment; provided that
(i) so long as an Event of Default shall have occurred and be continuing, the
Borrower (x) shall not be permitted to make any such reinvestments (other than
pursuant to a legally binding commitment that the Borrower entered into at a
time when no Event of Default is continuing) and (y) shall not be required to
apply such Net Cash Proceeds which have been previously applied to prepay
Revolving Credit Loans to the prepayment of Term Loans until such time as the
relevant investment period has expired and no Event of Default is continuing and
(ii) if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Cash Proceeds shall be applied within five (5)
Business Days after the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 2.05.

86


--------------------------------------------------------------------------------


(iii)          If Holdings, the Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03, the Borrower shall cause to be prepaid an aggregate
Dollar Amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.

(iv)          If for any reason the aggregate Dollar Revolving Credit Exposures
at any time exceeds the aggregate Dollar Revolving Credit Commitments then in
effect, the Borrower shall promptly prepay or cause to be promptly prepaid
Dollar Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the
Dollar Revolving L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the
Dollar Revolving L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Dollar Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Dollar Revolving
Credit Commitments then in effect.  If for any reason the aggregate Alternative
Currency Revolving Credit Exposures at any time exceeds the aggregate
Alternative Currency Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Alternative Currency
Revolving Credit Loans and/or Cash Collateralize the Alternative Currency
Revolving L/C Obligations in an aggregate amount equal to such excess; provided
that the Borrower shall not be required to Cash Collateralize the Alternative
Currency Revolving L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Alternative Currency Revolving Credit Loans
such aggregate Outstanding Amount exceeds the aggregate Alternative Currency
Revolving Credit Commitments then in effect.

(v)           Each prepayment of Term Loans pursuant to this Section 2.05(b)
shall be applied in direct order of maturity to repayments thereof required
pursuant to Section 2.07(a); and each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares subject to clause
(vi) of this Section 2.05(b).

(vi)          The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.  The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.  Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment of
Term Loans required to be made pursuant to clauses (i) through (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment; provided that any Rejection
Notice may be rejected by the Borrower by 5:00 p.m. (New York time) on the day
of its receipt and shall thereupon become ineffective.  Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender.  If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans.  In

87


--------------------------------------------------------------------------------


the event a Lender rejects all or any portion of its Pro Rata Share of any
mandatory prepayment of Term Loans required pursuant to clauses (i) through
(iii) of this Section 2.05(b), the rejected portion of such Lender’s Pro Rata
Share of such prepayment shall be retained by the Borrower.

(vii)         Notwithstanding any of the other provisions of Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this Section
2.05(b), other than on the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b).  Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).


(C)           INTEREST, FUNDING LOSSES, ETC.  ALL PREPAYMENTS UNDER THIS SECTION
2.05 SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST THEREON, TOGETHER WITH, IN THE
CASE OF ANY SUCH PREPAYMENT OF A EUROCURRENCY RATE LOAN (OTHER THAN A POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOAN TO THE EXTENT SUCH PREPAYMENT IS
APPLIED TO INCREASE THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED
DEPOSITS) ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD THEREFOR, ANY
AMOUNTS OWING IN RESPECT OF SUCH EUROCURRENCY RATE LOAN PURSUANT TO SECTION
3.05.


SECTION 2.06            TERMINATION OR REDUCTION OF COMMITMENTS AND
CREDIT-LINKED DEPOSITS.


(A)           OPTIONAL.  THE BORROWER MAY, UPON WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, TERMINATE THE UNUSED COMMITMENTS OF ANY CLASS, OR FROM
TIME TO TIME PERMANENTLY REDUCE THE UNUSED COMMITMENTS OF ANY CLASS; PROVIDED
THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT THREE (3)
BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH
PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF $500,000 OR ANY WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF AND (III) IF, AFTER GIVING EFFECT TO ANY
REDUCTION OF THE COMMITMENTS, THE DOLLAR REVOLVING LETTER OF CREDIT SUBLIMIT OR
THE SWING LINE SUBLIMIT EXCEEDS THE AMOUNT OF THE DOLLAR REVOLVING CREDIT
FACILITY, SUCH SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH
EXCESS.  THE AMOUNT OF ANY SUCH COMMITMENT REDUCTION SHALL NOT BE APPLIED TO THE
DOLLAR REVOLVING LETTER OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT UNLESS
OTHERWISE SPECIFIED BY THE BORROWER.  NOTWITHSTANDING THE FOREGOING, THE
BORROWER MAY RESCIND OR POSTPONE ANY NOTICE OF TERMINATION OF THE COMMITMENTS IF
SUCH TERMINATION WOULD HAVE RESULTED FROM A REFINANCING OF ALL OF THE
FACILITIES, WHICH REFINANCING SHALL NOT BE CONSUMMATED OR OTHERWISE SHALL BE
DELAYED.  AT THEIR OPTION, BORROWERS MAY AT ANY TIME TERMINATE, OR FROM TIME TO
TIME PERMANENTLY REDUCE, THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-

88


--------------------------------------------------------------------------------



LINKED DEPOSITS; PROVIDED THAT (I) EACH REDUCTION OF THE POST-FIRST AMENDMENT
AND RESTATEMENT CREDIT-LINKED DEPOSITS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $100,000 AND NOT LESS THAN $500,000 AND (II) THE POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS SHALL NOT BE TERMINATED OR
REDUCED IF, AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C EXPOSURE WOULD EXCEED THE AGGREGATE
AMOUNT OF POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS.  IN THE
CASE OF A TERMINATION OR REDUCTION OF THE CREDIT-LINKED DEPOSITS PURSUANT TO THE
PREVIOUS SENTENCE AND, SO LONG AS THE POST-FIRST AMENDMENT AND RESTATEMENT LC
EXPOSURE (OTHER THAN TO THE EXTENT SUCH LC EXPOSURE IS CASH COLLATERALIZED ON
TERMS SATISFACTORY TO THE SYNTHETIC ISSUING BANK AND THE ADMINISTRATIVE AGENT)
AS OF THE MATURITY DATE SHALL NOT EXCEED ZERO, AT THE MATURITY DATE, THE
ADMINISTRATIVE AGENT SHALL RETURN TO THE POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C LENDERS, FROM THE CREDIT-LINKED DEPOSIT ACCOUNT ON A PRO RATA
BASIS.


(B)           MANDATORY.  THE TRANCHE B DOLLAR TERM COMMITMENT OF EACH TRANCHE B
DOLLAR TERM LENDER SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED TO $0 UPON THE
MAKING OF SUCH TRANCHE B DOLLAR TERM LENDER’S TRANCHE B DOLLAR TERM LOANS
PURSUANT TO SECTION 2.01(A).  THE EURO TERM COMMITMENT OF EACH EURO TERM LENDER
SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED TO $0 UPON THE MAKING OF SUCH
EURO TERM LENDER’S EURO TERM LOANS PURSUANT TO SECTION 2.01(B).  THE REVOLVING
CREDIT COMMITMENTS AND THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C
COMMITMENTS SHALL TERMINATE ON THE APPLICABLE MATURITY DATE FOR EACH SUCH
FACILITY.


(C)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF UNUSED PORTIONS OF THE DOLLAR REVOLVING LETTER OF CREDIT SUBLIMIT,
OR THE SWING LINE SUBLIMIT OR THE UNUSED COMMITMENTS OF ANY CLASS UNDER THIS
SECTION 2.06.  UPON ANY REDUCTION OF UNUSED COMMITMENTS OF ANY CLASS, THE
COMMITMENT OF EACH LENDER OF SUCH CLASS SHALL BE REDUCED BY SUCH LENDER’S PRO
RATA SHARE OF THE AMOUNT BY WHICH SUCH COMMITMENTS ARE REDUCED (OTHER THAN THE
TERMINATION OF THE COMMITMENT OF ANY LENDER AS PROVIDED IN SECTION 3.07).


SECTION 2.07               REPAYMENT OF LOANS.


(A)           TRANCHE B DOLLAR TERM LOANS.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE TRANCHE B DOLLAR TERM
LENDERS (I) ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE LAST BUSINESS DAY OF DECEMBER 2006, AN AGGREGATE
DOLLAR AMOUNT EQUAL TO 0.25% OF THE AGGREGATE DOLLAR AMOUNT OF ALL TRANCHE B
DOLLAR TERM LOANS THAT WOULD HAVE BEEN OUTSTANDING ON THE ORIGINAL CLOSING DATE
(ASSUMING FOR THIS SECTION 2.07 ONLY THAT SUCH TRANCHE B DOLLAR TERM LOANS WERE
ISSUED ON AUGUST 23, 2006 IN AN AMOUNT EQUAL TO THE DOLLAR TERM LOANS ISSUED
UNDER THE ORIGINAL CREDIT AGREEMENT AND THAT ALL SCHEDULED

89


--------------------------------------------------------------------------------



AMORTIZATION PAYMENTS PRIOR TO THE FIRST AMENDMENT AND RESTATEMENT EFFECTIVE
DATE HAD BEEN MADE) (WHICH PAYMENTS SHALL BE INCREASED TO REFLECT THE AGGREGATE
DOLLAR AMOUNT OF ALL TRANCHE B DOLLAR TERM LOANS OUTSTANDING ON THE WORLDSPAN
CLOSING DATE) (WHICH PAYMENTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF
PREPAYMENTS IN ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN SECTION 2.05)
AND (II) ON THE MATURITY DATE FOR THE TRANCHE B DOLLAR TERM LOANS, THE AGGREGATE
PRINCIPAL AMOUNT OF ALL TRANCHE B DOLLAR TERM LOANS OUTSTANDING ON SUCH DATE.


(B)           EURO TERM LOANS.  THE EURO TERM BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE EURO TERM LENDERS (I) ON THE
LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH
THE LAST BUSINESS DAY OF DECEMBER 2006, AN AGGREGATE AMOUNT IN EUROS EQUAL TO
0.25% OF THE AGGREGATE OF ALL EURO TERM LOANS OUTSTANDING ON THE ORIGINAL
CLOSING DATE (WHICH PAYMENTS SHALL BE INCREASED TO REFLECT THE AMOUNT IN EUROS
OF ALL EURO TERM LOANS OUTSTANDING ON THE WORLDSPAN CLOSING DATE) (WHICH
PAYMENTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN
ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN SECTION 2.05) AND (II) ON THE
MATURITY DATE FOR THE EURO TERM LOANS, THE AGGREGATE PRINCIPAL AMOUNT OF ALL
EURO TERM LOANS OUTSTANDING ON SUCH DATE.


(C)           REVOLVING CREDIT LOANS.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE APPROPRIATE LENDERS ON THE
MATURITY DATE FOR THE REVOLVING CREDIT FACILITIES THE AGGREGATE PRINCIPAL AMOUNT
OF ALL OF ITS REVOLVING CREDIT LOANS OUTSTANDING ON SUCH DATE.


(D)           SWING LINE LOANS.  THE BORROWER SHALL REPAY ITS SWING LINE LOANS
ON THE EARLIER TO OCCUR OF (I) THE DATE FIVE (5) BUSINESS DAYS AFTER SUCH LOAN
IS MADE AND (II) THE MATURITY DATE FOR THE DOLLAR REVOLVING CREDIT FACILITY.


(E)           POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOANS.  THE
BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDERS ON THE MATURITY DATE
FOR THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C FACILITY, THE
AGGREGATE PRINCIPAL AMOUNT OF ALL POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC
L/C LOANS OUTSTANDING ON SUCH DATE.


(F)            FOR THE AVOIDANCE OF DOUBT, ALL LOANS SHALL BE REPAID, WHETHER
PURSUANT TO THIS SECTION 2.07 OR OTHERWISE, IN THE CURRENCY IN WHICH THEY WERE
MADE.


SECTION 2.08               INTEREST.


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.08(B), (I) EACH
EUROCURRENCY RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EUROCURRENCY

90


--------------------------------------------------------------------------------



RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE PLUS (IN THE CASE OF A
EUROCURRENCY RATE LOAN OF ANY LENDER WHICH IS LENT FROM A LENDING OFFICE IN THE
UNITED KINGDOM OR A PARTICIPATING MEMBER STATE) THE MANDATORY COST; (II) EACH
BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE
PLUS THE APPLICABLE RATE; (III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE FOR DOLLAR
REVOLVING CREDIT LOANS AND (IV) EACH POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD (OR PORTION THEREOF) (WHICH INTEREST PERIOD
SHALL BE COINCIDENT WITH THE APPLICABLE INTEREST PERIOD FOR THE POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS) AT A RATE PER ANNUM EQUAL TO
THE EUROCURRENCY RATE FOR THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED
DEPOSITS PLUS THE APPLICABLE RATE FOR EUROCURRENCY RATE TERM LOANS.  FOR THE
AVOIDANCE OF DOUBT, (A) EACH ALTERNATIVE CURRENCY LOAN SHALL BE A EUROCURRENCY
RATE LOAN AND (B) AS OF THE FIRST AMENDMENT AND RESTATEMENT EFFECTIVE DATE AND
SUBJECT TO SUBSEQUENT CONVERSIONS PURSUANT TO SECTION 2.02, EACH ORIGINAL
TRANCHE B DOLLAR TERM LOAN THAT IS A EUROCURRENCY RATE LOAN SHALL HAVE AN
INTEREST PERIOD THAT IS (X) IF SUCH ORIGINAL TRANCHE B DOLLAR TERM LOAN HAS BEEN
CONVERTED FROM A DOLLAR TERM LOAN (AS DEFINED IN THE ORIGINAL CREDIT AGREEMENT)
PURSUANT TO THE PROVISIONS OF THE FIRST AMENDED AND RESTATED CREDIT AGREEMENT,
THE INTEREST PERIOD IN EFFECT FOR SUCH DOLLAR TERM LOAN IMMEDIATELY PRIOR TO THE
FIRST AMENDMENT AND RESTATEMENT EFFECTIVE DATE AND (Y) IF SUCH ORIGINAL TRANCHE
B DOLLAR TERM LOAN IS MADE PURSUANT TO A COMMITMENT UNDER A TRANCHE B LENDER
ADDENDUM, THE INTEREST PERIOD SET FORTH IN THE COMMITTED LOAN NOTICE DELIVERED
WITH RESPECT THERETO.


(B)           THE BORROWER SHALL PAY INTEREST ON PAST DUE AMOUNTS HEREUNDER AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.  ACCRUED AND UNPAID INTEREST ON
PAST DUE AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND
PAYABLE UPON DEMAND.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.  FOR THE AVOIDANCE
OF DOUBT, INTEREST ON DOLLAR TERM LOANS THAT HAVE BEEN CONVERTED TO ORIGINAL
TRANCHE B DOLLAR TERM LOANS PURSUANT TO THE PROVISIONS OF THE FIRST AMENDED AND
RESTATED CREDIT AGREEMENT THAT SHALL HAVE ACCRUED AND SHALL HAVE BEEN UNPAID
PRIOR TO THE OCCURRENCE OF THE FIRST AMENDMENT AND RESTATEMENT EFFECTIVE DATE
SHALL BE PAID ON THE FIRST INTEREST PAYMENT DATE APPLICABLE TO SUCH ORIGINAL
TRANCHE B DOLLAR TERM LOANS FOLLOWING THE FIRST AMENDMENT AND RESTATEMENT DATE.

91


--------------------------------------------------------------------------------



(D)           INTEREST ON EACH LOAN SHALL BE PAYABLE IN THE CURRENCY IN WHICH
EACH LOAN WAS MADE.


(E)           FOR THE AVOIDANCE OF DOUBT, THE DELAYED DRAW TERM LOANS WILL ONLY
ACCRUE INTEREST FROM AND AFTER THE WORLDSPAN CLOSING DATE.

SECTION 2.09       Fees.  In addition to certain fees described in Sections
2.03(g) and (h):

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each (i) Dollar Revolving Credit Lender in accordance
with its Pro Rata Share, a commitment fee equal to the Applicable Rate with
respect to commitment fees times the actual daily amount by which the aggregate
Dollar Revolving Credit Commitment exceeds the sum of (A) the Outstanding Amount
of Dollar Revolving Credit Loans and (B) the Outstanding Amount of Dollar
Revolving L/C Obligations; provided that any commitment fee accrued with respect
to any of the Dollar Revolving Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Dollar Revolving
Credit Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (ii) Alternative Currency Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate with respect to commitment fees times the actual daily amount by which the
aggregate Alternative Currency Revolving Credit Commitment exceeds the sum of
(A) the Outstanding Amount of Alternative Currency Revolving Credit Loans and
(B) the Outstanding Amount of Alternative Currency Revolving L/C Obligations;
provided that any commitment fee accrued with respect to any of the Alternative
Currency Revolving Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on any of the Alternative Currency Revolving Credit
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  The commitment fees shall accrue at all times from the Original Closing
Date until the Maturity Date for the Revolving Credit Facilities, including at
any time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Original Closing Date, and on the Maturity Date for the
Revolving Credit Facilities.  The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)           Facility Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Post-First Amendment and Restatement Synthetic L/C
Lender in accordance

92


--------------------------------------------------------------------------------


with its Pro Rata Share of the amounts on deposit in the Post-First Amendment
and Restatement Credit-Linked Deposit Account, a facility fee equal to the sum
of (A) the Applicable Rate with respect to Post-First Amendment and Restatement
Synthetic L/C facility fees times the amount of such Post-First Amendment and
Restatement Synthetic L/C Lender’s Post-First Amendment and Restatement
Credit-Linked Deposit and (B) the Post-First Amendment and Restatement
Credit-Linked Deposit Cost Amount for such period.  The facility fee shall
accrue at all times from the First Amendment and Restatement Effective Date
until the Maturity Date for the Post-First Amendment and Restatement Synthetic
L/C Facility, including at any time during which one or more of the conditions
in Article 4 is not met, and shall be due and payable on each Interest Payment
Date with respect to Post-First Amendment and Restatement Credit-Linked
Deposits, and on any date on which any Post-First Amendment and Restatement
Credit-Linked Deposit is terminated and the funds therein returned to such
Lenders.  For the avoidance of doubt, facility fees on Credit-Linked Deposits
(as defined in the Original Credit Agreement) that have been converted to
Original Post-First Amendment and Restatement Credit-Linked Deposits pursuant to
the provisions of the First Amended and Restated Credit Agreement that shall
have accrued and shall have been unpaid prior to the occurrence of the First
Amendment and Restatement Effective Date shall be paid on the first Interest
Payment Date applicable to such Original Post-First Amendment and Restatement
Credit-Linked Deposits following the First Amendment and Restatement Effective
Date.

(c)           Ticking Fees.

(I)   DELAYED DRAW TERM COMMITMENTS.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH DELAYED DRAW TERM LENDER IN
ACCORDANCE WITH ITS DELAYED DRAW TERM COMMITMENT, A TICKING FEE EQUAL TO (A) IF
THE WORLDSPAN CLOSING DATE OCCURS PRIOR TO THE 60TH DAY FOLLOWING THE SECOND
AMENDMENT AND RESTATEMENT EFFECTIVE DATE, OR IF THE DELAYED DRAW TERM
COMMITMENTS ARE TERMINATED BY THE BORROWER IN ACCORDANCE WITH SECTION 2.06(A)
DURING SUCH PERIOD, FOR THE PERIOD FROM THE SECOND AMENDMENT AND RESTATEMENT
EFFECTIVE DATE TO SUCH 60TH DAY AN AMOUNT EQUAL TO 0.0% PER ANNUM OF THE ACTUAL
DAILY AVERAGE OF EACH SUCH LENDER’S DELAYED DRAW TERM COMMITMENT FOR THE PERIOD
FROM AND INCLUDING THE SECOND AMENDMENT AND RESTATEMENT EFFECTIVE DATE TO AND
INCLUDING SUCH 60TH DAY, (B) IF THE WORLDSPAN CLOSING DATE OCCURS AT ANY TIME
FROM THE 61ST DAY FOLLOWING THE SECOND AMENDMENT AND RESTATEMENT EFFECTIVE DATE
UNTIL THE 150TH DAY FOLLOWING THE SECOND AMENDMENT AND RESTATEMENT EFFECTIVE
DATE, OR IF THE DELAYED DRAW TERM COMMITMENTS ARE TERMINATED BY THE BORROWER IN
ACCORDANCE WITH SECTION 2.06(A) DURING SUCH PERIOD, AN AMOUNT EQUAL TO 0.50% PER
ANNUM OF THE ACTUAL DAILY AVERAGE OF EACH SUCH LENDER’S DELAYED DRAW TERM
COMMITMENT FOR THE PERIOD FROM AND INCLUDING SUCH 61ST DAY TO AND INCLUDING THE
WORLDSPAN CLOSING DATE OR SUCH DATE OF TERMINATION, AND (C) IF THE WORLDSPAN
CLOSING DATE OCCURS THEREAFTER, OR IF THE DELAYED DRAW TERM COMMITMENTS ARE
TERMINATED BY THE BORROWER IN ACCORDANCE WITH SECTION 2.06(A) THEREAFTER, AN
AMOUNT EQUAL TO 1.00% PER ANNUM OF THE ACTUAL DAILY AVERAGE OF EACH SUCH
LENDER’S NEW POST-FIRST AMENDMENT

93


--------------------------------------------------------------------------------


AND RESTATEMENT SYNTHETIC L/C COMMITMENT FOR THE PERIOD FROM AND INCLUDING SUCH
151ST DAY TO AND INCLUDING THE WORLDSPAN CLOSING DATE OR SUCH DATE OF
TERMINATION.  THE TICKING FEE SHALL ACCRUE AT ALL TIMES FROM THE SECOND
AMENDMENT AND RESTATEMENT EFFECTIVE DATE, AND SHALL BE DUE AND PAYABLE ON THE
WORLDSPAN CLOSING DATE; PROVIDED THAT IF THE DELAYED DRAW TERM COMMITMENTS ARE
TERMINATED BY THE BORROWER IN ACCORDANCE WITH SECTION 2.06(A) PRIOR TO THE
WORLDSPAN CLOSING DATE, SUCH TICKING FEE SHALL BE PAID BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH DELAYED DRAW TERM LENDER ON THE
EFFECTIVE DATE OF SUCH TERMINATION.

(II)  NEW POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENTS.  THE
BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH NEW
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER IN ACCORDANCE WITH ITS
NEW POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENT, A TICKING FEE
EQUAL TO (A) IF THE WORLDSPAN CLOSING DATE OCCURS PRIOR TO THE 60TH DAY
FOLLOWING THE SECOND AMENDMENT AND RESTATEMENT EFFECTIVE DATE, OR IF THE NEW
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENTS ARE TERMINATED BY
THE BORROWER IN ACCORDANCE WITH SECTION 2.06(A) DURING SUCH PERIOD, AN AMOUNT
EQUAL TO 0.0% PER ANNUM OF THE ACTUAL DAILY AVERAGE OF EACH SUCH LENDER’S NEW
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENT FOR THE PERIOD
FROM AND INCLUDING THE SECOND AMENDED AND RESTATED EFFECTIVE DATE TO AND
INCLUDING SUCH 60TH DAY OR SUCH DATE OF TERMINATION, (B) IF THE WORLDSPAN
CLOSING DATE OCCURS AT ANY TIME FROM THE 61ST DAY FOLLOWING THE SECOND AMENDMENT
AND RESTATEMENT EFFECTIVE DATE UNTIL THE 150TH DAY FOLLOWING THE SECOND
AMENDMENT AND RESTATEMENT EFFECTIVE DATE, OR IF THE NEW POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C COMMITMENTS ARE TERMINATED BY THE BORROWER IN
ACCORDANCE WITH SECTION 2.06(A) DURING SUCH PERIOD, AN AMOUNT EQUAL TO 0.50% PER
ANNUM OF THE ACTUAL DAILY AVERAGE OF EACH SUCH LENDER’S NEW POST-FIRST AMENDMENT
AND RESTATEMENT SYNTHETIC L/C COMMITMENT FOR THE PERIOD FROM AND INCLUDING SUCH
61ST DAY TO AND INCLUDING THE WORLDSPAN CLOSING DATE OR SUCH DATE OF
TERMINATION, AND (C) IF THE WORLDSPAN CLOSING DATE OCCURS THEREAFTER, OR IF THE
NEW POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENTS ARE
TERMINATED BY THE BORROWER IN ACCORDANCE WITH SECTION 2.06(A) THEREAFTER, AN
AMOUNT EQUAL TO 1.00% PER ANNUM OF THE ACTUAL DAILY AVERAGE OF EACH SUCH
LENDER’S NEW POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENT FOR
THE PERIOD FROM AND INCLUDING SUCH 151ST DAY TO AND INCLUDING THE WORLDSPAN
CLOSING DATE OR SUCH DATE OF TERMINATION.  THE TICKING FEE SHALL ACCRUE AT ALL
TIMES FROM THE SECOND AMENDMENT AND RESTATEMENT EFFECTIVE DATE, AND SHALL BE DUE
AND PAYABLE ON THE WORLDSPAN CLOSING DATE; PROVIDED THAT IF THE NEW POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENTS ARE TERMINATED BY THE
BORROWER IN ACCORDANCE WITH SECTION 2.06(A) PRIOR TO THE WORLDSPAN CLOSING DATE,
SUCH TICKING FEE SHALL BE PAID BY THE BORROWER TO THE ADMINISTRATIVE

94


--------------------------------------------------------------------------------


AGENT FOR THE BENEFIT OF EACH NEW POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC
L/C LENDER ON THE EFFECTIVE DATE OF SUCH TERMINATION.

(III) REVOLVING CREDIT COMMITMENTS.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH NEW REVOLVING CREDIT LENDER IN
ACCORDANCE WITH ITS REVOLVING CREDIT COMMITMENT AS IN EFFECT AT THE WORLDSPAN
CLOSING DATE, AND EACH INCREASED ORIGINAL REVOLVING CREDIT LENDER IN ACCORDANCE
WITH ITS INCREASED ORIGINAL REVOLVING CREDIT COMMITMENT, AS THE CASE MAY BE, A
TICKING FEE EQUAL TO (A) IF THE WORLDSPAN CLOSING DATE OCCURS PRIOR TO THE 60TH
DAY FOLLOWING THE SECOND AMENDMENT AND RESTATEMENT EFFECTIVE DATE, OR IF THE
REVOLVING CREDIT COMMITMENTS ARE TERMINATED BY THE BORROWER IN ACCORDANCE WITH
SECTION 2.06(A) DURING SUCH PERIOD, AN AMOUNT EQUAL TO (X) 0.0% PER ANNUM OF THE
ACTUAL DAILY AVERAGE OF EACH SUCH NEW REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT AS SET FORTH HEREIN FOR THE PERIOD FROM AND INCLUDING THE SECOND
AMENDMENT AND RESTATEMENT EFFECTIVE DATE TO AND INCLUDING SUCH 60TH DAY OR SUCH
DATE OF TERMINATION AND (Y) 0.0% PER ANNUM OF THE ACTUAL DAILY AVERAGE OF EACH
SUCH INCREASED ORIGINAL REVOLVING CREDIT LENDER’S INCREASED ORIGINAL REVOLVING
CREDIT COMMITMENT FOR THE PERIOD FROM AND INCLUDING THE SECOND AMENDMENT AND
RESTATEMENT EFFECTIVE DATE TO AND INCLUDING SUCH 60TH DAY OR SUCH DATE OF
TERMINATION AND (B) IF THE WORLDSPAN CLOSING DATE OCCURS THEREAFTER, OR IF THE
DELAYED DRAW TERM COMMITMENTS ARE TERMINATED BY THE BORROWER IN ACCORDANCE WITH
SECTION 2.06(A) THEREAFTER, AN AMOUNT EQUAL TO (X) 0.50% PER ANNUM OF THE ACTUAL
DAILY AVERAGE OF EACH SUCH NEW REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT AS SET FORTH HEREIN FOR THE PERIOD FROM AND INCLUDING SUCH 61ST DAY
TO AND INCLUDING THE WORLDSPAN CLOSING DATE OR SUCH DATE OF TERMINATION AND (Y)
0.50% PER ANNUM OF THE ACTUAL DAILY AVERAGE OF EACH SUCH INCREASED REVOLVING
CREDIT LENDER’S INCREASED ORIGINAL REVOLVING CREDIT COMMITMENT AS SET FORTH
HEREIN FOR THE PERIOD FROM AND INCLUDING SUCH 61ST DAY TO AND INCLUDING THE
WORLDSPAN CLOSING DATE OR SUCH DATE OF TERMINATION.  THE TICKING FEE SHALL
ACCRUE AT ALL TIMES FROM THE SECOND AMENDMENT AND RESTATEMENT EFFECTIVE DATE,
AND SHALL BE DUE AND PAYABLE ON THE WORLDSPAN CLOSING DATE; PROVIDED THAT IF THE
REVOLVING CREDIT COMMITMENTS ARE TERMINATED BY THE BORROWER IN ACCORDANCE WITH
SECTION 2.06(A) PRIOR TO THE WORLDSPAN CLOSING DATE, SUCH TICKING FEE SHALL BE
PAID BY THE BORROWER TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH NEW
DOLLAR REVOLVING CREDIT LENDER AND EACH INCREASED ORIGINAL REVOLVING CREDIT
LENDER ON THE EFFECTIVE DATE OF SUCH TERMINATION.

(d)           Other Fees.  The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

95


--------------------------------------------------------------------------------


SECTION 2.10       Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by UBS AG,
Stamford Branch’s “prime rate” and for Alternative Currency Loans denominated in
Sterling shall be made on the basis of a year of three hundred and sixty-five
(365) days and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed.  Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day.  Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.


SECTION 2.11               EVIDENCE OF INDEBTEDNESS.


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND EVIDENCED BY ONE
OR MORE ENTRIES IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR PURPOSES OF TREASURY REGULATION SECTION 5F.103-1(C), AS AGENT FOR THE
BORROWER, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE PRIMA
FACIE EVIDENCE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE
BY THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A
NOTE PAYABLE TO SUCH LENDER, WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN
ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS
NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF
ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SECTION
2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS AND, IN THE CASE OF THE
ADMINISTRATIVE AGENT, ENTRIES IN THE REGISTER, EVIDENCING THE PURCHASES AND
SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE
LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT
SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


(C)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SECTIONS 2.11(A) AND (B), AND BY EACH LENDER IN ITS

96


--------------------------------------------------------------------------------



ACCOUNT OR ACCOUNTS PURSUANT TO SECTIONS 2.11(A) AND (B), SHALL BE PRIMA FACIE
EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME
DUE AND PAYABLE FROM THE BORROWER TO, IN THE CASE OF THE REGISTER, EACH LENDER
AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, ABSENT MANIFEST ERROR; PROVIDED THAT THE FAILURE
OF THE ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT
AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT
LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.


SECTION 2.12               PAYMENTS GENERALLY.


(A)           ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE WITHOUT
CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWER
HEREUNDER WITH RESPECT TO PRINCIPAL AND INTEREST ON LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE
ADMINISTRATIVE AGENT’S OFFICE IN SUCH ALTERNATIVE CURRENCY AND IN SAME DAY FUNDS
NOT LATER THAN 2:00 P.M. (LONDON TIME) ON THE DATES SPECIFIED HEREIN.  IF, FOR
ANY REASON, THE BORROWER IS PROHIBITED BY ANY LAW FROM MAKING ANY REQUIRED
PAYMENT HEREUNDER IN AN ALTERNATIVE CURRENCY, THE BORROWER SHALL MAKE SUCH
PAYMENT IN DOLLARS IN THE DOLLAR AMOUNT OF THE ALTERNATIVE CURRENCY PAYMENT
AMOUNT.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
PRO RATA SHARE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN
LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT (I) AFTER 2:00 P.M., IN THE CASE
OF PAYMENTS IN DOLLARS, OR (II) AFTER 2:00 P.M. (LONDON TIME) IN THE CASE OF
PAYMENTS IN AN ALTERNATIVE CURRENCY, SHALL IN EACH CASE BE DEEMED RECEIVED ON
THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL
CONTINUE TO ACCRUE.


(B)           IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY
OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS
DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR
FEES, AS THE CASE MAY BE; PROVIDED THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT
OF INTEREST ON OR PRINCIPAL OF EUROCURRENCY RATE LOANS TO BE MADE IN THE NEXT
SUCCEEDING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.


(C)           UNLESS THE BORROWER OR ANY LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT, PRIOR TO THE DATE ANY PAYMENT IS REQUIRED TO BE MADE BY IT TO THE
ADMINISTRATIVE AGENT HEREUNDER, THAT THE BORROWER OR SUCH LENDER, AS THE CASE
MAY BE, WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE
BORROWER OR SUCH LENDER, AS THE CASE MAY BE, HAS TIMELY MADE SUCH PAYMENT AND
MAY (BUT SHALL NOT BE SO REQUIRED TO), IN RELIANCE THEREON, MAKE AVAILABLE A
CORRESPONDING AMOUNT TO THE PERSON ENTITLED THERETO.  IF AND TO

97


--------------------------------------------------------------------------------



THE EXTENT THAT SUCH PAYMENT WAS NOT IN FACT MADE TO THE ADMINISTRATIVE AGENT IN
SAME DAY FUNDS, THEN:

(I)    IF THE BORROWER FAILED TO MAKE SUCH PAYMENT, EACH LENDER SHALL FORTHWITH
ON DEMAND REPAY TO THE ADMINISTRATIVE AGENT THE PORTION OF SUCH ASSUMED PAYMENT
THAT WAS MADE AVAILABLE TO SUCH LENDER IN SAME DAY FUNDS, TOGETHER WITH INTEREST
THEREON IN RESPECT OF EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT WAS MADE
AVAILABLE BY THE ADMINISTRATIVE AGENT TO SUCH LENDER TO THE DATE SUCH AMOUNT IS
REPAID TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS AT THE APPLICABLE OVERNIGHT
RATE FROM TIME TO TIME IN EFFECT; AND

(II)   IF ANY LENDER FAILED TO MAKE SUCH PAYMENT, SUCH LENDER SHALL FORTHWITH ON
DEMAND PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT THEREOF IN SAME DAY FUNDS,
TOGETHER WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH AMOUNT WAS MADE
AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE DATE SUCH AMOUNT IS
RECOVERED BY THE ADMINISTRATIVE AGENT (THE “COMPENSATION PERIOD”) AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT.  WHEN
SUCH LENDER MAKES PAYMENT TO THE ADMINISTRATIVE AGENT (TOGETHER WITH ALL ACCRUED
INTEREST THEREON), THEN SUCH PAYMENT AMOUNT (EXCLUDING THE AMOUNT OF ANY
INTEREST WHICH MAY HAVE ACCRUED AND BEEN PAID IN RESPECT OF SUCH LATE PAYMENT)
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN THE APPLICABLE BORROWING.  IF
SUCH LENDER DOES NOT PAY SUCH AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S
DEMAND THEREFOR, THE ADMINISTRATIVE AGENT MAY MAKE A DEMAND THEREFOR UPON THE
BORROWER, AND THE BORROWER SHALL PAY SUCH AMOUNT TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH INTEREST THEREON FOR THE COMPENSATION PERIOD AT A RATE PER ANNUM
EQUAL TO THE RATE OF INTEREST APPLICABLE TO THE APPLICABLE BORROWING.  NOTHING
HEREIN SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS
COMMITMENT OR TO PREJUDICE ANY RIGHTS WHICH THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER
HEREUNDER.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.


(D)           IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS
FOR ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS
OF THIS ARTICLE 2, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE 4 ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(E)           THE OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE LOANS, TO FUND
THE POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSITS AND

98


--------------------------------------------------------------------------------



TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS ARE SEVERAL AND
NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND A POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT OR TO FUND ANY SUCH
PARTICIPATION ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER
OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN, TO FUND ITS
POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT OR PURCHASE ITS
PARTICIPATION.


(F)            NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO OBTAIN
THE FUNDS FOR ANY LOAN OR POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED
DEPOSIT IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY
ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN OR
POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT IN ANY PARTICULAR
PLACE OR MANNER.


(G)           WHENEVER ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS INSUFFICIENT TO PAY IN FULL
ALL AMOUNTS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER OR
IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ANY DATE, SUCH
PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT AND APPLIED BY THE
ADMINISTRATIVE AGENT AND THE LENDERS IN THE ORDER OF PRIORITY SET FORTH IN
SECTION 8.04.  IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS OF THE LOAN PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS UNDER
CIRCUMSTANCES FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE MANNER IN WHICH
SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH OF THE LENDERS IN
ACCORDANCE WITH SUCH LENDER’S PRO RATA SHARE OF THE SUM OF (A) THE OUTSTANDING
AMOUNT OF ALL LOANS OUTSTANDING AT SUCH TIME AND (B) THE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS OUTSTANDING AT SUCH TIME, IN REPAYMENT OR PREPAYMENT OF SUCH
OF THE OUTSTANDING LOANS OR OTHER OBLIGATIONS THEN OWING TO SUCH LENDER.


SECTION 2.13               SHARING OF PAYMENTS.  IF, OTHER THAN AS EXPRESSLY
PROVIDED ELSEWHERE HEREIN, ANY LENDER SHALL OBTAIN ON ACCOUNT OF THE LOANS MADE
BY IT, OR THE PARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS HELD BY IT,
ANY PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT
OF SETOFF, OR OTHERWISE) IN EXCESS OF ITS RATABLE SHARE (OR OTHER SHARE
CONTEMPLATED HEREUNDER) THEREOF, SUCH LENDER SHALL IMMEDIATELY (A) NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH FACT, AND (B) PURCHASE FROM THE OTHER LENDERS SUCH
PARTICIPATIONS IN THE LOANS MADE BY THEM AND/OR SUCH SUBPARTICIPATIONS IN THE
PARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS HELD BY THEM, AS THE CASE
MAY BE, AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE
EXCESS PAYMENT IN RESPECT OF SUCH LOANS OR SUCH PARTICIPATIONS, AS THE CASE MAY
BE, PRO RATA WITH EACH OF THEM; PROVIDED THAT IF ALL OR ANY PORTION OF SUCH
EXCESS PAYMENT IS THEREAFTER RECOVERED FROM THE PURCHASING LENDER UNDER ANY OF
THE CIRCUMSTANCES DESCRIBED IN SECTION 10.06 (INCLUDING PURSUANT TO ANY
SETTLEMENT ENTERED

99


--------------------------------------------------------------------------------



INTO BY THE PURCHASING LENDER IN ITS DISCRETION), SUCH PURCHASE SHALL TO THAT
EXTENT BE RESCINDED AND EACH OTHER LENDER SHALL REPAY TO THE PURCHASING LENDER
THE PURCHASE PRICE PAID THEREFOR, TOGETHER WITH AN AMOUNT EQUAL TO SUCH PAYING
LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH
PAYING LENDER’S REQUIRED REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED FROM
THE PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE
PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED, WITHOUT FURTHER
INTEREST THEREON.  THE BORROWER AGREES THAT ANY LENDER SO PURCHASING A
PARTICIPATION FROM ANOTHER LENDER MAY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF
SETOFF, BUT SUBJECT TO SECTION 10.09) WITH RESPECT TO SUCH PARTICIPATION AS
FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.  THE ADMINISTRATIVE AGENT WILL KEEP RECORDS (WHICH SHALL
BE CONCLUSIVE AND BINDING IN THE ABSENCE OF MANIFEST ERROR) OF PARTICIPATIONS
PURCHASED UNDER THIS SECTION 2.13 AND WILL IN EACH CASE NOTIFY THE LENDERS
FOLLOWING ANY SUCH PURCHASES OR REPAYMENTS.  EACH LENDER THAT PURCHASES A
PARTICIPATION PURSUANT TO THIS SECTION 2.13 SHALL FROM AND AFTER SUCH PURCHASE
HAVE THE RIGHT TO GIVE ALL NOTICES, REQUESTS, DEMANDS, DIRECTIONS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE PORTION OF THE
OBLIGATIONS PURCHASED TO THE SAME EXTENT AS THOUGH THE PURCHASING LENDER WERE
THE ORIGINAL OWNER OF THE OBLIGATIONS PURCHASED.


SECTION 2.14               INCREMENTAL CREDIT EXTENSIONS.


(A)           THE BORROWER MAY AT ANY TIME OR FROM TIME TO TIME AFTER THE SECOND
AMENDMENT AND RESTATEMENT EFFECTIVE DATE, BY NOTICE TO THE ADMINISTRATIVE AGENT
(WHEREUPON THE ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER A COPY TO EACH OF THE
LENDERS), REQUEST (A) ONE OR MORE ADDITIONAL TRANCHES OF TERM LOANS (THE
“INCREMENTAL TERM LOANS”) OR (B) ONE OR MORE INCREASES IN THE AMOUNT OF THE
REVOLVING CREDIT COMMITMENTS (EACH SUCH INCREASE, A “REVOLVING COMMITMENT
INCREASE”), PROVIDED THAT (I) BOTH AT THE TIME OF ANY SUCH REQUEST AND UPON THE
EFFECTIVENESS OF ANY INCREMENTAL AMENDMENT REFERRED TO BELOW, NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST AND AT THE TIME THAT ANY SUCH INCREMENTAL TERM LOAN
IS MADE (AND AFTER GIVING EFFECT THERETO) NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST AND (II) THE BORROWER SHALL BE IN COMPLIANCE WITH THE COVENANT SET FORTH
IN SECTION 7.11 FOR THE TEST PERIOD IN EFFECT AT THE APPLICABLE INCREMENTAL
FACILITY CLOSING DATE (IT BEING UNDERSTOOD THAT IF THE APPLICABLE INCREMENTAL
FACILITY CLOSING DATE IS TO OCCUR PRIOR TO THE DATE THE MARCH 31, 2007 TEST
PERIOD HAS BECOME EFFECTIVE, THE LEVEL SET FORTH IN SECTION 7.11 FOR THE MARCH
31, 2007 TEST PERIOD SHALL BE DEEMED TO APPLY) DETERMINED ON A PRO FORMA BASIS. 
EACH TRANCHE OF INCREMENTAL TERM LOANS AND EACH REVOLVING COMMITMENT INCREASE
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT LESS THAN $25,000,000
(PROVIDED THAT SUCH AMOUNT MAY BE LESS THAN $25,000,000 IF SUCH AMOUNT
REPRESENTS ALL REMAINING AVAILABILITY UNDER THE LIMIT SET FORTH IN THE NEXT
SENTENCE).  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE AGGREGATE
AMOUNT OF THE INCREMENTAL TERM LOANS AND THE REVOLVING COMMITMENT INCREASES
SHALL NOT EXCEED THE SUM OF $500,000,000.  THE INCREMENTAL

100


--------------------------------------------------------------------------------



TERM LOANS (A) SHALL RANK PARI PASSU IN RIGHT OF PAYMENT AND OF SECURITY WITH
THE REVOLVING CREDIT LOANS AND THE TERM LOANS, (B) SHALL NOT MATURE EARLIER THAN
THE MATURITY DATE WITH RESPECT TO THE TERM LOANS AND (C) EXCEPT AS SET FORTH
ABOVE, SHALL BE TREATED SUBSTANTIALLY THE SAME AS THE TERM LOANS (IN EACH CASE,
INCLUDING WITH RESPECT TO MANDATORY AND VOLUNTARY PREPAYMENTS), PROVIDED THAT
(I) THE TERMS AND CONDITIONS APPLICABLE TO INCREMENTAL TERM LOANS MAY BE
MATERIALLY DIFFERENT FROM THOSE OF THE TERM LOANS TO THE EXTENT SUCH DIFFERENCES
ARE REASONABLY ACCEPTABLE TO THE ARRANGERS AND (II) THE INTEREST RATES AND
AMORTIZATION SCHEDULE APPLICABLE TO THE INCREMENTAL TERM LOANS SHALL BE
DETERMINED BY THE BORROWER AND THE LENDERS THEREOF.  EACH NOTICE FROM THE
BORROWER PURSUANT TO THIS SECTION SHALL SET FORTH THE REQUESTED AMOUNT AND
PROPOSED TERMS OF THE RELEVANT INCREMENTAL TERM LOANS OR REVOLVING COMMITMENT
INCREASES.  INCREMENTAL TERM LOANS MAY BE MADE, AND REVOLVING COMMITMENT
INCREASES MAY BE PROVIDED, BY ANY EXISTING LENDER (AND EACH EXISTING TERM LENDER
WILL HAVE THE RIGHT, BUT NOT AN OBLIGATION, TO MAKE A PORTION OF ANY INCREMENTAL
TERM LOAN, AND EACH EXISTING REVOLVING CREDIT LENDER WILL HAVE THE RIGHT, BUT
NOT AN OBLIGATION, TO PROVIDE A PORTION OF ANY REVOLVING COMMITMENT INCREASE, IN
EACH CASE ON TERMS PERMITTED IN THIS SECTION 2.14 AND OTHERWISE ON TERMS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT) OR BY ANY OTHER BANK OR OTHER
FINANCIAL INSTITUTION (ANY SUCH OTHER BANK OR OTHER FINANCIAL INSTITUTION BEING
CALLED AN “ADDITIONAL LENDER”), PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL
HAVE CONSENTED (NOT TO BE UNREASONABLY WITHHELD) TO SUCH LENDER’S OR ADDITIONAL
LENDER’S MAKING SUCH INCREMENTAL TERM LOANS OR PROVIDING SUCH REVOLVING
COMMITMENT INCREASES IF SUCH CONSENT WOULD BE REQUIRED UNDER SECTION 10.07(B)
FOR AN ASSIGNMENT OF LOANS OR REVOLVING CREDIT COMMITMENTS, AS APPLICABLE, TO
SUCH LENDER OR ADDITIONAL LENDER. COMMITMENTS IN RESPECT OF INCREMENTAL TERM
LOANS AND REVOLVING COMMITMENT INCREASES SHALL BECOME COMMITMENTS (OR IN THE
CASE OF A REVOLVING COMMITMENT INCREASE TO BE PROVIDED BY AN EXISTING REVOLVING
CREDIT LENDER, AN INCREASE IN SUCH LENDER’S APPLICABLE REVOLVING CREDIT
COMMITMENT) UNDER THIS AGREEMENT PURSUANT TO AN AMENDMENT (AN “INCREMENTAL
AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE, THE OTHER LOAN DOCUMENTS,
EXECUTED BY HOLDINGS, THE BORROWER, EACH LENDER AGREEING TO PROVIDE SUCH
COMMITMENT, IF ANY, EACH ADDITIONAL LENDER, IF ANY, AND THE ADMINISTRATIVE
AGENT. THE INCREMENTAL AMENDMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS,
EFFECT SUCH AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE
NECESSARY OR APPROPRIATE, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT
AND THE BORROWER, TO EFFECT THE PROVISIONS OF THIS SECTION. THE EFFECTIVENESS OF
(AND, IN THE CASE OF ANY INCREMENTAL AMENDMENT FOR AN INCREMENTAL TERM LOAN, THE
BORROWING UNDER) ANY INCREMENTAL AMENDMENT SHALL BE SUBJECT TO THE SATISFACTION
ON THE DATE THEREOF (EACH, AN “INCREMENTAL FACILITY CLOSING DATE”) OF EACH OF
THE CONDITIONS SET FORTH IN SECTION 4.03 (IT BEING UNDERSTOOD THAT ALL
REFERENCES TO “THE DATE OF SUCH CREDIT EXTENSION” OR SIMILAR LANGUAGE IN SUCH
SECTION 4.03 SHALL BE DEEMED TO REFER TO THE EFFECTIVE DATE OF SUCH INCREMENTAL
AMENDMENT) AND SUCH OTHER CONDITIONS AS THE PARTIES THERETO SHALL AGREE.  THE
BORROWER WILL USE THE PROCEEDS OF THE INCREMENTAL TERM LOANS AND REVOLVING
COMMITMENT INCREASES FOR

101


--------------------------------------------------------------------------------



ANY PURPOSE NOT PROHIBITED BY THIS AGREEMENT.  NO LENDER SHALL BE OBLIGATED TO
PROVIDE ANY INCREMENTAL TERM LOANS OR REVOLVING COMMITMENT INCREASES, UNLESS IT
SO AGREES.  UPON EACH INCREASE IN THE REVOLVING CREDIT COMMITMENTS PURSUANT TO
THIS SECTION, EACH REVOLVING CREDIT LENDER IMMEDIATELY PRIOR TO SUCH INCREASE
WILL AUTOMATICALLY AND WITHOUT FURTHER ACT BE DEEMED TO HAVE ASSIGNED TO EACH
LENDER PROVIDING A PORTION OF THE REVOLVING COMMITMENT INCREASE (EACH A
“REVOLVING COMMITMENT INCREASE LENDER”) IN RESPECT OF SUCH INCREASE, AND EACH
SUCH REVOLVING COMMITMENT INCREASE LENDER WILL AUTOMATICALLY AND WITHOUT FURTHER
ACT BE DEEMED TO HAVE ASSUMED, A PORTION OF SUCH REVOLVING CREDIT LENDER’S
PARTICIPATIONS HEREUNDER IN OUTSTANDING REVOLVING LETTERS OF CREDIT AND SWING
LINE LOANS SUCH THAT, AFTER GIVING EFFECT TO EACH SUCH DEEMED ASSIGNMENT AND
ASSUMPTION OF PARTICIPATIONS, THE PERCENTAGE OF THE AGGREGATE OUTSTANDING (I)
PARTICIPATIONS HEREUNDER IN REVOLVING LETTERS OF CREDIT AND (II) PARTICIPATIONS
HEREUNDER IN SWING LINE LOANS HELD BY EACH REVOLVING CREDIT LENDER (INCLUDING
EACH SUCH REVOLVING COMMITMENT INCREASE LENDER) WILL EQUAL THE PERCENTAGE OF THE
AGGREGATE REVOLVING CREDIT COMMITMENTS OF ALL REVOLVING CREDIT LENDERS
REPRESENTED BY SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT COMMITMENT.  IF.,
ON THE DATE OF SUCH INCREASE, THERE ARE ANY REVOLVING CREDIT LOANS OUTSTANDING,
SUCH REVOLVING CREDIT LOANS SHALL ON OR PRIOR TO THE EFFECTIVENESS OF SUCH
REVOLVING COMMITMENT INCREASE BE PREPAID FROM THE PROCEEDS OF ADDITIONAL
REVOLVING CREDIT LOANS MADE HEREUNDER (REFLECTING SUCH INCREASE IN REVOLVING
CREDIT COMMITMENTS), WHICH PREPAYMENT SHALL BE ACCOMPANIED BY ACCRUED INTEREST
ON THE REVOLVING CREDIT LOANS BEING PREPAID AND ANY COSTS INCURRED BY ANY LENDER
IN ACCORDANCE WITH SECTION 3.05.  THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY AGREE THAT THE MINIMUM BORROWING, PRO RATA BORROWING AND PRO RATA PAYMENT
REQUIREMENTS CONTAINED ELSEWHERE IN THIS AGREEMENT SHALL NOT APPLY TO THE
TRANSACTIONS EFFECTED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE.


(B)           THIS SECTION 2.14 SHALL SUPERSEDE ANY PROVISIONS IN SECTION 2.13
OR 10.01 TO THE CONTRARY.


(C)           FOR THE AVOIDANCE OF DOUBT, THE DELAYED DRAW TERM LOANS, THE NEW
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C FACILITY AND THE INCREASE IN
THE DOLLAR REVOLVING CREDIT COMMITMENTS ON THE WORLDSPAN CLOSING DATE SHALL NOT
BE DEEMED TO HAVE BEEN INCURRED PURSUANT TO THIS SECTION 2.14 FOR ANY PURPOSE
UNDER THIS AGREEMENT.


SECTION 2.15               CURRENCY EQUIVALENTS.


(A)           THE ADMINISTRATIVE AGENT SHALL DETERMINE THE DOLLAR AMOUNT OF EACH
LOAN DENOMINATED IN AN ALTERNATIVE CURRENCY AND EACH L/C OBLIGATION IN RESPECT
OF LETTERS OF CREDIT DENOMINATED IN AN ALTERNATIVE CURRENCY (I) IN THE CASE OF
ANY EURO TERM LOAN, AS OF THE ORIGINAL CLOSING DATE AND (II) OTHERWISE, (A) AS
OF THE FIRST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO AND (B) AS OF THE
END OF EACH FISCAL QUARTER OF THE BORROWER, AND SHALL PROMPTLY NOTIFY THE
BORROWER AND THE LENDERS OF EACH DOLLAR AMOUNT SO DETERMINED BY IT.  EACH SUCH
DETERMINATION SHALL BE BASED ON THE EXCHANGE RATE (X) ON THE DATE OF THE RELATED
BORROWING REQUEST FOR PURPOSES

102


--------------------------------------------------------------------------------



OF THE INITIAL SUCH DETERMINATION FOR ANY ALTERNATIVE CURRENCY LOAN AND (Y) ON
THE FOURTH BUSINESS DAY PRIOR TO THE DATE AS OF WHICH SUCH DOLLAR AMOUNT IS TO
BE DETERMINED, FOR PURPOSES OF ANY SUBSEQUENT DETERMINATION.


(B)           IF AFTER GIVING EFFECT TO ANY SUCH DETERMINATION OF A DOLLAR
AMOUNT, THE AGGREGATE OUTSTANDING AMOUNT OF THE ALTERNATIVE CURRENCY REVOLVING
CREDIT LOANS AND THE ALTERNATIVE CURRENCY REVOLVING L/C OBLIGATIONS EXCEEDS THE
AGGREGATE ALTERNATIVE CURRENCY REVOLVING CREDIT COMMITMENTS THEN IN EFFECT BY 5%
OR MORE, THE BORROWER SHALL, WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT SETTING FORTH SUCH CALCULATION IN
REASONABLE DETAIL, PREPAY OR CAUSE TO BE PREPAID OUTSTANDING ALTERNATIVE
CURRENCY REVOLVING CREDIT LOANS OR TAKE OTHER ACTION (INCLUDING, IN THE
BORROWER’S DISCRETION, CASH COLLATERALIZATION OF ALTERNATIVE CURRENCY REVOLVING
L/C OBLIGATIONS IN AMOUNTS FROM TIME TO TIME EQUAL TO SUCH EXCESS) TO THE EXTENT
NECESSARY TO ELIMINATE ANY SUCH EXCESS.


ARTICLE III


TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY


SECTION 3.01               TAXES.


(A)           EXCEPT AS PROVIDED IN THIS SECTION 3.01, ANY AND ALL PAYMENTS BY
THE BORROWER (THE TERM BORROWER UNDER ARTICLE III BEING DEEMED TO INCLUDE ANY
SUBSIDIARY FOR WHOSE ACCOUNT A LETTER OF CREDIT IS ISSUED) OR ANY GUARANTOR TO
OR FOR THE ACCOUNT OF ANY AGENT OR ANY LENDER UNDER ANY LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE
TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES, WITHHOLDINGS OR
SIMILAR CHARGES, AND ALL LIABILITIES (INCLUDING ADDITIONS TO TAX, PENALTIES AND
INTEREST) WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH AGENT AND EACH
LENDER, TAXES IMPOSED ON OR MEASURED BY ITS NET INCOME (INCLUDING BRANCH
PROFITS), AND FRANCHISE (AND SIMILAR) TAXES IMPOSED ON IT IN LIEU OF NET INCOME
TAXES, BY THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE LAWS
OF WHICH SUCH AGENT OR SUCH LENDER, AS THE CASE MAY BE, IS ORGANIZED OR
MAINTAINS A LENDING OFFICE, AND ALL LIABILITIES (INCLUDING ADDITIONS TO TAX,
PENALTIES AND INTEREST) WITH RESPECT THERETO (ALL SUCH NON-EXCLUDED TAXES,
DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES, WITHHOLDINGS OR SIMILAR
CHARGES, AND LIABILITIES BEING HEREINAFTER REFERRED TO AS “TAXES”).  IF THE
BORROWER SHALL BE REQUIRED BY ANY LAWS TO DEDUCT ANY TAXES OR OTHER TAXES FROM
OR IN RESPECT OF ANY SUM PAYABLE UNDER ANY LOAN DOCUMENT TO ANY AGENT OR ANY
LENDER, (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION 3.01), EACH OF SUCH AGENT AND SUCH LENDER RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS, (III) THE BORROWER SHALL PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAWS, AND (IV) WITHIN THIRTY (30) DAYS AFTER THE DATE
OF SUCH PAYMENT (OR, IF RECEIPTS OR EVIDENCE ARE NOT AVAILABLE WITHIN THIRTY
(30) DAYS, AS SOON AS POSSIBLE THEREAFTER), THE BORROWER SHALL FURNISH TO

103


--------------------------------------------------------------------------------



SUCH AGENT OR LENDER (AS THE CASE MAY BE) THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT EVIDENCING PAYMENT THEREOF TO THE EXTENT SUCH A RECEIPT IS ISSUED
THEREFOR, OR OTHER WRITTEN PROOF OF PAYMENT THEREOF THAT IS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  IF THE BORROWER FAILS TO PAY ANY
TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO
REMIT TO ANY AGENT OR ANY LENDER THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY SUCH AGENT AND SUCH LENDER
FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY SUCH
AGENT OR SUCH LENDER ARISING OUT OF SUCH FAILURE.


(B)                                 IN ADDITION, THE BORROWER AGREES TO PAY ANY
AND ALL PRESENT OR FUTURE STAMP, COURT OR DOCUMENTARY TAXES AND ANY OTHER
EXCISE, PROPERTY, INTANGIBLE OR MORTGAGE RECORDING TAXES OR CHARGES OR SIMILAR
LEVIES WHICH ARISE FROM ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM THE
EXECUTION, DELIVERY, PERFORMANCE, ENFORCEMENT OR REGISTRATION OF, OR OTHERWISE
WITH RESPECT TO, ANY LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


(C)                                  THE BORROWER AGREES TO INDEMNIFY EACH AGENT
AND EACH LENDER FOR (I) THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY
TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE
AND PAID UNDER THIS SECTION 3.01) PAYABLE BY SUCH AGENT AND SUCH LENDER AND (II)
ANY LIABILITY (INCLUDING ADDITIONS TO TAX, PENALTIES, INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT SUCH
TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE
RELEVANT GOVERNMENTAL AUTHORITY; PROVIDED SUCH AGENT OR LENDER, AS THE CASE MAY
BE, PROVIDES THE BORROWER WITH A WRITTEN STATEMENT THEREOF SETTING FORTH IN
REASONABLE DETAIL THE BASIS AND CALCULATION OF SUCH AMOUNTS.  PAYMENT UNDER THIS
SECTION 3.01(C) SHALL BE MADE WITHIN TEN (10) DAYS AFTER THE DATE SUCH LENDER OR
SUCH AGENT MAKES A DEMAND THEREFOR.


(D)                                 THE BORROWER SHALL NOT BE REQUIRED PURSUANT
TO THIS SECTION 3.01 TO PAY ANY ADDITIONAL AMOUNT TO, OR TO INDEMNIFY, ANY
LENDER OR AGENT, AS THE CASE MAY BE, TO THE EXTENT THAT SUCH LENDER OR SUCH
AGENT BECOMES SUBJECT TO TAXES SUBSEQUENT TO THE ORIGINAL CLOSING DATE (OR, IF
LATER, THE DATE SUCH LENDER OR AGENT BECOMES A PARTY TO THIS AGREEMENT) AS A
RESULT OF A CHANGE IN THE PLACE OF ORGANIZATION OF SUCH LENDER OR AGENT OR A
CHANGE IN THE LENDING OFFICE OF SUCH LENDER, EXCEPT TO THE EXTENT THAT ANY SUCH
CHANGE IS REQUESTED OR REQUIRED IN WRITING BY THE BORROWER (AND PROVIDED THAT
NOTHING IN THIS CLAUSE (D) SHALL BE CONSTRUED AS RELIEVING THE BORROWER FROM ANY
OBLIGATION TO MAKE SUCH PAYMENTS OR INDEMNIFICATION IN THE EVENT OF A CHANGE IN
LENDING OFFICE OR PLACE OF ORGANIZATION THAT PRECEDES A CHANGE IN LAW TO THE
EXTENT SUCH TAXES RESULT FROM A CHANGE IN LAW).


(E)                                  NOTWITHSTANDING ANYTHING ELSE HEREIN TO THE
CONTRARY, IF A FOREIGN LENDER OR AN AGENT IS SUBJECT TO U.S. FEDERAL WITHHOLDING
TAX AT A RATE IN EXCESS OF ZERO PERCENT AT THE TIME SUCH LENDER OR SUCH AGENT,
AS THE CASE MAY BE, FIRST BECOMES A PARTY TO THIS AGREEMENT, U.S. FEDERAL
WITHHOLDING TAX

104


--------------------------------------------------------------------------------



IMPOSED BY SUCH JURISDICTION AT SUCH RATE SHALL BE CONSIDERED EXCLUDED FROM
TAXES UNLESS AND UNTIL SUCH LENDER OR AGENT, AS THE CASE MAY BE, PROVIDES THE
APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON U.S. FEDERAL
WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES
FOR PERIODS GOVERNED BY SUCH FORMS; PROVIDED THAT, IF AT THE DATE OF THE
ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH A FOREIGN LENDER BECOMES A PARTY TO
THIS AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER CLAUSE (A) OF
THIS SECTION 3.01 IN RESPECT OF U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO
INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE
(IN ADDITION TO U.S. FEDERAL WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE FUTURE
OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) U.S. FEDERAL WITHHOLDING TAX, IF
ANY, APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE ON SUCH DATE.  A LENDER THAT
IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF BERMUDA WITHHOLDING TAX SHALL
DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME
OR TIMES PRESCRIBED BY APPLICABLE LAW AND AS REASONABLY REQUESTED BY THE
BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT
A REDUCED RATE; PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE,
EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH LENDER’S REASONABLE JUDGMENT
SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY PREJUDICE THE
LEGAL POSITION OF SUCH LENDER OR BE OTHERWISE MATERIALLY DISADVANTAGEOUS TO SUCH
LENDER; PROVIDED, FURTHER, THAT THE BORROWER, SHALL REIMBURSE SUCH LENDER FOR
ANY MATERIAL OUT-OF-POCKET COSTS THAT ARE INCURRED BY THE LENDER WITH RESPECT TO
PROVIDING ANY SUCH DOCUMENTATION.


(F)                                    IF ANY LENDER OR AGENT DETERMINES, IN ITS
SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND IN RESPECT OF ANY TAXES OR OTHER
TAXES AS TO WHICH INDEMNIFICATION OR ADDITIONAL AMOUNTS HAVE BEEN PAID TO IT BY
THE BORROWER PURSUANT TO THIS SECTION 3.01, IT SHALL PROMPTLY REMIT SUCH REFUND
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY THE BORROWER UNDER THIS SECTION 3.01 WITH RESPECT TO THE TAXES OR OTHER TAXES
GIVING RISE TO SUCH REFUND PLUS ANY INTEREST INCLUDED IN SUCH REFUND BY THE
RELEVANT TAXING AUTHORITY ATTRIBUTABLE THERETO) TO THE BORROWER, NET OF ALL
OUT-OF-POCKET EXPENSES OF THE LENDER OR AGENT, AS THE CASE MAY BE AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT TAXING AUTHORITY WITH
RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE
LENDER OR AGENT, AS THE CASE MAY BE, AGREES PROMPTLY TO RETURN SUCH REFUND TO
SUCH PARTY IN THE EVENT SUCH PARTY IS REQUIRED TO REPAY SUCH REFUND TO THE
RELEVANT TAXING AUTHORITY.  SUCH LENDER OR AGENT, AS THE CASE MAY BE, SHALL, AT
THE BORROWER’S REQUEST, PROVIDE THE BORROWER WITH A COPY OF ANY NOTICE OF
ASSESSMENT OR OTHER EVIDENCE OF THE REQUIREMENT TO REPAY SUCH REFUND RECEIVED
FROM THE RELEVANT TAXING AUTHORITY (PROVIDED THAT SUCH LENDER OR AGENT MAY
DELETE ANY INFORMATION THEREIN THAT SUCH LENDER OR AGENT DEEMS CONFIDENTIAL). 
NOTHING HEREIN CONTAINED SHALL INTERFERE WITH THE RIGHT OF A LENDER OR AGENT TO
ARRANGE ITS TAX AFFAIRS IN WHATEVER MANNER IT THINKS FIT NOR OBLIGE ANY LENDER
OR AGENT TO CLAIM ANY TAX REFUND OR TO MAKE AVAILABLE ITS TAX RETURNS OR
DISCLOSE ANY INFORMATION RELATING TO ITS TAX AFFAIRS OR ANY COMPUTATIONS IN
RESPECT THEREOF OR REQUIRE ANY LENDER OR

105


--------------------------------------------------------------------------------



AGENT TO DO ANYTHING THAT WOULD PREJUDICE ITS ABILITY TO BENEFIT FROM ANY OTHER
REFUNDS, CREDITS, RELIEFS, REMISSIONS OR REPAYMENTS TO WHICH IT MAY BE ENTITLED.


(G)                                 EACH LENDER AGREES THAT, UPON THE OCCURRENCE
OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 3.01(A) OR (C) WITH RESPECT
TO SUCH LENDER IT WILL, IF REQUESTED BY THE BORROWER, USE COMMERCIALLY
REASONABLE EFFORTS (SUBJECT TO SUCH LENDER’S OVERALL INTERNAL POLICIES OF
GENERAL APPLICATION AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE ANOTHER
LENDING OFFICE FOR ANY LOAN OR LETTER OF CREDIT AFFECTED BY SUCH EVENT; PROVIDED
THAT SUCH EFFORTS ARE MADE ON TERMS THAT, IN THE SOLE JUDGMENT OF SUCH LENDER,
CAUSE SUCH LENDER AND ITS LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR
REGULATORY DISADVANTAGE, AND PROVIDED FURTHER THAT NOTHING IN THIS SECTION
3.01(G) SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWER OR THE
RIGHTS OF SUCH LENDER PURSUANT TO SECTION 3.01(A) OR (C).

SECTION 3.02                    Illegality.  If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or conversion under
Section 3.05.  Each Lender agrees to designate a different Lending Office if
such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.

SECTION 3.03                    Inability to Determine Rates.  If the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan or Post-First Amendment and
Restatement Credit-Linked Deposit, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
Post-First Amendment and Restatement Credit-Linked Deposit does not adequately
and fairly reflect the cost to such Lenders of funding such Loan or Post-First
Amendment and Restatement Credit-Linked Deposits, or that Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan or
Post-First Amendment and Restatement Credit-Linked Deposit, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans or
Post-First Amendment and Restatement Credit-Linked Deposits shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon

106


--------------------------------------------------------------------------------


receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein and the Post-First
Amendment and Restatement Credit-Linked Deposits shall be invested so as to earn
a return equal to the greater of the applicable Overnight Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


SECTION 3.04                                    INCREASED COST AND REDUCED
RETURN; CAPITAL ADEQUACY; RESERVES ON EUROCURRENCY RATE LOANS.


(A)                          IF ANY LENDER DETERMINES THAT AS A RESULT OF THE
INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW, IN EACH
CASE AFTER THE DATE HEREOF, OR SUCH LENDER’S COMPLIANCE THEREWITH, THERE SHALL
BE ANY INCREASE IN THE COST TO SUCH LENDER OF AGREEING TO MAKE OR MAKING,
FUNDING OR MAINTAINING EUROCURRENCY RATE LOANS, MAINTAINING ANY POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT OR ISSUING OR PARTICIPATING IN
LETTERS OF CREDIT, OR A REDUCTION IN THE AMOUNT RECEIVED OR RECEIVABLE BY SUCH
LENDER IN CONNECTION WITH ANY OF THE FOREGOING (EXCLUDING FOR PURPOSES OF THIS
SECTION 3.04(A) ANY SUCH INCREASED COSTS OR REDUCTION IN AMOUNT RESULTING FROM
(I) TAXES OR OTHER TAXES INDEMNIFIABLE PURSUANT TO SECTION 3.01, (II) CHANGES IN
THE BASIS OF TAXATION OF OVERALL NET INCOME (INCLUDING BRANCH PROFITS), AND
FRANCHISE (AND SIMILAR) TAXES IMPOSED IN LIEU OF NET INCOME TAXES, BY THE ANY
JURISDICTION OR ANY POLITICAL SUBDIVISION OF EITHER THEREOF UNDER THE LAWS OF
WHICH SUCH LENDER IS ORGANIZED OR MAINTAINS A LENDING OFFICE, (III) RESERVE
REQUIREMENTS CONTEMPLATED BY SECTION 3.04(C) OR (IV) THE REQUIREMENTS OF THE
BANK OF ENGLAND AND THE FINANCIAL SERVICES AUTHORITY OR THE EUROPEAN CENTRAL
BANK REFLECTED IN THE MANDATORY COST, OTHER THAN AS SET FORTH BELOW) OR THE
MANDATORY COST, AS CALCULATED HEREUNDER, DOES NOT REPRESENT THE COST TO SUCH
LENDER OF COMPLYING WITH THE REQUIREMENTS OF THE BANK OF ENGLAND AND/OR THE
FINANCIAL SERVICES AUTHORITY OR THE EUROPEAN CENTRAL BANK IN RELATION TO ITS
MAKING, FUNDING OR MAINTAINING OF EUROCURRENCY RATE LOANS, THEN FROM TIME TO
TIME WITHIN FIFTEEN (15) DAYS AFTER DEMAND BY SUCH LENDER SETTING FORTH IN
REASONABLE DETAIL SUCH INCREASED COSTS (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT GIVEN IN ACCORDANCE WITH SECTION 3.06), THE BORROWER SHALL
PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR
SUCH INCREASED COST OR REDUCTION OR, IF APPLICABLE, THE PORTION OF SUCH COST
THAT IS NOT REPRESENTED BY THE MANDATORY COST.


(B)                         IF ANY LENDER DETERMINES THAT THE INTRODUCTION OF
ANY LAW REGARDING CAPITAL ADEQUACY OR ANY CHANGE THEREIN OR IN THE
INTERPRETATION THEREOF, IN EACH CASE AFTER THE DATE HEREOF, OR COMPLIANCE BY
SUCH LENDER (OR ITS LENDING OFFICE) THEREWITH, HAS THE EFFECT OF REDUCING THE
RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER AS A CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER (TAKING INTO
CONSIDERATION ITS POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S
DESIRED RETURN ON CAPITAL), THEN FROM TIME TO TIME UPON DEMAND OF SUCH LENDER
SETTING FORTH IN

107


--------------------------------------------------------------------------------



REASONABLE DETAIL THE CHARGE AND THE CALCULATION OF SUCH REDUCED RATE OF RETURN
(WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT GIVEN IN ACCORDANCE WITH
SECTION 3.06), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS
WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION WITHIN FIFTEEN (15) DAYS AFTER
RECEIPT OF SUCH DEMAND.


(C)                          THE BORROWER SHALL PAY TO EACH LENDER, (I) AS LONG
AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO
LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS,
ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH EUROCURRENCY RATE
LOAN OR POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT EQUAL TO THE
ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN OR POST-FIRST AMENDMENT AND
RESTATEMENT CREDIT-LINKED DEPOSIT BY SUCH LENDER (AS DETERMINED BY SUCH LENDER
IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR), AND (II) AS LONG AS SUCH LENDER SHALL BE REQUIRED TO COMPLY
WITH ANY RESERVE RATIO REQUIREMENT OR ANALOGOUS REQUIREMENT OF ANY OTHER CENTRAL
BANKING OR FINANCIAL REGULATORY AUTHORITY IMPOSED IN RESPECT OF THE MAINTENANCE
OF THE COMMITMENTS OR THE FUNDING OF THE EUROCURRENCY RATE LOANS OR POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT, SUCH ADDITIONAL COSTS
(EXPRESSED AS A PERCENTAGE PER ANNUM AND ROUNDED UPWARDS, IF NECESSARY, TO THE
NEAREST FIVE DECIMAL PLACES) EQUAL TO THE ACTUAL COSTS ALLOCATED TO SUCH
COMMITMENT OR LOAN OR POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT
BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) WHICH IN EACH CASE SHALL BE DUE AND
PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN OR POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT, PROVIDED THE BORROWER SHALL
HAVE RECEIVED AT LEAST FIFTEEN (15) DAYS’ PRIOR NOTICE (WITH A COPY TO THE
ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST OR COST FROM SUCH LENDER.  IF
A LENDER FAILS TO GIVE NOTICE FIFTEEN (15) DAYS PRIOR TO THE RELEVANT INTEREST
PAYMENT DATE, SUCH ADDITIONAL INTEREST OR COST SHALL BE DUE AND PAYABLE FIFTEEN
(15) DAYS FROM RECEIPT OF SUCH NOTICE.


(D)                         FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION 3.04 SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT
BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO SECTION 3.04(A), (B) OR (C) FOR
ANY SUCH INCREASED COST OR REDUCTION INCURRED MORE THAN ONE HUNDRED AND EIGHTY
(180) DAYS PRIOR TO THE DATE THAT SUCH LENDER DEMANDS, OR NOTIFIES THE BORROWER
OF ITS INTENTION TO DEMAND, COMPENSATION THEREFOR, PROVIDED FURTHER THAT, IF THE
CIRCUMSTANCE GIVING RISE TO SUCH INCREASED COST OR REDUCTION IS RETROACTIVE,
THEN SUCH 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF.


(E)                          IF ANY LENDER REQUESTS COMPENSATION UNDER THIS
SECTION 3.04, THEN SUCH LENDER WILL, IF REQUESTED BY THE BORROWER, USE
COMMERCIALLY REASONABLE EFFORTS TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY
LOAN, POST-FIRST AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT ACCOUNT OR
LETTER OF

108


--------------------------------------------------------------------------------



CREDIT AFFECTED BY SUCH EVENT; PROVIDED THAT SUCH EFFORTS ARE MADE ON TERMS
THAT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS
LENDING OFFICE(S) TO SUFFER NO MATERIAL ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE, AND PROVIDED FURTHER THAT NOTHING IN THIS SECTION 3.04(E) SHALL
AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWER OR THE RIGHTS OF SUCH
LENDER PURSUANT TO SECTION 3.04(A), (B), (C) OR (D).

SECTION 3.05                    Funding Losses.  Upon demand of any Lender (with
a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a)                                  (i) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan; or

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.    In addition, the Borrower shall indemnify
the Administrative Agent against any loss or expense comparable to the losses or
expenses covered by the preceding sentences of this Section 3.05 that the
Administrative Agent may sustain or incur as a consequence of any withdrawal
from the Post-First Amendment and Restatement Credit-Linked Deposit Account
pursuant to the terms of this Agreement prior to the end of the then-applicable
Interest Period for the Post-First Amendment and Restatement Credit-Linked
Deposits.


SECTION 3.06                                    MATTERS APPLICABLE TO ALL
REQUESTS FOR COMPENSATION.


(A)                          ANY AGENT OR ANY LENDER CLAIMING COMPENSATION UNDER
THIS ARTICLE III SHALL DELIVER A CERTIFICATE TO THE BORROWER SETTING FORTH THE
ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER WHICH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH
AGENT OR SUCH LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.


(B)                         WITH RESPECT TO ANY LENDER’S CLAIM FOR COMPENSATION
UNDER SECTION 3.01, 3.02, 3.03 OR 3.04, THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE SUCH LENDER FOR ANY AMOUNT INCURRED MORE THAN ONE HUNDRED AND EIGHTY
(180) DAYS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF THE

109


--------------------------------------------------------------------------------



EVENT THAT GIVES RISE TO SUCH CLAIM; PROVIDED THAT, IF THE CIRCUMSTANCE GIVING
RISE TO SUCH CLAIM IS RETROACTIVE, THEN SUCH 180-DAY PERIOD REFERRED TO ABOVE
SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.  IF ANY
LENDER REQUESTS COMPENSATION BY THE BORROWER UNDER SECTION 3.04, THE BORROWER
MAY, BY NOTICE TO SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), SUSPEND
THE OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE FROM ONE INTEREST PERIOD TO
ANOTHER EUROCURRENCY RATE LOANS, OR TO CONVERT BASE RATE LOANS INTO EUROCURRENCY
RATE LOANS, UNTIL THE EVENT OR CONDITION GIVING RISE TO SUCH REQUEST CEASES TO
BE IN EFFECT (IN WHICH CASE THE PROVISIONS OF SECTION 3.06(C) SHALL BE
APPLICABLE); PROVIDED THAT SUCH SUSPENSION SHALL NOT AFFECT THE RIGHT OF SUCH
LENDER TO RECEIVE THE COMPENSATION SO REQUESTED.


(C)                          IF THE OBLIGATION OF ANY LENDER TO MAKE OR CONTINUE
FROM ONE INTEREST PERIOD TO ANOTHER ANY EUROCURRENCY RATE LOAN, OR TO CONVERT
BASE RATE LOANS INTO EUROCURRENCY RATE LOANS SHALL BE SUSPENDED PURSUANT TO
SECTION 3.06(B) HEREOF, SUCH LENDER’S EUROCURRENCY RATE LOANS SHALL BE
AUTOMATICALLY CONVERTED INTO BASE RATE LOANS ON THE LAST DAY(S) OF THE THEN
CURRENT INTEREST PERIOD(S) FOR SUCH EUROCURRENCY RATE LOANS (OR, IN THE CASE OF
AN IMMEDIATE CONVERSION REQUIRED BY SECTION 3.02, ON SUCH EARLIER DATE AS
REQUIRED BY LAW) AND, UNLESS AND UNTIL SUCH LENDER GIVES NOTICE AS PROVIDED
BELOW THAT THE CIRCUMSTANCES SPECIFIED IN SECTION 3.01, 3.02, 3.03 OR 3.04
HEREOF THAT GAVE RISE TO SUCH CONVERSION NO LONGER EXIST:

(I)             TO THE EXTENT THAT SUCH LENDER’S EUROCURRENCY RATE LOANS HAVE
BEEN SO CONVERTED, ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL THAT WOULD
OTHERWISE BE APPLIED TO SUCH LENDER’S EUROCURRENCY RATE LOANS SHALL BE APPLIED
INSTEAD TO ITS BASE RATE LOANS; AND

(II)          ALL LOANS THAT WOULD OTHERWISE BE MADE OR CONTINUED FROM ONE
INTEREST PERIOD TO ANOTHER BY SUCH LENDER AS EUROCURRENCY RATE LOANS SHALL BE
MADE OR CONTINUED INSTEAD AS BASE RATE LOANS, AND ALL BASE RATE LOANS OF SUCH
LENDER THAT WOULD OTHERWISE BE CONVERTED INTO EUROCURRENCY RATE LOANS SHALL
REMAIN AS BASE RATE LOANS.


(D)                         IF ANY LENDER GIVES NOTICE TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) THAT THE CIRCUMSTANCES SPECIFIED IN SECTION
3.01, 3.02, 3.03 OR 3.04 HEREOF THAT GAVE RISE TO THE CONVERSION OF SUCH
LENDER’S EUROCURRENCY RATE LOANS PURSUANT TO THIS SECTION 3.06 NO LONGER EXIST
(WHICH SUCH LENDER AGREES TO DO PROMPTLY UPON SUCH CIRCUMSTANCES CEASING TO
EXIST) AT A TIME WHEN EUROCURRENCY RATE LOANS MADE BY OTHER LENDERS ARE
OUTSTANDING, SUCH LENDER’S BASE RATE LOANS SHALL BE AUTOMATICALLY CONVERTED, ON
THE FIRST DAY(S) OF THE NEXT SUCCEEDING INTEREST PERIOD(S) FOR SUCH OUTSTANDING
EUROCURRENCY RATE LOANS, TO THE EXTENT NECESSARY SO THAT, AFTER GIVING EFFECT
THERETO, ALL LOANS HELD BY THE LENDERS HOLDING EUROCURRENCY RATE LOANS AND BY
SUCH LENDER ARE HELD PRO RATA (AS TO PRINCIPAL AMOUNTS, INTEREST RATE BASIS, AND
INTEREST PERIODS) IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.

110


--------------------------------------------------------------------------------



SECTION 3.07                                    REPLACEMENT OF LENDERS UNDER
CERTAIN CIRCUMSTANCES.


(A)                          IF AT ANY TIME (I) THE BORROWER BECOMES OBLIGATED
TO PAY ADDITIONAL AMOUNTS OR INDEMNITY PAYMENTS DESCRIBED IN SECTION 3.01 OR
3.04 AS A RESULT OF ANY CONDITION DESCRIBED IN SUCH SECTIONS OR ANY LENDER
CEASES TO MAKE EUROCURRENCY RATE LOANS AS A RESULT OF ANY CONDITION DESCRIBED IN
SECTION 3.02 OR SECTION 3.04, (II) ANY LENDER BECOMES A DEFAULTING LENDER OR
(III) ANY LENDER BECOMES A NON-CONSENTING LENDER, THEN THE BORROWER MAY, ON TEN
(10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND SUCH
LENDER, REPLACE SUCH LENDER BY CAUSING SUCH LENDER TO (AND SUCH LENDER SHALL BE
OBLIGATED TO) ASSIGN PURSUANT TO SECTION 10.07(B) (WITH THE ASSIGNMENT FEE TO BE
PAID BY THE BORROWER IN SUCH INSTANCE) ALL OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT TO ONE OR MORE ELIGIBLE ASSIGNEES; PROVIDED THAT NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO THE BORROWER TO
FIND A REPLACEMENT LENDER OR OTHER SUCH PERSON; AND PROVIDED FURTHER THAT (A) IN
THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 3.01, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS AND (B)
IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A LENDER BECOMING A
NON-CONSENTING LENDER, THE APPLICABLE ELIGIBLE ASSIGNEES SHALL HAVE AGREED TO
THE APPLICABLE DEPARTURE, WAIVER OR AMENDMENT OF THE LOAN DOCUMENTS.


(B)                         ANY LENDER BEING REPLACED PURSUANT TO SECTION
3.07(A) ABOVE SHALL (I) EXECUTE AND DELIVER AN ASSIGNMENT AND ASSUMPTION WITH
RESPECT TO SUCH LENDER’S COMMITMENT AND OUTSTANDING LOANS, POST-FIRST AMENDMENT
AND RESTATEMENT CREDIT-LINKED DEPOSITS AND PARTICIPATIONS IN L/C OBLIGATIONS AND
SWING LINE LOANS, AND (II) DELIVER ANY NOTES EVIDENCING SUCH LOANS TO THE
BORROWER OR ADMINISTRATIVE AGENT.  PURSUANT TO SUCH ASSIGNMENT AND ASSUMPTION,
(A) THE ASSIGNEE LENDER SHALL ACQUIRE ALL OR A PORTION, AS THE CASE MAY BE, OF
THE ASSIGNING LENDER’S COMMITMENT AND OUTSTANDING LOANS AND PARTICIPATIONS IN
L/C OBLIGATIONS AND SWING LINE LOANS, (B) ALL OBLIGATIONS OF THE BORROWER OWING
TO THE ASSIGNING LENDER RELATING TO THE LOANS AND PARTICIPATIONS SO ASSIGNED
SHALL BE PAID IN FULL BY THE ASSIGNEE LENDER TO SUCH ASSIGNING LENDER
CONCURRENTLY WITH SUCH ASSIGNMENT AND ASSUMPTION AND (C) UPON SUCH PAYMENT AND,
IF SO REQUESTED BY THE ASSIGNEE LENDER, DELIVERY TO THE ASSIGNEE LENDER OF THE
APPROPRIATE NOTE OR NOTES EXECUTED BY THE BORROWER, THE ASSIGNEE LENDER SHALL
BECOME A LENDER HEREUNDER AND THE ASSIGNING LENDER SHALL CEASE TO CONSTITUTE A
LENDER HEREUNDER WITH RESPECT TO SUCH ASSIGNED LOANS, COMMITMENTS AND
PARTICIPATIONS, EXCEPT WITH RESPECT TO INDEMNIFICATION PROVISIONS UNDER THIS
AGREEMENT, WHICH SHALL SURVIVE AS TO SUCH ASSIGNING LENDER.


(C)                          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
ABOVE, ANY LENDER THAT ACTS AS AN L/C ISSUER MAY NOT BE REPLACED HEREUNDER AT
ANY TIME THAT IT HAS ANY LETTER OF CREDIT OUTSTANDING HEREUNDER UNLESS
ARRANGEMENTS REASONABLY SATISFACTORY TO SUCH L/C ISSUER (INCLUDING THE
FURNISHING OF A BACK-UP STANDBY LETTER OF CREDIT IN FORM AND SUBSTANCE, AND
ISSUED BY AN ISSUER REASONABLY SATISFACTORY TO SUCH L/C ISSUER OR THE DEPOSITING
OF CASH COLLATERAL

111


--------------------------------------------------------------------------------



INTO A CASH COLLATERAL ACCOUNT IN AMOUNTS AND PURSUANT TO ARRANGEMENTS
REASONABLY SATISFACTORY TO SUCH L/C ISSUER) HAVE BEEN MADE WITH RESPECT TO EACH
SUCH OUTSTANDING LETTER OF CREDIT AND THE LENDER THAT ACTS AS THE ADMINISTRATIVE
AGENT MAY NOT BE REPLACED HEREUNDER EXCEPT IN ACCORDANCE WITH THE TERMS OF
SECTION 9.09.


(D)                         IN THE EVENT THAT (I) THE BORROWER OR THE
ADMINISTRATIVE AGENT HAS REQUESTED THAT THE LENDERS CONSENT TO A DEPARTURE OR
WAIVER OF ANY PROVISIONS OF THE LOAN DOCUMENTS OR AGREE TO ANY AMENDMENT
THERETO, (II) THE CONSENT, WAIVER OR AMENDMENT IN QUESTION REQUIRES THE
AGREEMENT OF ALL AFFECTED LENDERS IN ACCORDANCE WITH THE TERMS OF SECTION 10.01
OR ALL THE LENDERS WITH RESPECT TO A CERTAIN CLASS OF THE LOANS AND (III) THE
REQUIRED LENDERS HAVE AGREED TO SUCH CONSENT, WAIVER OR AMENDMENT, THEN ANY
LENDER WHO DOES NOT AGREE TO SUCH CONSENT, WAIVER OR AMENDMENT SHALL BE DEEMED A
“NON-CONSENTING LENDER.”

SECTION 3.08                    Survival.  All of the Borrower’s obligations
under this Article 3 shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.


ARTICLE IV


CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 4.01                    Conditions to Effectiveness of this Agreement. 
The effectiveness of this Agreement is subject to the Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan party, each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(a)                                  fully executed counterparts of the
Repricing and Delayed Draw Amendment, executed by Holdings, Intermediate Parent,
the Borrower, the Administrative Agent, each Euro Term Lender under the First
Amended and Restated Credit Agreement (after giving effect to the replacement of
Non-Consenting Lenders, if any, pursuant to Section 3.07 thereof) and the
Required Lenders under the First Amended and Restated Credit Agreement; and

(b)                                 fully executed counterparts of this
Agreement (provided that in the case of Lenders only, only Delayed Draw Term
Lenders, New Dollar Revolving Credit Lenders, Increased Original Dollar
Revolving Credit Lenders and New Post-First Amendment and Restatement Synthetic
L/C Lenders need sign, and in the case of Agents only, only the Administrative
Agent, J.P. Morgan Securities Inc. and Goldman Sachs Credit Partners L.P. need
sign).

SECTION 4.02                    Conditions to Credit Extension on the Worldspan
Closing Date.  The obligation of each Delayed Draw Term Lender to make its
Credit Extension of the Delayed Draw Term Loans, each New Dollar Revolving
Credit Lender and Increased Original

112


--------------------------------------------------------------------------------


Dollar Revolving Credit Lender to make its Credit Extension of the Dollar
Revolving Credit Loans, and each New Post-First Amendment and Restatement
Synthetic L/C Lender to fund its New Post-First Amendment and Restatement
Credit-Linked Deposit hereunder is subject to satisfaction of the following
conditions precedent:

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i)                                              a Delayed Draw Term Note
executed by the Borrower in favor of each Lender that has requested a Note at
least two Business Days in advance of the Worldspan Closing Date;

(ii)                                           the Security Agreement
Supplement, duly executed by each Worldspan Loan Party party thereto, together
with:

(A)                                         certificates, if any, representing
the Pledged Equity referred to therein accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt indorsed in blank,

(B)                                           to the extent required under the
Collateral and Guarantee Requirement, opinions of local counsel for the
Worldspan Loan Parties,

(C)                                           evidence that all other actions,
recordings and filings that the Administrative Agent may deem reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Administrative Agent;

(iii)                                        such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of Holdings, the Borrower and each applicable Worldspan Loan Party as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which Holdings, the Borrower and such Worldspan Loan Party is a
party or is to be a party on the Worldspan Closing Date;

(iv)                                       opinion from Simpson Thacher &
Bartlett LLP, New York counsel to the Loan Parties substantially in the form of
Exhibit I;

(v)                                          a certificate signed by a
Responsible Officer of the Borrower certifying that since December 31, 2005
there has been no Worldspan Closing Date Material Adverse Effect;

(vi)                                       a certificate attesting to the
Solvency of the Loan Parties (taken as a whole) on the Worldspan Closing Date
after giving effect to the Worldspan Transactions, from the Chief Financial
Officer of the Borrower;

113


--------------------------------------------------------------------------------


(vii)                                    evidence that all insurance (including
title insurance) required to be maintained pursuant to the Loan Documents has
been obtained and is in effect and that the Administrative Agent has been named
as loss payee and additional insured under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have requested to be
so named;

(viii)                                 certified copies of the Worldspan Merger
Agreement and all amendments and waivers, duly executed by the parties thereto,
together with all material agreements, instruments and other documents delivered
in connection therewith as the Administrative Agent shall reasonably request,
each including certification by a Responsible Officer of the Borrower that such
documents are in full force and effect as of the Worldspan Closing Date.  The
Worldspan Acquisition shall have been consummated in accordance with the terms
of the Worldspan Merger Agreement, without giving effect to any amendments or
waivers by the Borrower thereto that are materially adverse to the Lenders
without the reasonable consent of the Agents.  The Borrower shall not have given
its consent to any actions, failures to take action or other changes or events
pursuant to clause (vi) of the definition of “Material Adverse Effect” contained
in the Worldspan Merger Agreement without first obtaining the consent of the
Agents to do so;

(ix)                                                   a Committed Loan Notice
or Letter of Credit Application, as applicable, relating to the Credit Extension
of the Delayed Draw Term Loans or any Synthetic L/C Letter of Credit; and

(x)                                                      copies of a recent Lien
and judgment search in each jurisdiction reasonably requested by the Collateral
Agent with respect to the Worldspan Loan Parties.

(b)                                 All fees and expenses required to be paid
hereunder and invoiced before the Worldspan Closing Date shall have been paid in
full in cash.

(c)                                  Prior to or simultaneously with the Credit
Extension of Delayed Draw Term Loans, the Borrower shall have terminated any
existing indebtedness of Worldspan and its Subsidiaries (other than Indebtedness
set forth on Schedule 7.03(b)) and taken all other necessary actions such that,
after giving effect to the Worldspan Transactions, (i) Holdings and its
Subsidiaries shall have outstanding no Indebtedness or preferred Equity
Interests other than (A) the Loans and L/C Obligations, (B) the High Yield
Notes, and (C) Indebtedness listed on Schedule 7.03(b) and (ii) the Borrower
shall have outstanding no Equity Interests (or securities convertible into or
exchangeable for Equity Interests or rights or options to acquire Equity
Interests) other than common stock owned by Holdings and preferred stock owned
by Holdings, with terms and conditions reasonably acceptable to the Arrangers to
the extent material to the interests of the Lenders.

(d)                                 The Arrangers and the Lenders shall have
received the Worldspan Closing Date Audited Financial Statements solely with
respect to Worldspan and its Subsidiaries and the audit report for such
financial statements (which shall not be subject to any qualification).

114


--------------------------------------------------------------------------------


(e)                                  The Arrangers and the Lenders shall have
received the unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Worldspan and its Subsidiaries
for each subsequent fiscal quarter ended at least forty-five (45) days before
the Worldspan Closing Date (the “Worldspan Closing Date Unaudited Financial
Statements”), which financial statements shall be prepared in accordance with
GAAP.

(f)                                    The Arrangers and the Lenders shall have
received the Worldspan Closing Date Pro Forma Financial Statements.

(g)                                 The Administrative Agent shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Act, requested by the
Administrative Agent a reasonable period of time prior the Worldspan Closing
Date.

SECTION 4.03                    Conditions to All Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (including
the Delayed Draw Term Loans but other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article 5 or any other Loan
Document (except, in the case of the initial Credit Extensions on the Original
Closing Date only and the Credit Extension on the Worldspan Closing Date only,
the representations contained in Sections 5.03, 5.05, 5.06, 5.07, 5.08, 5.09,
5.10, 5.11, 5.12, 5.14, 5.15, 5.16 and 5.18) shall be true and correct in all
material respects on and as of the date of such Credit Extension; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates.

(b)                                 Except in the case of the initial Credit
Extensions on the Original Closing Date and the Credit Extensions of the
Worldspan Closing Date, no Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c)                                  The Administrative Agent and, if
applicable, the relevant L/C Issuer or the Swing Line Lender shall have received
a Request for Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

115


--------------------------------------------------------------------------------



ARTICLE V


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01                    Existence, Qualification and Power; Compliance
with Laws.  Each Loan Party and each of its Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02                    Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party, and the consummation of the Transaction, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.03                    Governmental Authorization; Other Consents.  No
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,

116


--------------------------------------------------------------------------------


notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.04                    Binding Effect.  This Agreement and each other
Loan Document has been duly executed and delivered by each Loan Party that is
party thereto.  This Agreement and each other Loan Document constitutes, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.


SECTION 5.05                                            FINANCIAL STATEMENTS; NO
MATERIAL ADVERSE EFFECT.


(A)                          (I)  THE AUDITED FINANCIAL STATEMENTS AND THE
UNAUDITED FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES OR WORLDSPAN AND ITS
SUBSIDIARIES, AS THE CASE MAY BE, AS OF THE DATES THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIODS COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN.  DURING THE PERIOD FROM DECEMBER 31, 2005 TO AND INCLUDING THE
WORLDSPAN CLOSING DATE, THERE HAS BEEN (I) NO SALE, TRANSFER OR OTHER
DISPOSITION BY WORLDSPAN OR ANY OF ITS SUBSIDIARIES OF ANY MATERIAL PART OF THE
BUSINESS OR PROPERTY OF WORLDSPAN OR ANY OF ITS SUBSIDIARIES, TAKEN AS A WHOLE,
AND (II) NO PURCHASE OR OTHER ACQUISITION BY WORLDSPAN OR ANY OF ITS
SUBSIDIARIES OF ANY BUSINESS OR PROPERTY (INCLUDING ANY EQUITY INTERESTS OF ANY
OTHER PERSON) MATERIAL IN RELATION TO THE CONSOLIDATED FINANCIAL CONDITION OF
WORLDSPAN AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, IN EACH CASE, WHICH IS NOT
REFLECTED IN THE FOREGOING FINANCIAL STATEMENTS OR IN THE NOTES THERETO OR HAS
NOT OTHERWISE BEEN DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT PRIOR TO THE
WORLDSPAN CLOSING DATE.

(ii)                                  The unaudited pro forma consolidated
balance sheet of Holdings and its Subsidiaries as at March 31, 2006 (including
the notes thereto) (the “Original Closing Date Pro Forma Balance Sheet”) and the
unaudited pro forma consolidated statement of operations of Holdings and its
Subsidiaries for the most recent fiscal year, the quarter ended March 31, 2006 
and the 12-month period ending on March 31, 2006  (together with the Original
Closing Date Pro Forma Balance Sheet, the “Original Closing Date Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Original Closing Date Transactions, each material acquisition by Holdings
or any of its Subsidiaries consummated after March 31, 2006 and prior to the
Original Closing Date and all other material transactions that would be required
to be given pro forma effect by Regulation S-X promulgated under the Exchange
Act (including other adjustments consistent with the definition of Pro Forma
Adjustment or as otherwise agreed between the Borrower and the Arrangers).  The
Original Closing Date Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of
Holdings and its Subsidiaries as at March 31, 2006  and their estimated results
of operations for the periods covered thereby, assuming that

117


--------------------------------------------------------------------------------


the events specified in the preceding sentence had actually occurred at such
date or at the beginning of the periods covered thereby.

(iii)                               The unaudited pro forma consolidated balance
sheet of Holdings and its Subsidiaries as of the last day of the most recently
completed fiscal quarter ended at least 45 days prior to the Worldspan Closing
Date (including the notes thereto) (the “Worldspan Closing Date Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of operations
of Holdings and its Subsidiaries for the most recent fiscal year, the most
recently completed fiscal quarter ended at least 45 days prior to the Worldspan
Closing Date and the 12-month period ending on the last day of the most recently
completed fiscal quarter ended at least 45 days prior to the Worldspan Closing
Date (together with the Worldspan Closing Date Pro Forma Balance Sheet, the
“Worldspan Closing Date Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared giving
effect (as if such events had occurred on such date or at the beginning of such
periods, as the case may be) to the Worldspan Transactions, each material
acquisition by Holdings or any of its Subsidiaries consummated after the last
day of the most recently completed fiscal quarter ended at least 45 days prior
to the Worldspan Closing Date and prior to the Worldspan Closing Date and all
other material transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers).  The Worldspan Closing
Date Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of Holdings and its
Subsidiaries as at the last day of the most recently completed fiscal quarter
ended at least 45 days prior to the Worldspan Closing Date and their estimated
results of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.


(B)                         SINCE THE ORIGINAL CLOSING DATE, THERE HAS BEEN NO
EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(C)                          AS OF THE ORIGINAL CLOSING DATE, NEITHER HOLDINGS
NOR ANY SUBSIDIARY HAS ANY INDEBTEDNESS OR OTHER OBLIGATIONS OR LIABILITIES,
DIRECT OR CONTINGENT (OTHER THAN (I) THE LIABILITIES REFLECTED ON SCHEDULE 5.05,
(II) OBLIGATIONS ARISING UNDER OR PERMITTED BY THIS AGREEMENT AND (III)
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS) THAT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, HAVE HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

SECTION 5.06                    Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings or any of its
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

118


--------------------------------------------------------------------------------


SECTION 5.07                    No Default.  Neither Holdings nor any of its
Subsidiary is in default under or with respect to, or a party to, any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 5.08                    Ownership of Property; Liens.  Each Loan Party
and each of its Subsidiaries has good record and marketable title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09                    Environmental Compliance.


(A)                                             THERE ARE NO CLAIMS, ACTIONS,
SUITS, OR PROCEEDINGS ALLEGING POTENTIAL LIABILITY OR RESPONSIBILITY FOR
VIOLATION OF, OR OTHERWISE RELATING TO, ANY ENVIRONMENTAL LAW THAT COULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(B)                                            EXCEPT AS SPECIFICALLY DISCLOSED
IN SCHEDULE 5.09(B) OR EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, (I) NONE OF THE
PROPERTIES CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES IS LISTED OR PROPOSED FOR LISTING ON THE NPL OR ON THE
CERCLIS OR ANY ANALOGOUS FOREIGN, STATE OR LOCAL LIST OR IS ADJACENT TO ANY SUCH
PROPERTY; (II) THERE ARE NO AND NEVER HAVE BEEN ANY UNDERGROUND OR ABOVEGROUND
STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS
IN WHICH HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED
ON ANY PROPERTY CURRENTLY OWNED, LEASED OR OPERATED BY ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OR, TO ITS KNOWLEDGE, ON ANY PROPERTY FORMERLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES; (III) THERE IS NO
ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON ANY PROPERTY CURRENTLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES; AND (IV) HAZARDOUS
MATERIALS HAVE NOT BEEN RELEASED, DISCHARGED OR DISPOSED OF BY ANY PERSON ON ANY
PROPERTY CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES AND HAZARDOUS MATERIALS HAVE NOT OTHERWISE BEEN
RELEASED, DISCHARGED OR DISPOSED OF BY ANY OF THE LOAN PARTIES AND THEIR
SUBSIDIARIES AT ANY OTHER LOCATION.


(C)                                             THE PROPERTIES OWNED, LEASED OR
OPERATED BY HOLDINGS AND THE SUBSIDIARIES DO NOT CONTAIN ANY HAZARDOUS MATERIALS
IN AMOUNTS OR CONCENTRATIONS WHICH (I) CONSTITUTE, OR CONSTITUTED A VIOLATION
OF, (II) REQUIRE REMEDIAL ACTION UNDER, OR (III) COULD GIVE RISE TO LIABILITY
UNDER, ENVIRONMENTAL LAWS, WHICH VIOLATIONS, REMEDIAL ACTIONS AND LIABILITIES,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

119


--------------------------------------------------------------------------------



(D)                                            EXCEPT AS SPECIFICALLY DISCLOSED
IN SCHEDULE 5.09(D), NEITHER HOLDINGS NOR ANY OF ITS SUBSIDIARIES IS
UNDERTAKING, AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER
POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR
RESPONSE ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR
DISPOSAL OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER
VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW EXCEPT FOR SUCH INVESTIGATION OR
ASSESSMENT OR REMEDIAL OR RESPONSE ACTION THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(E)                                             ALL HAZARDOUS MATERIALS
GENERATED, USED, TREATED, HANDLED OR STORED AT, OR TRANSPORTED TO OR FROM, ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES HAVE BEEN DISPOSED OF IN A MANNER NOT REASONABLY EXPECTED TO
RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


(F)                                               EXCEPT AS WOULD NOT REASONABLY
BE EXPECTED TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE
EFFECT, NONE OF THE LOAN PARTIES AND THEIR SUBSIDIARIES HAS CONTRACTUALLY
ASSUMED ANY LIABILITY OR OBLIGATION UNDER OR RELATING TO ANY ENVIRONMENTAL LAW.

SECTION 5.10                    Taxes.  Except as set forth in Schedule 5.10 and
except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings and its Subsidiaries
have timely filed all Federal and state and other tax returns and reports
required to be filed, and have timely paid all Federal and state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.

SECTION 5.11                    ERISA Compliance.


(A)                                             EXCEPT AS SET FORTH IN SCHEDULE
5.11(A) OR AS COULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, EACH PLAN IS IN COMPLIANCE IN
WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE
LAWS.


(B)                                            (I) NO ERISA EVENT HAS OCCURRED
DURING THE FIVE YEAR PERIOD PRIOR TO THE DATE ON WHICH THIS REPRESENTATION IS
MADE OR DEEMED MADE WITH RESPECT TO ANY PENSION PLAN; (II) NO PENSION PLAN HAS
AN “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 412 OF THE CODE),
WHETHER OR NOT WAIVED; (III) NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA
WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT
UNDER SECTION 4007 OF ERISA); (IV) NEITHER ANY LOAN PARTY NOR ANY ERISA
AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO
EVENT HAS OCCURRED

120


--------------------------------------------------------------------------------



WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN
SUCH LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (V) NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS
ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF
ERISA, EXCEPT, WITH RESPECT TO EACH OF THE FOREGOING CLAUSES OF THIS SECTION
5.11(B), AS COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE,
TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)                                             EXCEPT WHERE NONCOMPLIANCE WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, EACH FOREIGN
PLAN HAS BEEN MAINTAINED IN SUBSTANTIAL COMPLIANCE WITH ITS TERMS AND WITH THE
REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND
ORDERS, AND NEITHER A LOAN PARTY NOR ANY SUBSIDIARY HAS INCURRED ANY MATERIAL
OBLIGATION IN CONNECTION WITH THE TERMINATION OF OR WITHDRAWAL FROM ANY FOREIGN
PLAN.  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, THE PRESENT VALUE OF THE ACCRUED BENEFIT LIABILITIES (WHETHER OR
NOT VESTED) UNDER EACH FOREIGN PLAN WHICH IS FUNDED, DETERMINED AS OF THE END OF
THE MOST RECENTLY ENDED FISCAL YEAR OF A LOAN PARTY OR SUBSIDIARY (BASED ON THE
ACTUARIAL ASSUMPTIONS USED FOR PURPOSES OF THE APPLICABLE JURISDICTION’S
FINANCIAL REPORTING REQUIREMENTS), DID NOT EXCEED THE CURRENT VALUE OF THE
ASSETS OF SUCH FOREIGN PLAN, AND FOR EACH FOREIGN PLAN WHICH IS NOT FUNDED, THE
OBLIGATIONS OF SUCH FOREIGN PLAN ARE PROPERLY ACCRUED.

SECTION 5.12                    Subsidiaries; Equity Interests.  As of the
Original Closing Date, neither Holdings nor any Loan Party has any Subsidiaries
other than those specifically disclosed in Schedule 5.12, and all of the
outstanding Equity Interests in material Subsidiaries have been validly issued,
are fully paid and nonassessable and all Equity Interests owned by Holdings or a
Loan Party are owned free and clear of all Liens except (i) those created under
the Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01.  As of the Original Closing Date, Schedule 5.12 (a) sets forth the
name and jurisdiction of each Subsidiary, (b) sets forth the ownership interest
of Holdings, the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Original Closing Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13                    Margin Regulations; Investment Company Act.


(A)                                             NO LOAN PARTY IS ENGAGED NOR
WILL IT ENGAGE, PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE
BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF
REGULATION U ISSUED BY THE FRB), OR EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY BORROWINGS OR
DRAWINGS UNDER ANY LETTER OF CREDIT WILL BE USED FOR ANY PURPOSE THAT VIOLATES
REGULATION U.


(B)                                            NONE OF HOLDINGS, ANY PERSON
CONTROLLING THE BORROWER OR ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS
AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.

121


--------------------------------------------------------------------------------


SECTION 5.14                    Disclosure.  No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
pro forma financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

SECTION 5.15                    Intellectual Property; Licenses, Etc.  Each of
the Loan Parties and their Subsidiaries own, license or possess the right to
use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, without conflict with
the rights of any Person, except to the extent such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  No such IP Rights infringe upon any rights held by any
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any such IP Rights, is pending or, to the knowledge of the
Borrower, threatened against any Loan Party or Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.16                    Solvency.  On the Worldspan Closing Date after
giving effect to the Worldspan Transactions, the Loan Parties, on a consolidated
basis, are Solvent.

SECTION 5.17                    Subordination of Junior Financing.  The
Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any Junior Financing Documentation.

SECTION 5.18                    Labor Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:  (a) there
are no strikes or other labor disputes against Holdings or any of its
Subsidiaries pending or, to the knowledge of Holdings or the Borrower,
threatened; (b) none of hours worked by nor any payments made to employees of
Holdings or any of its Subsidiaries have been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and (c)
all payments due from Holdings or any of its Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

122


--------------------------------------------------------------------------------



ARTICLE VI


AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

SECTION 6.01                    Financial Statements.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

(a)                                  as soon as available, but in any event
within one hundred and twenty (120) days after the end of the 2006 and 2007
fiscal years and within ninety (90) days after the end of each fiscal year of
Holdings beginning with the 2008 fiscal year, a consolidated balance sheet of
Holdings and its Subsidiaries (other than in the case of the 2006 fiscal year
only for which Holdings shall deliver (i) a consolidated balance sheet of
Holdings and its Subsidiaries (excluding Worldspan and its Subsidiaries) and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows and (ii) a consolidated balance sheet of Worldspan and its
Subsidiaries and the related consolidated statements of income or operations,
stockholders’ equity and cash flows) as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Deloitte & Touche LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b)                                 as soon as available, but in any event
within sixty (60) days after the end of the first full fiscal quarter ending
immediately after the Second Amendment and Restatement Effective Date and
thereafter within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of Holdings, a consolidated balance
sheet of Holdings and its Subsidiaries (other than in the case of the first
fiscal quarter ending immediately after the Worldspan Closing Date only for
which Holdings shall deliver (i) a consolidated balance sheet, consolidated
statements of income or operations and consolidated statements of cash flows of
Holdings and its Subsidiaries (excluding Worldspan and its Subsidiaries) and
(ii) a consolidated balance sheet, consolidated statements of income or
operations and consolidated statements of cash flows of Worldspan and its
Subsidiaries) as at the end of such fiscal quarter, and the related (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the

123


--------------------------------------------------------------------------------


Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c)                                  simultaneously with the delivery of each
set of consolidated financial statements referred to in Sections 6.01(a) and
6.01(b) above, the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings that holds all of the
Equity Interests of Holdings) or (B) Holdings’ (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under Section
6.01(a), such materials are accompanied by a report and opinion of Deloitte &
Touche LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

SECTION 6.02                    Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

(a)                                  no later than five (5) days after the
delivery of the financial statements referred to in Section 6.01(a), a
certificate of its independent registered public accounting firm certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default resulting from a
violation of Section 7.11 or, if any such Event of Default shall exist, stating
the nature and status of such event;

(b)                                 no later than five (5) days after the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower and, if such Compliance Certificate demonstrates an Event of Default
resulting from a violation of Section 7.11, any of the Equity Investors may
deliver, together with such Compliance Certificate, notice of their intent to
cure (a “Notice of Intent to Cure”) such Event of Default pursuant to Section
8.05; provided that the delivery of a Notice of Intent to Cure shall in no way
affect or alter the occurrence, existence or continuation of any such Event of
Default or the rights, benefits, powers and remedies of the Administrative Agent
and the Lenders under any Loan Document;

(c)                                  promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which Holdings or the Borrower files with the SEC or
with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration

124


--------------------------------------------------------------------------------


statement on Form S-8) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(d)                                 promptly after the furnishing thereof,
copies of any material requests or material notices received by any Loan Party
(other than in the ordinary course of business) or material statements or
material reports furnished to any holder of debt securities of any Loan Party or
of any of its Subsidiaries pursuant to the terms of any High Yield Notes
Documentation or Junior Financing Documentation in a principal amount greater
than the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02;

(e)                                  together with the delivery of the financial
statements pursuant to Section 6.01(a) and each Compliance Certificate pursuant
to Section 6.02(b), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Original Closing Date or the date of the
last such report), (ii) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b) and (iii) a list of each Subsidiary
that identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as
of the date of delivery of such Compliance Certificate; and

(f)                                    promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Holdings or the
Borrower posts such documents, or provides a link thereto on Holdings’ or the
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on Holdings’ or the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

125


--------------------------------------------------------------------------------


SECTION 6.03                    Notices.  Promptly after obtaining knowledge
thereof, notify the Administrative Agent:

(a)                                  of the occurrence of any Default; and

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including arising
out of or resulting from (i) breach or non-performance of, or any default or
event of default under, a Contractual Obligation of any Loan Party or any
Subsidiary, (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority, (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws or in respect of IP Rights or the
assertion or occurrence of any noncompliance by any Loan Party or as any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (iv) the occurrence of any ERISA Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04                    Payment of Obligations.  Pay, discharge or
otherwise satisfy as the same shall become due and payable, all its obligations
and liabilities in respect of taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, except, in each case, to the extent the failure to pay or discharge
the same could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.05                    Preservation of Existence, Etc.  (a)  Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
7.05.

SECTION 6.06                    Maintenance of Properties.  Except if the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice.

SECTION 6.07                    Maintenance of Insurance.  Maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable

126


--------------------------------------------------------------------------------


and customary for similarly situated Persons engaged in the same or similar
businesses as Holdings, Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.

SECTION 6.08                    Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except if the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

SECTION 6.09                    Books and Records.  Maintain proper books of
record and account, in which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving the assets and
business of Holdings or such Subsidiary, as the case may be.

SECTION 6.10                    Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided further that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with Holdings’ independent public accountants.

SECTION 6.11                    Covenant to Guarantee Obligations and Give
Security.  At the Borrower’s expense, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

(a)                                  upon the formation or acquisition of any
new direct or indirect wholly owned Domestic Subsidiary (in each case, other
than an Unrestricted Subsidiary or an Excluded Subsidiary) by any Loan Party or
the designation in accordance with Section 6.14 of any existing direct or
indirect wholly owned Domestic Subsidiary as a Restricted Subsidiary:

(i)                                               within thirty (30) days after
such formation, acquisition or designation or such longer period as the
Administrative Agent may agree in its discretion:

127


--------------------------------------------------------------------------------


(A)                                              cause each such Restricted
Subsidiary that is required to become a Guarantor under the Collateral and
Guarantee Requirement to furnish to the Administrative Agent a description of
the real properties owned by such Restricted Subsidiary that have a book value
in excess of (i) prior to the Worldspan Closing Date, $5,000,000 and (ii) on and
after the Worldspan Closing Date, $7,250,000 in detail reasonably satisfactory
to the Administrative Agent;

(B)                                                cause (x) each such
Restricted Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
Security Agreement Supplements, Intellectual Property Security Agreements and
other security agreements and documents (including, with respect to Mortgages,
the documents listed in Section 6.13(b)), as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Mortgages, Security Agreement, Intellectual Property Security
Agreements and other Collateral Documents in effect on the Original Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement and (y) each direct or indirect parent of each such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Administrative Agent
such Security Agreement Supplements and other security agreements as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreements in effect on the
Original Closing Date), in each case granting Liens required by the Collateral
and Guarantee Requirement;

(C)                                                (x) cause each such
Restricted Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent and (y) cause each direct
or indirect parent of such Restricted Subsidiary that is required to be a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing the outstanding Equity Interests (to the
extent certificated) of such Restricted Subsidiary that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness issued by such
Restricted Subsidiary and required to be pledged in accordance with the
Collateral Documents, indorsed in blank to the Collateral Agent;

128


--------------------------------------------------------------------------------


(D)                                               take and cause such Restricted
Subsidiary and each direct or indirect parent of such Restricted Subsidiary that
is required to become a guarantor pursuant to the Guarantee and Collateral
Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates) may be necessary in the reasonable opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity,

(ii)                                            within thirty (30) days after
the request therefor by the Administrative Agent, deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Secured Parties, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters set forth in this Section 6.11(a) as
the Administrative Agent may reasonably request, and

(iii)                                         as promptly as practicable after
the request therefor by the Administrative Agent, deliver to the Administrative
Agent with respect to each parcel of real property that is owned by such
Restricted Subsidiary and has a book value in excess of (i) prior to the
Worldspan Closing Date, $5,000,000 and (ii) on and after the Worldspan Closing
Date, $7,250,000, any existing title reports, surveys or environmental
assessment reports.

(b)                                 (i)  [reserved];

(II)           THE BORROWER SHALL OBTAIN THE SECURITY INTERESTS AND GUARANTEES
SET FORTH ON SCHEDULE 1.01B ON OR PRIOR TO THE DATES CORRESPONDING TO SUCH
SECURITY INTERESTS AND GUARANTEES SET FORTH ON SCHEDULE 1.01B; AND

(III)        AFTER THE ORIGINAL CLOSING DATE, PROMPTLY AFTER (X) THE ACQUISITION
OF ANY MATERIAL PERSONAL PROPERTY BY ANY LOAN PARTY OR (Y) THE ACQUISITION OF
ANY OWNED REAL PROPERTY BY ANY LOAN PARTY WITH A BOOK VALUE IN EXCESS OF (I)
PRIOR TO THE WORLDSPAN CLOSING DATE, $5,000,000, AND (II) ON AND AFTER THE
WORLDSPAN CLOSING DATE, $7,250,000, AND IF SUCH PERSONAL PROPERTY OR OWNED REAL
PROPERTY SHALL NOT ALREADY BE SUBJECT TO A PERFECTED LIEN PURSUANT TO THE
COLLATERAL AND GUARANTEE REQUIREMENT, THE BORROWER SHALL GIVE NOTICE THEREOF TO
THE ADMINISTRATIVE AGENT AND PROMPTLY THEREAFTER SHALL CAUSE SUCH ASSETS TO BE
SUBJECTED TO A LIEN TO THE EXTENT REQUIRED BY THE COLLATERAL AND GUARANTEE
REQUIREMENT AND WILL TAKE, OR CAUSE THE RELEVANT LOAN PARTY TO TAKE, SUCH
ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO GRANT AND PERFECT OR RECORD SUCH LIEN, INCLUDING, AS APPLICABLE, THE
ACTIONS REFERRED TO IN SECTION 6.13(B) WITH RESPECT TO REAL PROPERTY.

129


--------------------------------------------------------------------------------


(c)                                  Upon the Orbitz IPO (x) all Collateral
granted by Orbitz TopCo and its Subsidiaries pursuant to the Security Documents
shall be released and shall be free and clear of all Liens created by the Loan
Documents and (y) all other obligations under the Loan Documents of Orbitz TopCo
or any of its Subsidiaries that are Subsidiary Guarantors shall also be
released, and the Lenders hereby authorize the Administrative Agent and the
Collateral Agent to take all actions requested by Borrower to effectuate such
releases.

SECTION 6.12                    Compliance with Environmental Laws.  Except, in
each case, to the extent that the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
comply, and take all reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and, in each case to the
extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws.


SECTION 6.13                                            FURTHER ASSURANCES AND
POST-CLOSING CONDITIONS.


(A)                     PROMPTLY UPON REASONABLE REQUEST BY THE ADMINISTRATIVE
AGENT (I) CORRECT ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN THE
EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION OF ANY COLLATERAL DOCUMENT OR
OTHER DOCUMENT OR INSTRUMENT RELATING TO ANY COLLATERAL, AND (II) DO, EXECUTE,
ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER
ANY AND ALL SUCH FURTHER ACTS, DEEDS, CERTIFICATES, ASSURANCES AND OTHER
INSTRUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FROM TIME TO TIME
IN ORDER TO CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE COLLATERAL DOCUMENTS.


(B)                    IN THE CASE OF ANY REAL PROPERTY REFERRED TO IN SECTION
6.11(B), PROVIDE THE ADMINISTRATIVE AGENT WITH MORTGAGES WITH RESPECT TO SUCH
OWNED REAL PROPERTY WITHIN THIRTY (30) DAYS OF THE ACQUISITION OF, OR, IF
REQUESTED BY THE ADMINISTRATIVE AGENT, ENTRY INTO, OR RENEWAL OF, A GROUND LEASE
IN RESPECT OF, SUCH REAL PROPERTY IN EACH CASE TOGETHER WITH:

(I)            EVIDENCE THAT COUNTERPARTS OF THE MORTGAGES HAVE BEEN DULY
EXECUTED, ACKNOWLEDGED AND DELIVERED AND ARE IN FORM SUITABLE FOR FILING OR
RECORDING IN ALL FILING OR RECORDING OFFICES THAT THE ADMINISTRATIVE AGENT MAY
DEEM REASONABLY NECESSARY OR DESIRABLE IN ORDER TO CREATE A VALID AND SUBSISTING
PERFECTED LIEN ON THE PROPERTY AND/OR RIGHTS DESCRIBED THEREIN IN FAVOR OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (AS APPROPRIATE) FOR THE BENEFIT OF
THE SECURED PARTIES AND THAT ALL FILING AND RECORDING TAXES AND FEES HAVE BEEN
PAID OR OTHERWISE PROVIDED FOR IN A MANNER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

(II)         FULLY PAID AMERICAN LAND TITLE ASSOCIATION LENDER’S EXTENDED
COVERAGE TITLE INSURANCE POLICIES OR THE EQUIVALENT OR OTHER FORM AVAILABLE IN
EACH

130


--------------------------------------------------------------------------------


APPLICABLE JURISDICTION (THE “MORTGAGE POLICIES”) IN FORM AND SUBSTANCE, WITH
ENDORSEMENTS AND IN AMOUNT, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
(NOT TO EXCEED THE VALUE OF THE REAL PROPERTIES COVERED THEREBY), ISSUED,
COINSURED AND REINSURED BY TITLE INSURERS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, INSURING THE MORTGAGES TO BE VALID SUBSISTING LIENS ON THE
PROPERTY DESCRIBED THEREIN, FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES,
SUBJECT TO LIENS PERMITTED BY SECTION 7.01, AND PROVIDING FOR SUCH OTHER
AFFIRMATIVE INSURANCE (INCLUDING ENDORSEMENTS FOR FUTURE ADVANCES UNDER THE LOAN
DOCUMENTS) AND SUCH COINSURANCE AND DIRECT ACCESS REINSURANCE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

(III)    OPINIONS OF LOCAL COUNSEL FOR THE LOAN PARTIES IN STATES IN WHICH THE
REAL PROPERTIES ARE LOCATED, WITH RESPECT TO THE ENFORCEABILITY AND PERFECTION
OF THE MORTGAGES AND ANY RELATED FIXTURE FILINGS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(IV)     EVIDENCE THAT EACH SUCH SPACE LEASE CONTAINS A PROVISION REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT PERMITTING A COLLATERAL ASSIGNMENT WITH
RESPECT TO SUCH PROVISIONS; PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL BE
PERMITTED TO WAIVE THIS REQUIREMENT IF IT IS REASONABLY SATISFIED THAT THE
BORROWER HAS USED ITS COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH THIS
REQUIREMENT; AND

(V)        SUCH OTHER EVIDENCE THAT ALL OTHER ACTIONS THAT THE ADMINISTRATIVE
AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE VALID AND
SUBSISTING LIENS ON THE PROPERTY DESCRIBED IN THE MORTGAGES HAS BEEN TAKEN.

SECTION 6.14                    Designation of Subsidiaries.  The board of
directors of Holdings may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, Holdings, the Borrower and the Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis (it being understood
that if such designation is to be made effective prior to the date that the
March 31, 2007 Test Period has become effective, the level set forth in Section
7.11 for the March 31, 2007 Test Period shall be deemed to apply), with the
covenant set forth in Section 7.11 (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance) and (iii) no Subsidiary (other than
Orbitz TopCo and its Subsidiaries upon the consummation of the Orbitz IPO) may
be designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary”
for the purpose of any Junior Financing, as applicable, and upon the Orbitz IPO
(x) all Collateral granted by Orbitz TopCo and its Subsidiaries pursuant to the
Security Documents shall be released and shall be free and clear of all Liens
created by the Loan Documents and (y) all other obligations under the Loan
Documents of any of Orbitz TopCo or any of its Subsidiaries that are Subsidiary
Guarantors shall also be released.  Orbitz TopCo and its Subsidiaries shall
continue to be Unrestricted Subsidiaries

131


--------------------------------------------------------------------------------


at all times from and after the Orbitz IPO.  The designation of any Subsidiary
as an Unrestricted Subsidiary shall constitute an Investment by Holdings therein
at the date of designation in an amount equal to the net book value of Holdings’
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

SECTION 6.15                    Flood Insurance.  With respect to each Mortgaged
Property, obtain flood insurance in such total amount as the Administrative
Agent or the Required Lenders may from time to time reasonably require, if at
any time the area in which any improvements located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

SECTION 6.16                    Orbitz Indebtedness.  If, upon or following the
Orbitz IPO, Orbitz Topco, any of its Subsidiaries or any other Person whose
primary assets or operations comprises a portion of the Orbitz Business and is
not then a Loan Party Guarantees or otherwise becomes liable for any
Indebtedness of Holdings and its Subsidiaries (other than Orbitz Topco, any of
its Subsidiaries or any other Person whose primary assets or operations
comprises a portion of the Orbitz Business), such Person shall become subject to
the Collateral and Guarantee Requirement hereunder as if such Person were a
Restricted Subsidiary (it being understood that in such case such Person shall,
other than for purposes of granting guarantees and collateral pursuant to the
Collateral and Guarantee Requirement, not be considered a Restricted Subsidiary
hereunder).


SECTION 6.17                                            POST-CLOSING MATTERS.

To the extent such items have not been delivered as of the Second Amendment and
Restatement Effective Date, within ninety (90) days after the Second Amendment
and Restatement Effective Date, unless waived or extended by the Collateral
Agent in its sole discretion, the applicable Loan Party shall deliver to the
Collateral Agent, with respect to the Mortgage encumbering Mortgaged Property
entered into prior to the Second Amendment and Restatement Effective Date, an
amendment (the “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent or Collateral Agent,
together with:

(a)                                  a title endorsement to the existing
Mortgage Policy assuring the Collateral Agent that the Mortgage encumbering the
Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, as amended by the Mortgage Amendment, is a valid and enforceable first
priority lien on such  Mortgaged Property in favor of the Collateral Agent for
the benefit of the Secured Parties free and clear of all Liens except those
Liens created or permitted by this Agreement and the Collateral Documents or by
the Administrative Agent or Collateral Agent, and such endorsement to such
Mortgage Policy shall otherwise be in form and substance reasonably satisfactory
to the Administrative Agent or Collateral Agent;

132


--------------------------------------------------------------------------------


(b)                                 to the extent reasonably requested by the
Administrative Agent or Collateral Agent, opinions of local counsel to the Loan
Parties, which opinions (x) shall be addressed to each Agent and each of the
Lenders, (y) shall cover the enforceability of the Mortgage as amended by the
Mortgage Amendment, and (z) shall be in form and substance reasonably
satisfactory to the Agents;

(c)                                  evidence that all other actions, recordings
and filings in connection with the Mortgage Amendment that the Administrative
Agent may deem reasonably necessary shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent.


ARTICLE VII


NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall not, nor shall they permit any of their Restricted Subsidiaries
to, directly or indirectly:

SECTION 7.01                    Liens.  Create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a)                                  Liens pursuant to any Loan Document;

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;

(c)                                  Liens for taxes, assessments or
governmental charges which are not overdue for a period of more than thirty (30)
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d)                                 statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business which secure amounts
not overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Lien or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

133


--------------------------------------------------------------------------------


(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation and (ii) pledges and deposits in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Restricted Subsidiary;

(f)                                    deposits to secure the performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

(g)                                 easements, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of Holdings, the
Borrower or any material Subsidiary;

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

(i)                                     Liens securing Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens attach concurrently with or
within two hundred and seventy (270) days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens, (ii) such Liens do not at any time encumber any property except
for accessions to such property other than the property financed by such
Indebtedness and the proceeds and the products thereof and (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for accessions to such assets) other than the assets subject to such
Capitalized Leases; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender;

(j)                                     leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business which do not
(i) interfere in any material respect with the business of Holdings, the
Borrower or any material Subsidiary or (ii) secure any Indebtedness;

(k)                                  Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

(l)                                     Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on the items in the course of
collection, and (ii) in favor of a banking institution arising as a matter of
law encumbering deposits (including the right of set off) and which are within
the general parameters customary in the banking industry;

(m)                               Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02(i) or (n) to be applied against the purchase price for such
Investment, (ii) attaching to commodity trading accounts or

134


--------------------------------------------------------------------------------


other commodities brokerage accounts incurred in the ordinary course of business
and (iii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n)                                 Liens on property (i) of any Foreign
Subsidiary that is not a Loan Party and (ii) that does not constitute
Collateral, which Liens secure Indebtedness of the applicable Foreign Subsidiary
permitted under Section 7.03;

(o)                                 Liens in favor of Holdings, the Borrower or
a Restricted Subsidiary securing Indebtedness permitted under Section 7.03(d);

(p)                                 Liens existing on property at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 6.14), in each case after the date
hereof (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary) and the replacement, extension or renewal of any Lien
permitted by this clause (p) upon or in the same property previously subject
thereto in connection with the replacement, extension or renewal (without
increase in the amount or any change in any direct or contingent obligor) of the
amount or value secured thereby; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g) or (k);

(q)                                 any interest or title of a lessor under
leases entered into by Holdings, the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(r)                                    [reserved];

(s)                                  Liens encumbering out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by Holdings, the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business permitted by this Agreement;

(t)                                    Liens deemed to exist in connection with
Investments in repurchase agreements under Section 7.02 and reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

(u)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of Holdings, the Borrower or any

135


--------------------------------------------------------------------------------


Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of Holdings, the Borrower and the
Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Holdings, the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(v)                                 Liens solely on any cash earnest money
deposits made by Holdings, the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

(w)                               (i) Liens placed upon the Equity Interests of
any Restricted Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness incurred pursuant to Section 7.03(g) in connection with such
Permitted Acquisition and (ii) Liens placed upon the assets of such Restricted
Subsidiary and any of its Subsidiaries to secure a Guarantee by such Restricted
Subsidiary and its Subsidiaries of any such Indebtedness incurred pursuant to
Section 7.03(g);

(x)                                   ground leases in respect of real property
on which facilities owned or leased by the Borrower or any of its Subsidiaries
are located;

(y)                                 Liens arising from precautionary Uniform
Commercial Code financing statement filings;

(z)                                   Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto.

(aa)                            other Liens securing Indebtedness outstanding in
an aggregate principal amount not to exceed (i) prior to the Worldspan Closing
Date, $50,000,000, and (ii) on and after the Worldspan Closing Date,
$72,500,000.

Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(o), (p), (r), (u)(iii) or (w), and no Liens (other than those referred to in
Section 7.01(a)) shall be permitted on the Collateral consisting of the Equity
Interests of the Borrower or the Foreign Holdco.

Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on any Mortgaged Property other than pursuant to clauses (a), (b),
(c), (d), (g), (h), (j), (p), (q) and (x) (to the extent, with reference to
clause (j) of this Section 7.01, the Borrower and the applicable Loan Party
shall use commercially reasonable efforts to cause such leases, licenses,
subleases or sublicenses to be subordinate to the lien of any Mortgage).

SECTION 7.02                    Investments.  Make or hold any Investments,
except:

(a)                                  Investments by Holdings, the Borrower or a
Restricted Subsidiary in assets that were Cash Equivalents when such Investment
was made;

(b)                                 loans or advances to officers, directors and
employees of Holdings, the Borrower and the Restricted Subsidiaries (i)  for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in

136


--------------------------------------------------------------------------------


connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof or after a Qualifying IPO, the Borrower or any
Intermediate Holding Company) (provided that the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity) and
(iii) for purposes not described in the foregoing clauses (i) and (ii), in an
aggregate principal amount outstanding not to exceed (x) prior to the Worldspan
Closing Date, $5,000,000, and (y) on and after the Worldspan Closing Date,
$7,250,000;

(c)                                  Investments (i) by Holdings, the Borrower
or any Restricted Subsidiary in any Loan Party (excluding any new Restricted
Subsidiary which becomes a Loan Party and excluding any Foreign Subsidiary),
(ii) by any Restricted Subsidiary that is not a Loan Party in any other such
Restricted Subsidiary that is also not a Loan Party and (iii) by the Borrower or
any Restricted Subsidiary (A) in any Restricted Subsidiary that is not a Loan
Party; provided that the aggregate amount of such Investments in Persons that
are not Loan Parties (together with, but without duplication of, the aggregate
consideration paid in respect of Permitted Acquisitions of Persons that do not
become Loan Parties pursuant to Section 7.02(i)(B), but with giving effect to
any Investment permitted by Section 7.02(q)) shall not exceed (x) prior to the
Worldspan Closing Date, $250,000,000, and (y) on and after the Worldspan Closing
Date, $362,500,000 (in each case net of any return representing a return of
capital in respect of any such Investment) or (B) in any Foreign Subsidiary that
is a Loan Party, consisting of the contribution of Equity Interests of any other
Foreign Subsidiary held directly by the Borrower or such Restricted Subsidiary
in exchange for Indebtedness, Equity Interests or a combination thereof of the
Foreign Subsidiary to which such contribution is made, (C) in any Foreign
Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness of such Foreign Subsidiary or (D) constituting
Guarantees of Indebtedness or other monetary obligations of Foreign Subsidiaries
owing to any Loan Party, to the extent such Guarantees are permitted under
Section 7.03 and (iv) by any Foreign Subsidiary that is a Loan Party in any
other Foreign Subsidiary that is a Loan Party (other than any new Restricted
Subsidiary that becomes a Loan Party);

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

(e)                                  Investments consisting of Liens,
Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted under Sections 7.01, 7.03, 7.04, 7.05 and 7.06, respectively;

(f)                                    Investments (i) existing or contemplated
on the date hereof and set forth on Schedule 7.02(f) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
date hereof by the Borrower or any Restricted Subsidiary in the Borrower or any
other Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of any Investment permitted pursuant to this Section
7.02(f) is not materially increased from the amount of such Investment on the

137


--------------------------------------------------------------------------------


Original Closing Date via the transfer of assets from any of Holdings or any
Subsidiary thereof to such Investment;

(g)                                 Investments in Swap Contracts permitted
under Section 7.03;

(h)                                 promissory notes and other noncash
consideration received in connection with Dispositions permitted by Section
7.05;

(i)                                     the purchase or other acquisition of
property and assets or businesses of any Person or of assets constituting a
business unit, a line of business or division of such Person, or Equity
Interests in a Person that, upon the consummation thereof, will be a wholly
owned Subsidiary of Holdings (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(i) (each, a “Permitted
Acquisition”):

(A)                                              subject to clause (B) below, a
majority of all property, assets and businesses acquired in such purchase or
other acquisition shall constitute Collateral and each applicable Loan Party and
any such newly created or acquired Subsidiary (and, to the extent required under
the Collateral and Guarantee Requirement, the Subsidiaries of such created or
acquired Subsidiary) shall be Guarantors and shall have complied with the
requirements of Section 6.11, within the times specified therein (for the
avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);

(B)                                                the aggregate amount of
consideration paid in respect of acquisitions of Persons that do not become Loan
Parties (together with the aggregate amount of all Investments in Foreign
Subsidiaries that are not Loan Parties pursuant to Section 7.02(c)(iii)(A), but
with giving effect to any Investments permitted under Section 7.02(q)) shall not
exceed (x) prior to the Worldspan Closing Date, $250,000,000, and (y) on and
after the Worldspan Closing Date, $362,500,000 (net of any return representing a
return of capital in respect of any such Investment);

(C)                                                the acquired property,
assets, business or Person is in the same line of business as Holdings and the
Subsidiaries, taken as a whole;

(D)                                               the board of directors (or
similar governing body) of the Person to be so purchased or acquired shall not
have indicated publicly its opposition to the consummation of such purchase or
acquisition (which opposition has not been publicly withdrawn);

(E)                                                 (1) immediately before and
immediately after giving Pro Forma Effect to any such purchase or other
acquisition, no Default shall have occurred and be continuing and (2)
immediately after giving effect to such purchase or other acquisition, Holdings,
the Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance
with the covenant set forth in Section 7.11 for the Test Period in effect at the
time such purchase or other acquisition is to occur (it being understood that if
such purchase or other acquisition is

138


--------------------------------------------------------------------------------


to occur prior to the date that the March 31, 2007 Test Period is effective, the
level set forth in Section 7.11 for the March 31, 2007 Test Period shall be
deemed to apply) and, in the case of acquisitions the aggregate consideration
which is in excess of (x) prior to the Worldspan Closing Date, $25,000,000, and
(y) on and after the Worldspan Closing Date, $36,250,000, evidenced by a
certificate from the Chief Financial Officer of the Borrower demonstrating such
compliance calculation in reasonable detail; and

(F)                                                 the Borrower shall have
delivered to the Administrative Agent, on behalf of the Lenders, no later than
five (5) Business Days after the date on which any such purchase or other
acquisition is consummated, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this clause (i) have been satisfied or will
be satisfied on or prior to the consummation of such purchase or other
acquisition;

(j)                                     the Transaction;

(k)                                  Investments in the ordinary course of
business consisting of Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers consistent with past
practices;

(l)                                     Investments (including debt obligations
and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(m)                               loans and advances to Holdings (or any direct
or indirect parent thereof) in lieu of, and not in excess of the amount of
(after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings (or such parent) in accordance with Section 7.06(h), (i) or (j);

(n)                                 so long as immediately after giving effect
to any such Investment, no Default has occurred and is continuing and Holdings,
the Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance
with the covenant set forth in Section 7.11 for the Test Period in effect at the
time such Investment is being made (it being understood that if such Investment
is to be made prior to the date that the March 31, 2007 Test Period is
effective, the level set forth in Section 7.11 for the March 31, 2007 Test
Period shall be deemed to apply), other Investments that do not exceed (i) prior
to the Worldspan Closing Date, $250,000,000, and (ii) on and after the Worldspan
Closing Date, $362,500,000, in the aggregate, net of any return representing
return of capital in respect of any such investment and valued at the time of
the making thereof; provided that, such amount shall be increased by (i) the Net
Cash Proceeds of Permitted Equity Issuances (other than Permitted Equity
Issuances made pursuant to Section 8.05) that are Not Otherwise Applied

139


--------------------------------------------------------------------------------


and (ii) if, as of the last day of the immediately preceding Test Period (after
giving Pro Forma Effect to such Investments) the Total Leverage Ratio is 5.00:1
or less, the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied;

(o)                                 advances of payroll payments to employees in
the ordinary course of business;

(p)                                 Investments to the extent that payment for
such Investments is made solely with Qualified Equity Interests of Holdings (or
the Borrower or an Intermediate Holding Company after a Qualifying IPO of
Holdings, the Borrower or such Intermediate Holding Company);

(q)                                 Investments held by a Restricted Subsidiary
(acquired after the Original Closing Date or of a corporation merged into the
Borrower or merged or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Original Closing Date), to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r)                                    Guarantees by Holdings, the Borrower or
any Restricted Subsidiary of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;

(s)                                  the Worldspan Acquisition; provided that
such acquisition shall have been consummated in accordance with the terms of the
Worldspan Merger Agreement, without giving effect to any amendments or waivers
by the Borrower thereto that are materially adverse to the Lenders without the
reasonable consent of the Agents; and

(t)                                    on and following the Orbitz IPO, any
Investments in Orbitz TopCo, so long as the amount actually invested in Orbitz
TopCo by Holdings or a Restricted Subsidiary does not increase upon and
following the Orbitz IPO (it being understood that increases in the value of
Orbitz TopCo upon and following the Orbitz IPO that do not result from
Investments by Holdings or a Restricted Subsidiary in Orbitz TopCo shall be
permitted by this clause (t));

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings.

SECTION 7.03                    Indebtedness.  Create, incur, assume or suffer
to exist any Indebtedness, except:

(a)                                  Indebtedness of Holdings, the Borrower and
any of its Subsidiaries under the Loan Documents;

(b)                                 Indebtedness (i) outstanding on the date
hereof and listed on Schedule 7.03(b), provided that the letters of credit and
surety bonds listed thereon must be backstopped

140


--------------------------------------------------------------------------------


by a Letter of Credit issued hereunder and, other than in respect of any letter
of credit or any surety bond listed thereon or any drawing upon any such letter
of credit or surety bond, any Permitted Refinancing thereof; and (ii)
intercompany Indebtedness outstanding on the date hereof;

(c)                                  Guarantees by Holdings, the Borrower and 
the Restricted Subsidiaries in respect of Indebtedness of Holdings, the Borrower
or any Restricted Subsidiary otherwise permitted hereunder (except that a
Restricted Subsidiary that is not a Loan Party may not, by virtue of this
Section 7.03(c), Guarantee Indebtedness that such Restricted Subsidiary could
not otherwise incur under this Section 7.03); provided that (A) no Guarantee by
any Restricted Subsidiary of any Note or Junior Financing shall be permitted
unless such Restricted Subsidiary shall have also provided a Guarantee of the
Obligations substantially on the terms set forth in the Guaranty and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d)                                 Indebtedness of Holdings, the Borrower or
any Restricted Subsidiary owing to Holdings, the Borrower or any other
Restricted Subsidiary to the extent constituting an Investment permitted by
Section 7.02; provided that, all such Indebtedness of any Loan Party owed to any
Person that is not a Loan Party shall be subject to the subordination terms set
forth in Section 5.03 of the Security Agreement;

(e)                                  (i) Attributable Indebtedness and other
Indebtedness (including Capitalized Leases) financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets,
other than software; provided that such Indebtedness is incurred concurrently
with or within two hundred and seventy (270) days after the applicable
acquisition, construction, repair, replacement or improvement, (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by Section
7.05(f) and (iii) any Permitted Refinancing of any Indebtedness set forth in the
immediately preceding clauses (i) and (ii); provided that the aggregate
principal amount of Indebtedness outstanding at any one time pursuant to this
Section 7.03(e) shall not exceed 5% of Total Assets at such time;

(f)                                    Indebtedness in respect of Swap Contracts
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

(g)                                 Indebtedness of the Borrower, Foreign
Subsidiaries or Guarantors (i) assumed in connection with any Permitted
Acquisition or (ii) incurred to finance a Permitted Acquisition, in each case,
that is secured only by the assets or business acquired in the applicable
Permitted Acquisition (including any acquired Equity Interests) and so long as
both immediately prior and after giving effect thereto, (A) no Default shall
exist or result therefrom, (B) Holdings, the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenant set forth in
Section 7.11 for the Test Period in effect at the time of the assumption or
incurrence of such Indebtedness (it being understood that if such assumption or
incurrence is to occur prior to the date that the March 31, 2007

141


--------------------------------------------------------------------------------


Test Period has become effective, the level set forth in Section 7.11 for the
March 31, 2007 Test Period shall be deemed to apply), and (C) the aggregate
principal amount of such Indebtedness and all Indebtedness resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to this paragraph
(g) does not exceed (x) prior to the Worldspan Closing Date, $100,000,000, and
(y) on and after the Worldspan Closing Date $145,000,000; provided that the
aggregate amount of Indebtedness outstanding at Persons that are not Loan
Parties pursuant to this clause (g) and clause (n) below shall not exceed
$100,000,000 at any one time;

(h)                                 (i) Indebtedness of Holdings, the Borrower
and the Restricted Subsidiaries (A) assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, or (B) incurred to finance a Permitted Acquisition
and (ii) any Permitted Refinancing of the foregoing; provided, in each case that
such Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof (v) is unsecured, (w) both immediately prior and after giving effect
thereto, (1) no Default shall exist or result therefrom and (2) Holdings, the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenant set forth in Section 7.11 for the Test Period in effect at the time
of the assumption or incurrence of such Indebtedness (it being understood that
if such assumption or incurrence is to occur prior to the date that the March
31, 2007 Test Period has become effective, the level set forth in Section 7.11
for the March 31, 2007 Test Period shall be deemed to apply), (x) matures after,
and does not require any scheduled amortization or other scheduled payments of
principal prior to, the Maturity Date of the Term Loans (it being understood
that such Indebtedness may have mandatory prepayment, repurchase or redemptions
provisions satisfying the requirement of clause (y) hereof); (y) has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the Borrower
as the terms and conditions of the Notes as of the Original Closing Date;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); and (z) with respect to such
Indebtedness described in the immediately preceding clause (B) or any Permitted
Refinancing thereof, is incurred by the Borrower or a Guarantor; provided
further that notwithstanding anything contained in the Loan Documents to the
contrary, (a) the maximum principal amount of all Indebtedness described in
clause (A) of this paragraph (together with any Permitted Refinancing of
Indebtedness in respect thereof) with respect to which a Restricted Subsidiary
that is not a Guarantor may become liable shall be (x) prior to the Worldspan
Closing Date, $100,000,000, and (y) on and after the Worldspan Closing Date,
$145,000,000 and (b) the only obligors with respect to any Indebtedness incurred
pursuant to clause (A) of this paragraph or any Permitted Refinancing of
Indebtedness in respect thereof shall be of those Persons who were obligors of
such Indebtedness immediately prior to such Permitted Acquisition.

142


--------------------------------------------------------------------------------


(i)                                     Indebtedness representing deferred
compensation to employees of the Borrower and the Restricted Subsidiaries
incurred in the ordinary course of business;

(j)                                     Indebtedness to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings
permitted by Section 7.06;

(k)                                  Indebtedness incurred by Holdings, the
Borrower or the Restricted Subsidiaries in a Permitted Acquisition, any other
Investment expressly permitted hereunder or any Disposition to the extent
constituting indemnification obligations or obligations in respect of purchase
price or other similar adjustments;

(l)                                     Indebtedness consisting of obligations
of Holdings, the Borrower or the Restricted Subsidiaries under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transaction and Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(m)                               Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with deposit accounts;

(n)                                 Indebtedness in an aggregate principal
amount not to exceed (i) prior to the Worldspan Closing Date, $250,000,000, and
(ii) on and after the Worldspan Closing Date $362,500,000, at any time
outstanding; provided that a maximum of (i) prior to the Worldspan Closing Date,
$100,000,000, and (ii) on and after the Worldspan Closing Date, $145,000,000, in
aggregate principal amount of such Indebtedness (less the aggregate principal
amount of Indebtedness of Foreign Subsidiaries that are not Guarantors
outstanding at any time under Section 7.03(g)) may be incurred by Foreign
Subsidiaries that are not Guarantors;

(o)                                 Indebtedness consisting of (a) the financing
of insurance premiums or (b) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

(p)                                 Indebtedness incurred by Holdings, the
Borrower or any of the Restricted Subsidiaries in respect of letters of credit,
bank guarantees, bankers’ acceptances or similar instruments issued or created
in the ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(q)                                 obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by Holdings, the Borrower or any of the Restricted
Subsidiaries or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;

143


--------------------------------------------------------------------------------


(r)                                    [Reserved];

(s)                                  Indebtedness supported by a Letter of
Credit, in a principal amount not to exceed the face amount of such Letter of
Credit;

(t)                                    Indebtedness in respect of the Notes and
any Permitted Refinancing thereof; and

(u)                                 all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (v) above.

SECTION 7.04                    Fundamental Changes.  Merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a)                                  any Restricted Subsidiary may merge with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that (x) the Borrower shall be the
continuing or surviving Person and (y) such merger does not result in the
Borrower ceasing to be incorporated under the Laws of the United States, any
state thereof or the District of Columbia, or (ii) any one or more other
Restricted Subsidiaries; provided that when any Restricted Subsidiary that is a
Loan Party is merging with another Restricted Subsidiary, a Loan Party shall be
the continuing or surviving Person;

(b)                                 (i) any Subsidiary that is not a Loan Party
may merge or consolidate with or into any other Subsidiary that is not a Loan
Party and (ii) any Subsidiary (other than the Borrower) may liquidate or
dissolve or change its legal form if Holdings determines in good faith that such
action is in the best interests of Holdings and its Subsidiaries and if not
materially disadvantageous to the Lenders;

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Guarantor or a Borrower, then (i) the
transferee must either be the Borrower or a Guarantor or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

(d)                                 so long as no Default exists or would result
therefrom, the Borrower may merge with any other Person; provided that (i) the
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (any
such Person, the “Successor Borrower”), (A) the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a

144


--------------------------------------------------------------------------------


supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Borrower’s obligations under
this Agreement, (D) each Guarantor, unless it is the other party to such merger
or consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement;

(e)                                  so long as no Default exists or would
result therefrom, any Restricted Subsidiary may merge with any other Person in
order to effect an Investment permitted pursuant to Section 7.02; provided that
the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11;

(f)                                    so long as no Default exists or would
result therefrom and no material assets have been transferred to such
Subsidiaries from Holdings or any Subsidiary thereof from the Original Closing
Date to the date of such dissolution or liquidation, the Subsidiaries listed on
Schedule 7.04(f) may be dissolved or liquidated; and

(g)                                 so long as no Default exists or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05                    Dispositions.  Make any Disposition or enter
into any agreement to make any Disposition, except:

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business and Dispositions of property no longer used or useful in the conduct of
the business of the Borrower and the Restricted Subsidiaries;

(b)                                 Dispositions of inventory and immaterial
assets in the ordinary course of business;

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property that is promptly purchased or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property (which replacement property is actually promptly purchased);

145


--------------------------------------------------------------------------------


(d)                                 Dispositions of property to the Borrower or
to a Restricted Subsidiary; provided that if the transferor of such property is
a Guarantor or a Borrower (i) the transferee thereof must either be a Borrower
or a Guarantor or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.02;

(e)                                  Dispositions permitted by Sections 7.04 and
7.06 and Liens permitted by Section 7.01;

(f)                                    Dispositions of property (other than IP
Collateral) pursuant to sale-leaseback transactions; provided that (i) with
respect to such property owned by Holdings, the Borrower and its Restricted
Subsidiaries on the Original Closing Date, the fair market value of all property
so Disposed of after the Original Closing Date (taken together with the
aggregate book value of all property Disposed of pursuant to Section 7.05(j))
shall not exceed five percent (5%) of Total Assets per year and (ii) with
respect to such property acquired by Holdings, the Borrower or any Restricted
Subsidiary after the Original Closing Date, the applicable sale-leaseback
transaction occurs within two hundred and seventy (270) days after the
acquisition or construction (as applicable) of such property;

(g)                                 Dispositions in the ordinary course of
business of Cash Equivalents;

(h)                                 leases, subleases, licenses or sublicenses
(including the provision of software under an open source license), in each case
in the ordinary course of business and which do not materially interfere with
the business of Holdings, the Borrower and the Restricted Subsidiaries;

(i)                                     transfers of property subject to
Casualty Events upon receipt of the Net Cash Proceeds of such Casualty Event;

(j)                                     Dispositions of property not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist or would result from such Disposition, (ii) the aggregate book value of
all property Disposed of in reliance on this clause (j) (taken together with the
aggregate fair market value of all property Disposed of pursuant to Section
7.05(f)) shall not exceed five percent (5%) of Total Assets per year and (iii)
with respect to any Disposition pursuant to this clause (j) for a purchase price
in excess of (x) prior to the Worldspan Closing Date, $10,000,000, and (y) on
and after the Worldspan Closing Date, $14,500,000, Holdings, the Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Section 7.01(s) and clauses (i) and (ii) of Section
7.01(u)); provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on Holdings’, the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings, the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to

146


--------------------------------------------------------------------------------


the applicable Disposition and for which Holdings, the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Holdings, the Borrower or
such Restricted Subsidiary from such transferee that are converted by Holdings,
the Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by Holdings, the Borrower
or such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of 2.5% of Total Assets (as such term is defined in
the Senior Notes Indenture as of the Original Closing Date) at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;

(k)                                  any Disposition of any Subsidiary listed on
Schedule 7.05(k) as amended on the Second Amendment and Restatement Effective
Date, so long as no material assets are transferred to any such Subsidiary from
Holdings or any Subsidiary thereof from the Original Closing Date to the date of
such Disposition;

(l)                                     Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(m)                               any Disposition of any Subsidiary listed on
Schedule 7.05(m) to any wholly owned Subsidiary that is not a Loan Party so long
as no material assets are transferred to any such Subsidiary from Holdings or
any Subsidiary thereof from the Original Closing Date to the date of such
Disposition;

(n)                                 any Disposition of common Equity Interests
of Orbitz TopCo occurring upon the consummation of the Orbitz IPO, so long as:

(i)                             (x) the Net Cash Proceeds of such Disposition
shall be used to prepay Term Loans pursuant to Section 2.05(b)(ii)(A) and (y)
the Net Cash Proceeds (other than amounts funded solely under any revolving
credit facility of Orbitz TopCo or any of its Subsidiaries) of the first
transaction or first series of related transactions whereby Orbitz TopCo or any
of its Subsidiaries incurs or guarantees material Indebtedness upon, in
connection with or after the consummation of the Orbitz IPO shall be used to
prepay Term Loans pursuant to Section 2.05(b)(ii)(A); provided that, without
derogation of any obligations of the Loan Parties in clauses (x) or (y) of this
Section 7.05(n), in no event shall the amount applied to prepay Term Loans with
the Net Cash Proceeds referred to in clauses (x) and (y) of this Section 7.05(n)
be less than the amount necessary to prepay the Dollar Equivalent of
$775,000,000 in principal amount of Term Loans plus any accrued and unpaid
interest thereon; provided further that once the Borrower has applied the Net
Cash Proceeds referred to in clauses (x) and (y) to prepay the Term Loans in an
amount of not

147


--------------------------------------------------------------------------------


less than the Dollar Equivalent of $775,000,000, an aggregate principal amount
of up to $100,000,000 of additional Net Cash Proceeds referred to in clauses (x)
and (y) shall not be required to be used to prepay Term Loans.

(ii)                          Substantially simultaneously with the consummation
of the Orbitz IPO, the Borrower shall be able to declare, and it shall have
declared, Orbitz TopCo and its Subsidiaries as Unrestricted Subsidiaries in
accordance with the requirements of Section 6.14; and

(o)                                 any Disposition of Equity Interests of
Orbitz TopCo following the Orbitz IPO; provided that if the Total Leverage Ratio
as of the last day of the immediately preceding Test Period as determined on a
Pro Forma Basis (as set forth on a certificate of a Responsible Officer provided
by the Borrower) is (x) greater than or equal to 4.0:1.0, 100% of the Net Cash
Proceeds of such Disposition shall be subject to Section 2.05(b)(ii), (y) less
than 4.0:1.0 and greater than or equal to 3.0:1.0, 50% of the Net Cash Proceeds
shall be subject to Section 2.05(b)(ii) and (z) less than 3.0:1.0, 0% of the Net
Cash Proceeds of such Disposition shall be subject to Section 2.05(b)(ii);

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and (m) and except for Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such Disposition.  To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than Holdings, the Borrower or any Restricted Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing. The
Disposition comprising the Orbitz IPO shall be made pursuant to Section 7.05(n)
and not any other provision of Section 7.05.

SECTION 7.06                    Restricted Payments.  Declare or make, directly
or indirectly, any Restricted Payment, except:

(a)                                  each Restricted Subsidiary may make
Restricted Payments to Holdings, the Borrower and to other Restricted
Subsidiaries (and, in the case of a Restricted Payment by a non-wholly owned
Restricted Subsidiary, to Holdings, the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b)                                 Holdings, the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Equity Interests (other than Disqualified Equity Interests not
otherwise permitted by Section 7.03) of such Person;

(c)                                  [Reserved];

148


--------------------------------------------------------------------------------


(d)                                 Restricted Payments made on the Original
Closing Date to consummate the Original Closing Date Transactions;

(e)                                  to the extent constituting Restricted
Payments, Holdings, the Borrower and the Restricted Subsidiaries may enter into
and consummate transactions expressly permitted by any provision of Section 7.04
or 7.08 other than Section 7.08(f);

(f)                                    repurchases of Equity Interests in
Holdings, the Borrower or any Restricted Subsidiary deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g)                                 Holdings (or the Borrower or any
Intermediate Holding Company after a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company, as the case may be) may pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings (or of any such parent of Holdings or of the
Borrower or any Intermediate Holding Company after a Qualifying IPO of Holdings,
the Borrower or such Intermediate Holding Company, as the case may be) by any
future, present or former employee or director of Holdings (or any direct or
indirect parent of Holdings) or any of its Subsidiaries pursuant to any employee
or director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee or director of Holdings
or any of its Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (g) shall not exceed (x) prior to the
Worldspan Closing Date, $20,000,000, and (y) on and after the Worldspan Closing
Date, $29,000,000, in any calendar year (which shall increase to (x) prior to
the Worldspan Closing Date, $25,000,000, and (y) on and after the Worldspan
Closing Date, $36,250,000 subsequent to the consummation of a Qualifying IPO of
Holdings, the Borrower or such Intermediate Holding Company, as the case may be)
(with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of (x) prior to the Worldspan Closing Date, $25,000,000, and (y) on and
after the Worldspan Closing Date, $36,250,000 in any calendar year (which shall
increase to (x) prior to the Worldspan Closing Date, $50,000,000, and (y) on and
after the Worldspan Closing Date, $72,500,000, subsequent to the consummation of
a Qualifying IPO of Holdings, the Borrower or such Intermediate Holding Company,
as the case may be)); provided further that such amount in any calendar year may
be increased by an amount not to exceed:

(i)                                                 the Net Cash Proceeds from
the sale of Equity Interests (other than Disqualified Equity Interests) of
Holdings and, to the extent contributed to Holdings, Equity Interests of any of
Holdings’ direct or indirect parent companies, in each case to members of
management, directors or consultants of Holdings, any of its Subsidiaries or any
of its direct or indirect parent companies that occurs after the Original
Closing Date, to the extent the Net Cash Proceeds from the sale of such Equity
Interests have been Not Otherwise Applied to the payment of Restricted Payments
by virtue of Section 7.06(i); plus

149


--------------------------------------------------------------------------------


(ii)                                              the Net Cash Proceeds of key
man life insurance policies received by Holdings or its Restricted Subsidiaries
Not Otherwise Applied; less

(iii)                                           the amount of any Restricted
Payments previously made with the cash proceeds described in clauses (i)
and (ii) of this Section 7.06(g);

and provided further that cancellation of Indebtedness owing to Holdings from
members of management of Holdings, any of Holdings’ direct or indirect parent
companies or any of Holdings’ Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any of its direct or indirect
parent companies will not be deemed to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;

(h)                                 the Borrower and its Restricted Subsidiaries
may make Restricted Payments to Holdings:

(i)                                                 the proceeds of which will
be used to pay (or to make Restricted Payments to allow any direct or indirect
parent of Holdings to pay) the tax liability to each relevant jurisdiction in
respect of consolidated, combined, unitary or affiliated returns for the
relevant jurisdiction of Holdings (or such parent) attributable to Holdings, the
Borrower or its Subsidiaries determined as if the Borrower and its Subsidiaries
filed separately;

(ii)                                              the proceeds of which shall be
used by Holdings to pay (or to make Restricted Payments to allow any direct or
indirect parent of Holdings to pay) its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, in an aggregate amount not to exceed (x) prior to the
Worldspan Closing Date, $3,000,000, and (y) on and after the Worldspan Closing
Date, $4,350,000, in any fiscal year plus any reasonable and customary
indemnification claims made by directors or officers of Holdings (or any parent
thereof) attributable to the ownership or operations of the Borrower and its
Subsidiaries;

(iii)                                           the proceeds of which shall be
used by Holdings to pay franchise taxes and other fees, taxes and expenses
required to maintain its (or any of its direct or indirect parents’) corporate
existence;

(iv)                                          the proceeds of which shall be
used by Holdings to make Restricted Payments permitted by Section 7.06(g);

(v)                                             to finance any Investment
permitted to be made pursuant to Section 7.02; provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment and (B) Holdings shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be
contributed to the Borrower or its Restricted Subsidiaries or (2) the merger (to
the extent permitted in Section 7.04) of the Person formed or

150


--------------------------------------------------------------------------------


acquired into the Borrower or its Restricted Subsidiaries in order to consummate
such Permitted Acquisition, in each case, in accordance with the requirements of
Section 6.11; and

(vi)                                          the proceeds of which shall be
used by Holdings to pay (or to make Restricted Payments to allow any direct or
indirect parent thereof to pay) customary fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering permitted by
this Agreement;

(i)                                     in addition to the foregoing Restricted
Payments and so long as no Default shall have occurred and be continuing or
would result therefrom, the Borrower may make additional Restricted Payments to
Holdings the proceeds of which may be utilized by Holdings to make additional
Restricted Payments, in an aggregate amount, together with the aggregate amount
of (1) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings made pursuant to Section 7.13(a)(iv) and (2) loans
and advances to Holdings made pursuant to Section 7.02(m) in lieu of Restricted
Payments permitted by this clause (i), not to exceed the sum of (i) (x) prior to
the Worldspan Closing Date, $100,000,000, and (y) on and after the Worldspan
Closing Date, $145,000,000, (ii) the aggregate amount of the Net Cash Proceeds
of Permitted Equity Issuances (other than Permitted Equity Issuances made
pursuant to Section 8.05) that are Not Otherwise Applied and (iii) if the Total
Leverage Ratio as of the last day of the immediately preceding Test Period
(after giving Pro Forma Effect to such additional Restricted Payments) is 5.00:1
or less, the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied.  For the purpose of this Agreement, “Cumulative Excess Cash Flow” means
the sum of Excess Cash Flow (but not less than zero in any period) for the
fiscal year ending on December 31, 2007 and Excess Cash Flow for each succeeding
and completed fiscal year (it being understood that no Excess Cash Flow
generated during any period shall be deemed to be Cumulative Excess Cash Flow
until the financial statements for such period are delivered pursuant to Section
6.01(a)); and

(j)                                     Holdings or the Borrower may make
Restricted Payments with the proceeds of the issuance of Indebtedness of
Holdings.

(k)                                  Restricted Payments made on the Worldspan
Closing Date to consummate the Worldspan Transactions;

SECTION 7.07                    Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and the Restricted Subsidiaries on the date hereof or
any business reasonably related or ancillary thereto.

SECTION 7.08                    Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of Holdings whether or not in the
ordinary course of business, other than (a) transactions among Loan Parties or
any Restricted Subsidiary or any entity that becomes a Restricted Subsidiary as
a result of such transaction, (b) on terms substantially as favorable to
Holdings, the Borrower or such Restricted Subsidiary as would be obtainable by
Holdings, the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the payment
of fees and expenses related to the Transaction,

151


--------------------------------------------------------------------------------


(d) the issuance of Equity Interests to the management of Holdings or any of its
Subsidiaries in connection with the Transaction, (e) the payment of management
and monitoring fees to the Sponsor in an aggregate amount in any fiscal year not
to exceed the amount permitted to be paid pursuant to the Sponsor Management
Agreement as in effect on the date hereof and any Sponsor Termination Fees not
to exceed the amount set forth in the Sponsor Management Agreement as in effect
on the date hereof and related indemnities and reasonable expenses, (f) equity
issuances, repurchases, retirements or other acquisitions or retirements of
Equity Interests by Holdings permitted under Section 7.06, (g) loans and other
transactions by Holdings, the Borrower and the Restricted Subsidiaries to the
extent permitted under this Article 7, (h) employment and severance arrangements
between Holdings, the Borrower and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business, (i)
payments by Holdings (and any direct or indirect parent thereof), the Borrower
and the Restricted Subsidiaries pursuant to the tax sharing agreements among
Holdings (and any such parent thereof), the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, (j) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, officers and employees of Holdings, the Borrower and
the Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrower and the
Restricted Subsidiaries, (k) transactions pursuant to permitted agreements in
existence on the Original Closing Date and set forth on Schedule 7.08 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect, (l) dividends, redemptions and repurchases permitted
under Section 7.06, and (m) customary payments by Holdings, the Borrower and any
Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the board of
directors or a majority of the disinterested members of the board of directors
of Holdings in good faith.

SECTION 7.09                    Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of (a) any Restricted Subsidiary that is not a
Guarantor to make Restricted Payments to the Borrower or any Guarantor or (b)
the Borrower or any Loan Party to create, incur, assume or suffer to exist Liens
on property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which
(i) (x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary; provided further that this clause (ii)
shall not apply to Contractual Obligations that are binding on a Person that
becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Section 7.05, (v) are customary provisions in joint venture
agreements and other similar agreements

152


--------------------------------------------------------------------------------


applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing),
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 7.03(e) or
7.03(g) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Indebtedness incurred
pursuant to Section 7.03(g) only, to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness, (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary, (x) are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, and
(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

SECTION 7.10                    Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.

SECTION 7.11                    Maximum Total Leverage Ratio.  Permit the Total
Leverage Ratio as of any date set forth below to be greater than the ratio set
forth below opposite such date:

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2007

 

7.75:1

 

7.60:1

 

7.50:1

 

7.25:1

 

2008

 

7.25:1

 

7.25:1

 

7.00:1

 

6.75:1

 

2009

 

6.75:1

 

6.75:1

 

6.50:1

 

6.00:1

 

2010

 

6.00:1

 

6.00:1

 

5.75:1

 

5.50:1

 

2011

 

5.50:1

 

5.50:1

 

5.25:1

 

5.00:1

 

2012

 

5.00:1

 

4.75:1

 

4.50:1

 

4.00:1

 

2013

 

4.00:1

 

3.75:1

 

3.50:1

 

3.25:1

 

Thereafter

 

3.25:1

 

 

 

 

 

 

 

 

SECTION 7.12                    Accounting Changes.  Make any change in fiscal
year; provided, however, that Holdings may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

153


--------------------------------------------------------------------------------



SECTION 7.13                    PREPAYMENTS, ETC. OF INDEBTEDNESS.


(A)                       PREPAY, REDEEM, PURCHASE, DEFEASE OR OTHERWISE SATISFY
PRIOR TO THE SCHEDULED MATURITY THEREOF IN ANY MANNER (IT BEING UNDERSTOOD THAT
PAYMENTS OF REGULARLY SCHEDULED INTEREST SHALL BE PERMITTED) THE SENIOR
SUBORDINATED NOTES, ANY SUBORDINATED INDEBTEDNESS INCURRED UNDER SECTION 7.03(H)
OR ANY OTHER INDEBTEDNESS THAT IS REQUIRED TO BE SUBORDINATED TO THE OBLIGATIONS
PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS (COLLECTIVELY, “JUNIOR FINANCING”)
OR MAKE ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF ANY JUNIOR
FINANCING DOCUMENTATION, EXCEPT (I) THE REFINANCING THEREOF WITH THE NET CASH
PROCEEDS OF ANY INDEBTEDNESS (TO THE EXTENT SUCH INDEBTEDNESS CONSTITUTES A
PERMITTED REFINANCING AND, IF APPLICABLE, IS PERMITTED PURSUANT TO SECTION
7.03(H)), TO THE EXTENT NOT REQUIRED TO PREPAY ANY LOANS OR FACILITY PURSUANT TO
SECTION 2.05(B), OR OF ANY INDEBTEDNESS OF HOLDINGS, (II) THE CONVERSION OF ANY
JUNIOR FINANCING TO EQUITY INTERESTS (OTHER THAN DISQUALIFIED EQUITY INTERESTS)
OF HOLDINGS OR ANY OF ITS DIRECT OR INDIRECT PARENTS, (III) THE PREPAYMENT OF
INDEBTEDNESS OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO THE EXTENT PERMITTED BY THE COLLATERAL DOCUMENTS AND
(IV) PREPAYMENTS, REDEMPTIONS, PURCHASES, DEFEASANCES AND OTHER PAYMENTS IN
RESPECT OF JUNIOR FINANCINGS PRIOR TO THEIR SCHEDULED MATURITY IN AN AGGREGATE
AMOUNT, TOGETHER WITH THE AGGREGATE AMOUNT OF (1) RESTRICTED PAYMENTS MADE
PURSUANT TO SECTION 7.06(I) AND (2) LOANS AND ADVANCES TO HOLDINGS MADE PURSUANT
TO SECTION 7.02(M), NOT TO EXCEED THE SUM OF (I) (X) PRIOR TO THE WORLDSPAN
CLOSING DATE, $100,000,000, AND (Y) ON AND AFTER THE WORLDSPAN CLOSING DATE,
$145,000,000, (II) THE AMOUNT OF THE NET CASH PROCEEDS OF PERMITTED EQUITY
ISSUANCES (OTHER THAN PERMITTED EQUITY ISSUANCES MADE PURSUANT TO SECTION 8.05)
MADE WITHIN EIGHTEEN (18) MONTHS PRIOR THERETO THAT ARE NOT OTHERWISE APPLIED
AND (III) IF, AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING TEST PERIOD (AFTER
GIVING PRO FORMA EFFECT TO SUCH PREPAYMENTS, REDEMPTIONS, PURCHASES, DEFEASANCES
AND OTHER PAYMENTS) THE TOTAL LEVERAGE RATIO IS 5.00:1 OR LESS, THE AMOUNT OF
CUMULATIVE EXCESS CASH FLOW THAT IS NOT OTHERWISE APPLIED.


(B)                      AMEND, MODIFY OR CHANGE IN ANY MANNER MATERIALLY
ADVERSE TO THE INTERESTS OF THE LENDERS ANY TERM OR CONDITION OF ANY JUNIOR
FINANCING DOCUMENTATION WITHOUT THE CONSENT OF THE ARRANGERS.

SECTION 7.14                    Equity Interests of the Borrower and Restricted
Subsidiaries.  Permit any Domestic Subsidiary that is a Restricted Subsidiary to
become a non-wholly owned Subsidiary, except to the extent such Restricted
Subsidiary continues to be a Guarantor or in connection with a sale of all of
such Restricted Subsidiary or the designation of an Unrestricted Subsidiary
pursuant to Section 6.14.

SECTION 7.15                    Holding Company; Foreign Subsidiaries.  In the
case of Holdings and Intermediate Parent,  conduct, transact or otherwise engage
in any business or operations other than those incidental to (i) its ownership
of the Equity Interests of the Borrower and the Foreign Holdco or other Foreign
Subsidiaries, (ii) the maintenance of its legal existence, (iii) the performance
of the Loan Documents, the Purchase Agreement and the other agreements
contemplated by the Purchase Agreement, (iv) any public offering of its common
stock or any

154


--------------------------------------------------------------------------------


other issuance of its Equity Interests not prohibited by Article 7 or (v) any
transaction that Holdings or Intermediate Parent is permitted to enter into or
consummate under this Article 7.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01                    Events of Default.  Any of the following events
referred to in any of clauses (a) through (m) inclusive of this Section 8.01
shall constitute an “Event of Default”:

(a)                                  Non-Payment.  The Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Loan or any other amount payable hereunder or
with respect to any other Loan Document; or

(b)                                 Specific Covenants.  Holdings or the
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Sections 6.03(a) or 6.05(a) (solely with respect to Holdings and the
Borrower) or Article 7; provided that any Event of Default under Section 7.11 is
subject to cure as contemplated by Section 8.05; or

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for thirty (30) days after notice thereof
by the Administrative Agent to the Borrower; or

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount of not
less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Secured Hedge
Agreements, termination events or equivalent events pursuant to the terms of
such Secured Hedge Agreements), the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall

155


--------------------------------------------------------------------------------


not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; or

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of the Restricted Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and (x) continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g)                                 Inability to Pay Debts; Attachment.  (i) Any
Loan Party or any Restricted Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts in excess of the Threshold Amount
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Loan Parties, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not denied or failed to
acknowledge coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a 
period of sixty (60) consecutive days; or

(i)                                     ERISA.  (i)  An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA in an aggregate amount which could reasonably be expected to result in
a Material Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect, or (iii) a
termination, withdrawal or noncompliance with applicable law or plan terms or
termination, withdrawal or other event similar to an ERISA Event occurs with
respect to a Foreign Plan that could reasonably be expected to result in a
Material Adverse Effect; or

(j)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted

156


--------------------------------------------------------------------------------


under Section 7.04 or 7.05) or as a result of acts or omissions by the
Administrative Agent or any Lender or the satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(k)                                  Change of Control.  There occurs any Change
of Control; or

(l)                                     Collateral Documents.  (i) Any
Collateral Document after delivery thereof pursuant to Section 4.01 of the
Original Credit Agreement or 4.02 hereof or 6.11 shall for any reason (other
than pursuant to the terms thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create a valid and perfected
lien, with the priority required by the Collateral Documents, (or other security
purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, or (ii) any of the Equity Interests of
the Borrower ceasing to be pledged pursuant to the Security Agreement free of
Liens other than Liens created by the Security Agreement or any nonconsensual
Liens arising solely by operation of Law; or

(m)                               Junior Financing Documentation.  (i) Any of
the Obligations of the Loan Parties under the Loan Documents for any reason
shall cease to be “Senior Indebtedness” (or any comparable term) or “Senior
Secured Financing” (or any comparable term) under, and as defined in any Junior
Financing Documentation or (ii) the subordination provisions set forth in any
Junior Financing Documentation shall, in whole or in part, cease to be effective
or cease to be legally valid, binding and enforceable against the holders of any
Junior Financing, if applicable.

SECTION 8.02                    Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent may and, at the
request of the Required Lenders, shall take any or all of the following actions:

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand,

157


--------------------------------------------------------------------------------


protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;

(c)                                  require that the Borrower Cash
Collateralize the Revolving L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03                    Exclusion of Immaterial Subsidiaries.  Solely
for the purpose of determining whether a Default has occurred under clause (f)
or (g) of Section 8.01, any reference in any such clause to any Restricted
Subsidiary or Loan Party shall be deemed not to include any Restricted
Subsidiary affected by any event or circumstances referred to in any such clause
that did not, as of the last day of the most recent completed fiscal quarter of
Holdings, have assets with a value in excess of 5% of the consolidated total
assets of Holdings, Borrower and the Restricted Subsidiaries and did not, as of
the four quarter period ending on the last day of such fiscal quarter, have
revenues exceeding 5% of the total revenues of Holdings, the Borrower and the
Restricted Subsidiaries (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

SECTION 8.04                    Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

158


--------------------------------------------------------------------------------


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.


SECTION 8.05                    BORROWER’S RIGHT TO CURE.


(A)                          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN SECTION 8.01, IN THE EVENT OF ANY EVENT OF DEFAULT RESULTING FROM A VIOLATION
OF THE COVENANT SET FORTH IN SECTION 7.11 AND UNTIL THE EXPIRATION OF THE TENTH
(10TH) DAY AFTER THE DATE ON WHICH FINANCIAL STATEMENTS ARE REQUIRED TO BE
DELIVERED WITH RESPECT TO THE APPLICABLE FISCAL QUARTER HEREUNDER, HOLDINGS OR
AN INTERMEDIATE HOLDING COMPANY (OR, FOLLOWING A QUALIFYING IPO, THE BORROWER)
MAY ENGAGE IN A PERMITTED EQUITY ISSUANCE TO ANY OF THE EQUITY INVESTORS AND
APPLY THE AMOUNT OF THE NET CASH PROCEEDS THEREOF TO INCREASE CONSOLIDATED
EBITDA WITH RESPECT TO SUCH APPLICABLE QUARTER; PROVIDED THAT SUCH NET CASH
PROCEEDS (I) ARE ACTUALLY RECEIVED BY THE BORROWER THROUGH CAPITAL CONTRIBUTION
OF SUCH NET CASH PROCEEDS BY HOLDINGS OR AN INTERMEDIATE HOLDING COMPANY TO THE
BORROWER NO LATER THAN TEN (10) DAYS AFTER THE DATE ON WHICH FINANCIAL
STATEMENTS ARE REQUIRED TO BE DELIVERED WITH RESPECT TO SUCH FISCAL QUARTER
HEREUNDER, (II) ARE NOT OTHERWISE APPLIED AND (III) DO NOT EXCEED THE AGGREGATE
AMOUNT NECESSARY TO CURE SUCH EVENT OF DEFAULT FROM A VIOLATION OF THE COVENANT
SET FORTH IN SECTION 7.11 FOR ANY APPLICABLE PERIOD.  THE PARTIES HEREBY
ACKNOWLEDGE THAT THIS SECTION 8.05(A) MAY NOT BE RELIED ON FOR PURPOSES OF
CALCULATING

159


--------------------------------------------------------------------------------



ANY FINANCIAL RATIOS OTHER THAN AS APPLICABLE TO SECTION 7.11 AND SHALL NOT
RESULT IN ANY ADJUSTMENT TO ANY AMOUNTS OTHER THAN THE AMOUNT OF THE
CONSOLIDATED EBITDA REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE.


(B)                     IN EACH PERIOD OF FOUR FISCAL QUARTERS, THERE SHALL BE
AT LEAST TWO (2) CONSECUTIVE FISCAL QUARTERS IN WHICH NO CURE SET FORTH IN
SECTION 8.05(A) IS MADE.


ARTICLE IX


ADMINISTRATIVE AGENT AND OTHER AGENTS


SECTION 9.01                    APPOINTMENT AND AUTHORIZATION OF AGENTS.


(A)                          EACH LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES
AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER
THE PROVISIONS OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND TO EXERCISE
SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY THE
TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH POWERS AS
ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY CONTAINED ELSEWHERE HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTIES OR RESPONSIBILITIES, EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, NOR SHALL THE ADMINISTRATIVE AGENT HAVE OR BE DEEMED
TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR PARTICIPANT, AND NO
IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN
THE OTHER LOAN DOCUMENTS WITH REFERENCE TO ANY AGENT IS NOT INTENDED TO CONNOTE
ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY
DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH TERM IS USED MERELY AS A MATTER
OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE
RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


(B)                         EACH L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS
WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH, AND EACH SUCH L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (I) PROVIDED TO THE AGENTS IN THIS ARTICLE 9 WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY SUCH L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE APPLICATIONS AND
AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY
AS IF THE TERM “AGENT” AS USED IN THIS ARTICLE 9 AND IN THE DEFINITION OF
“AGENT-RELATED PERSON” INCLUDED SUCH L/C ISSUER WITH RESPECT TO SUCH ACTS OR
OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO SUCH L/C
ISSUER.


(C)                          THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE
“COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS
CAPACITIES AS

160


--------------------------------------------------------------------------------



A LENDER, SWING LINE LENDER (IF APPLICABLE), L/C ISSUER (IF APPLICABLE) AND A
POTENTIAL HEDGE BANK) HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO ACT AS THE AGENT OF (AND TO HOLD ANY SECURITY INTEREST
CREATED BY THE COLLATERAL DOCUMENTS FOR AND ON BEHALF OF OR ON TRUST FOR) SUCH
LENDER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON
COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF THE OBLIGATIONS,
TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO. 
IN THIS CONNECTION, THE ADMINISTRATIVE AGENT, AS “COLLATERAL AGENT” (AND ANY
CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 9.02 FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON
THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS,
OR FOR EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION OF THE
ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF
THIS ARTICLE 9 (INCLUDING SECTION 9.07, AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS) AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


(D)                         THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE
DEPOSIT ACCOUNT AGENT FOR THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C
ISSUER AND THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDERS, AND
EACH OF THE POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDERS (IN ITS
CAPACITIES AS A LENDER AND POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C
ISSUER (IF APPLICABLE)) HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO ACT AS THE AGENT OF AND TO TAKE SUCH ACTIONS ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL
THERETO.

SECTION 9.02                    Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, employees or
attorneys-in-fact including for the purpose of any Borrowing or payment in
Alternative Currencies, such sub-agents as shall be deemed necessary by the
Administrative Agent and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

SECTION 9.03                    Liability of Agents.  No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or (b)
be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for

161


--------------------------------------------------------------------------------


in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.


SECTION 9.04                    RELIANCE BY AGENTS.


(A)                          EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE
FULLY PROTECTED IN RELYING, UPON ANY WRITING, COMMUNICATION, SIGNATURE,
RESOLUTION, REPRESENTATION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
TELEGRAM, FACSIMILE, TELEX OR TELEPHONE MESSAGE, ELECTRONIC MAIL MESSAGE,
STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS,
AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO ANY LOAN
PARTY), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH AGENT.  EACH
AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER
ANY LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE REQUIRED LENDERS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL
FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL
LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.  EACH AGENT SHALL IN ALL CASES BE FULLY
PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED
LENDERS (OR SUCH GREATER NUMBER OF LENDERS AS MAY BE EXPRESSLY REQUIRED HEREBY
IN ANY INSTANCE) AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS.


(B)                         FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE
CONDITIONS SPECIFIED IN SECTION 4.01, EACH LENDER THAT HAS SIGNED THIS AGREEMENT
SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED
WITH, EACH DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR
APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED SECOND
AMENDMENT AND RESTATEMENT EFFECTIVE DATE SPECIFYING ITS OBJECTION THERETO.

SECTION 9.05                    Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.”  The Administrative Agent
will notify the

162


--------------------------------------------------------------------------------


Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06                    Credit Decision; Disclosure of Information by
Agents.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07                    Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction; provided that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.07.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket

163


--------------------------------------------------------------------------------


expenses (including Attorney Costs) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto.  The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

SECTION 9.08       Agents in their Individual Capacities.  UBS AG, Stamford
Branch and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
UBS AG, Stamford Branch were not the Administrative Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, UBS AG, Stamford Branch or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, UBS AG, Stamford Branch shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include UBS AG, Stamford Branch in
its individual capacity.

SECTION 9.09       Successor Agents.  The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under Section
8.01(f) or (g) (which consent of the Borrower shall not be unreasonably withheld
or delayed).  If no successor agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor agent
from among the Lenders.  Upon the acceptance of its appointment as successor
agent hereunder, the Person acting as such successor agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement.  If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  Upon the acceptance of any appointment as the

164


--------------------------------------------------------------------------------


Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

SECTION 9.10           Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE
ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION,
EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT
AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS
AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.03(G) AND (H), 2.09 AND 10.04)
ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

165


--------------------------------------------------------------------------------


SECTION 9.11           Collateral and Guaranty Matters.  The Lenders irrevocably
agree that:


(A)           ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT SHALL BE AUTOMATICALLY
RELEASED (I) UPON TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL
OF ALL OBLIGATIONS (OTHER THAN (X) OBLIGATIONS UNDER SECURED HEDGE AGREEMENTS
NOT YET DUE AND PAYABLE, (Y) CASH MANAGEMENT OBLIGATIONS NOT YET DUE AND PAYABLE
AND (Z) CONTINGENT INDEMNIFICATION OBLIGATIONS NOT YET ACCRUED AND PAYABLE) AND
THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT, (II) AT THE TIME THE
PROPERTY SUBJECT TO SUCH LIEN IS TRANSFERRED OR TO BE TRANSFERRED AS PART OF OR
IN CONNECTION WITH ANY TRANSFER PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT TO ANY PERSON OTHER THAN HOLDINGS, THE BORROWER OR ANY OF ITS DOMESTIC
SUBSIDIARIES THAT ARE RESTRICTED SUBSIDIARIES, (III) SUBJECT TO SECTION 10.01,
IF THE RELEASE OF SUCH LIEN IS APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY
THE REQUIRED LENDERS, OR (IV) IF THE PROPERTY SUBJECT TO SUCH LIEN IS OWNED BY A
GUARANTOR, UPON RELEASE OF SUCH GUARANTOR FROM ITS OBLIGATIONS UNDER ITS
GUARANTY PURSUANT TO CLAUSE (C) BELOW;


(B)           TO RELEASE OR SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR
HELD BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT
TO THE HOLDER OF ANY LIEN ON SUCH PROPERTY THAT IS PERMITTED BY SECTION 7.01(I);
AND


(C)           ANY GUARANTOR SHALL BE AUTOMATICALLY RELEASED FROM ITS OBLIGATIONS
UNDER THE GUARANTY IF SUCH PERSON CEASES TO BE A RESTRICTED SUBSIDIARY AS A
RESULT OF A TRANSACTION OR DESIGNATION PERMITTED HEREUNDER; PROVIDED THAT NO
SUCH RELEASE SHALL OCCUR IF SUCH GUARANTOR CONTINUES TO BE A GUARANTOR IN
RESPECT OF THE HIGH YIELD NOTES OR ANY JUNIOR FINANCING.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11.  In each case as specified in this Section 9.11, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12       Other Agents; Arrangers and Managers.  None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “co-documentation agent”, “joint bookrunner” or
“arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each

166


--------------------------------------------------------------------------------


Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.


SECTION 9.13           APPOINTMENT OF SUPPLEMENTAL ADMINISTRATIVE AGENTS.


(A)           IT IS THE PURPOSE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
THAT THERE SHALL BE NO VIOLATION OF ANY LAW OF ANY JURISDICTION DENYING OR
RESTRICTING THE RIGHT OF BANKING CORPORATIONS OR ASSOCIATIONS TO TRANSACT
BUSINESS AS AGENT OR TRUSTEE IN SUCH JURISDICTION.  IT IS RECOGNIZED THAT IN
CASE OF LITIGATION UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND
IN PARTICULAR IN CASE OF THE ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, OR IN
CASE THE ADMINISTRATIVE AGENT DEEMS THAT BY REASON OF ANY PRESENT OR FUTURE LAW
OF ANY JURISDICTION IT MAY NOT EXERCISE ANY OF THE RIGHTS, POWERS OR REMEDIES
GRANTED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS OR TAKE ANY OTHER ACTION
WHICH MAY BE DESIRABLE OR NECESSARY IN CONNECTION THEREWITH, THE ADMINISTRATIVE
AGENT IS HEREBY AUTHORIZED TO APPOINT AN ADDITIONAL INDIVIDUAL OR INSTITUTION
SELECTED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION AS A SEPARATE
TRUSTEE, CO-TRUSTEE, ADMINISTRATIVE AGENT, COLLATERAL AGENT, ADMINISTRATIVE
SUB-AGENT OR ADMINISTRATIVE CO-AGENT (ANY SUCH ADDITIONAL INDIVIDUAL OR
INSTITUTION BEING REFERRED TO HEREIN INDIVIDUALLY AS A “SUPPLEMENTAL
ADMINISTRATIVE AGENT” AND COLLECTIVELY AS “SUPPLEMENTAL ADMINISTRATIVE AGENTS”).


(B)           IN THE EVENT THAT THE ADMINISTRATIVE AGENT APPOINTS A SUPPLEMENTAL
ADMINISTRATIVE AGENT WITH RESPECT TO ANY COLLATERAL, (I) EACH AND EVERY RIGHT,
POWER, PRIVILEGE OR DUTY EXPRESSED OR INTENDED BY THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS TO BE EXERCISED BY OR VESTED IN OR CONVEYED TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO SUCH COLLATERAL SHALL BE EXERCISABLE BY AND
VEST IN SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT TO THE EXTENT, AND ONLY TO THE
EXTENT, NECESSARY TO ENABLE SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT TO EXERCISE
SUCH RIGHTS, POWERS AND PRIVILEGES WITH RESPECT TO SUCH COLLATERAL AND TO
PERFORM SUCH DUTIES WITH RESPECT TO SUCH COLLATERAL, AND EVERY COVENANT AND
OBLIGATION CONTAINED IN THE LOAN DOCUMENTS AND NECESSARY TO THE EXERCISE OR
PERFORMANCE THEREOF BY SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT SHALL RUN TO AND
BE ENFORCEABLE BY EITHER THE ADMINISTRATIVE AGENT OR SUCH SUPPLEMENTAL
ADMINISTRATIVE AGENT, AND (II) THE PROVISIONS OF THIS ARTICLE 9 AND OF SECTIONS
10.04 AND 10.05 THAT REFER TO THE ADMINISTRATIVE AGENT SHALL INURE TO THE
BENEFIT OF SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT AND ALL REFERENCES THEREIN TO
THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO BE REFERENCES TO THE ADMINISTRATIVE
AGENT AND/OR SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT, AS THE CONTEXT MAY REQUIRE.


(C)           SHOULD ANY INSTRUMENT IN WRITING FROM THE BORROWER, HOLDINGS OR
ANY OTHER LOAN PARTY BE REQUIRED BY ANY SUPPLEMENTAL ADMINISTRATIVE AGENT SO
APPOINTED BY THE ADMINISTRATIVE AGENT FOR MORE FULLY AND CERTAINLY VESTING IN
AND CONFIRMING TO HIM OR IT SUCH RIGHTS, POWERS, PRIVILEGES AND DUTIES, THE
BORROWER OR HOLDINGS, AS APPLICABLE, SHALL, OR SHALL CAUSE SUCH LOAN

167


--------------------------------------------------------------------------------



PARTY TO, EXECUTE, ACKNOWLEDGE AND DELIVER ANY AND ALL SUCH INSTRUMENTS PROMPTLY
UPON REQUEST BY THE ADMINISTRATIVE AGENT.  IN CASE ANY SUPPLEMENTAL
ADMINISTRATIVE AGENT, OR A SUCCESSOR THERETO, SHALL DIE, BECOME INCAPABLE OF
ACTING, RESIGN OR BE REMOVED, ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF
SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT, TO THE EXTENT PERMITTED BY LAW, SHALL
VEST IN AND BE EXERCISED BY THE ADMINISTRATIVE AGENT UNTIL THE APPOINTMENT OF A
NEW SUPPLEMENTAL ADMINISTRATIVE AGENT.


ARTICLE X


MISCELLANEOUS

SECTION 10.01     Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.03 or the waiver
of any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d)           change any provision of this Section 10.01, the definition of
“Required Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without
the written consent of each Lender affected thereby;

168


--------------------------------------------------------------------------------


(e)           other than in a transaction permitted under Section 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;

(f)            other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; or

(g)           change the currency in which any Loan is denominated of any Loan
without the written consent of the Lender holding such Loans;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Tranche B Dollar Term Loans, the Euro Term Loans, the Revolving Credit
Loans and the Post-First Amendment and Restatement Synthetic L/C Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Dollar Replacement Term Loans or Euro Replacement Term
Loans (as defined below) to permit the refinancing of all outstanding Tranche B
Dollar Term Loans (“Dollar Refinanced Term Loans”) or Euro Term Loans (“Euro
Refinanced Term Loans”) with a replacement

169


--------------------------------------------------------------------------------


Dollar term loan tranche denominated in Dollars (“Dollar Replacement Term
Loans”) or Euro term loan tranche denominated in Euros (“Euro Replacement Term
Loans”), respectively, hereunder; provided that (a) the aggregate principal
amount of such Dollar Replacement Term Loans or Euro Replacement Term Loans
shall not exceed the aggregate principal amount of such Dollar Refinanced Term
Loans or Euro Refinanced Term Loans, respectively, (b) the Applicable Rate
Dollar Replacement Term Loans or Euro Replacement Term Loans (or similar
interest rate spread applicable to such Dollar Replacement Term Loans or Euro
Replacement Term Loans, respectively) shall not be higher than the Applicable
Rate for such Dollar Refinanced Term Loans or Euro Refinanced Term Loans (or
similar interest rate spread applicable to such Dollar Refinanced Term Loans or
Euro Refinanced Term Loans, respectively) immediately prior to such refinancing,
(c) the Weighted Average Life to Maturity of such Dollar Replacement Term Loans
or Euro Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Dollar Refinanced Term Loans or Euro Refinanced Term
Loans, respectively, at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans) and (d) all other terms
applicable to such Dollar Replacement Term Loans or Euro Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Dollar Replacement Term Loans or Euro Replacement Term Loans than, those
applicable to such Dollar Refinanced Term Loans or Euro Refinanced Term Loans,
respectively, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.


SECTION 10.02         NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES.


(A)           GENERAL.  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL NOTICES
AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE IN WRITING (INCLUDING BY FACSIMILE TRANSMISSION).  ALL SUCH WRITTEN
NOTICES SHALL BE MAILED, FAXED OR DELIVERED TO THE APPLICABLE ADDRESS, FACSIMILE
NUMBER OR ELECTRONIC MAIL ADDRESS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:

(I)IF TO THE BORROWER, THE ADMINISTRATIVE AGENT, AN L/C ISSUER OR THE SWING LINE
LENDER, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02 OR TO SUCH OTHER ADDRESS,
FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE

170


--------------------------------------------------------------------------------


NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER PARTIES;
AND

(II)IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE OR TO
SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE BORROWER, THE
ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE SWING LINE LENDER.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(c)), when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuers and the Swing Line Lender pursuant to
Article 2 shall not be effective until actually received by such Person.  In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.


(B)           EFFECTIVENESS OF FACSIMILE DOCUMENTS AND SIGNATURES.  LOAN
DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE.  THE EFFECTIVENESS OF
ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE LAW, HAVE THE
SAME FORCE AND EFFECT AS MANUALLY SIGNED ORIGINALS AND SHALL BE BINDING ON ALL
LOAN PARTIES, THE AGENTS AND THE LENDERS.


(C)           RELIANCE BY AGENTS AND LENDERS.  THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC
COMMITTED LOAN NOTICES AND SWING LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON
BEHALF OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER
SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER
FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY
EACH AGENT-RELATED PERSON AND EACH LENDER FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  ALL TELEPHONIC NOTICES TO THE ADMINISTRATIVE
AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES
HERETO HEREBY CONSENTS TO SUCH RECORDING.

SECTION 10.03     No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and

171


--------------------------------------------------------------------------------


provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

SECTION 10.04     Attorney Costs, Expenses and Taxes.  The Borrower agrees (a)
if the Second Amendment and Restatement Effective Date occurs, to pay or
reimburse the Administrative Agent, the Syndication Agent, the Co-Documentation
Agents and the Arrangers for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Cahill Gordon & Reindel LLP and local
and foreign counsel, and (b) to pay or reimburse the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers and each Lender
for all out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent).  The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees and taxes related thereto, and other (reasonable, in
the case of Section 10.04(a)) out-of-pocket expenses incurred by any Agent.  The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.  All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent  in its
sole discretion.

SECTION 10.05     Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or

172


--------------------------------------------------------------------------------


proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Second Amendment and Restatement Effective Date).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 10.05 shall be
paid within ten (10) Business Days after demand therefor; provided, however,
that such Indemnitee shall promptly refund such amount to the extent that there
is a final judicial or arbitral determination that such Indemnitee was not
entitled to indemnification or contribution rights with respect to such payment
pursuant to the express terms of this Section 10.05.  The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

SECTION 10.06     Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.


SECTION 10.07         SUCCESSORS AND ASSIGNS.


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT NEITHER HOLDINGS NOR THE BORROWER MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT

173


--------------------------------------------------------------------------------



THE PRIOR WRITTEN CONSENT OF EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE, (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.07(E), (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF SECTION 10.07(G) OR (IV) TO AN SPC IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 10.07(H) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR
TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SECTION 10.07(E) AND,
TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE INDEMNITEES) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (“ASSIGNEES”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT (WHICH, IN THE CASE OF AN ASSIGNMENT OF ANY PORTION OF
A POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENT, MUST INCLUDE AN
ASSIGNMENT OF AN EQUAL PORTION OF SUCH LENDER’S INTEREST IN ITS POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT, THE POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C LOANS AND PARTICIPATIONS IN POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C OBLIGATIONS) AND THE LOANS (INCLUDING FOR PURPOSES OF
THIS SECTION 10.07(B), PARTICIPATIONS IN L/C OBLIGATIONS AND IN SWING LINE
LOANS) AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED) OF:

(A)           THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND OR, IF AN EVENT OF DEFAULT UNDER SECTION 8.01(A), (F) OR (G) HAS OCCURRED
AND IS CONTINUING, ANY ASSIGNEE;

(B)             THE ADMINISTRATIVE AGENT; PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ALL OR ANY PORTION
OF A TERM LOAN OR A PORTION OF THE POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C FACILITY TO ANOTHER LENDER, AN AFFILIATE OF A LENDER OR AN
APPROVED FUND;

(C)             EACH PRINCIPAL L/C ISSUER AT THE TIME OF SUCH ASSIGNMENT,
PROVIDED THAT NO CONSENT OF THE PRINCIPAL L/C ISSUERS SHALL BE REQUIRED FOR ANY
ASSIGNMENT OF A TERM LOAN OR ANY ASSIGNMENT TO AN AGENT OR AN AFFILIATE OF AN
AGENT; AND

(D)            IN THE CASE OF ANY ASSIGNMENT OF ANY OF THE DOLLAR REVOLVING
CREDIT FACILITY, THE SWING LINE LENDER.

(II) ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

174


--------------------------------------------------------------------------------


(A)           EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE
COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000 (IN THE CASE OF THE REVOLVING CREDIT FACILITIES) OR $1,000,000 (IN
THE CASE OF A TERM LOAN OR A PORTION OF THE POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C FACILITY) UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT
OTHERWISE CONSENTS, PROVIDED THAT (1) NO SUCH CONSENT OF THE BORROWER SHALL BE
REQUIRED IF AN EVENT OF DEFAULT UNDER SECTION 8.01(A), (F) OR (G) HAS OCCURRED
AND IS CONTINUING AND (2) SUCH AMOUNTS SHALL BE AGGREGATED IN RESPECT OF EACH
LENDER AND ITS AFFILIATES OR APPROVED FUNDS, IF ANY;

(B)             THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500; PROVIDED THAT ONLY ONE SUCH FEE SHALL BE PAYABLE
IN THE EVENT OF SIMULTANEOUS ASSIGNMENTS FROM ANY LENDER OR ITS APPROVED FUNDS
TO ONE OR MORE OTHER APPROVED FUNDS OF SUCH LENDER; AND

(C)             THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.


(C)           SUBJECT TO ACCEPTANCE AND RECORDING THEREOF BY THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 10.07(D), FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A
PARTY TO THIS AGREEMENT AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER
THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04, 3.05, 10.04 AND 10.05
WITH RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING PRIOR TO THE EFFECTIVE DATE OF
SUCH ASSIGNMENT).  UPON REQUEST, AND THE SURRENDER BY THE ASSIGNING LENDER OF
ITS NOTE, THE BORROWER (AT ITS EXPENSE) SHALL EXECUTE AND DELIVER A NOTE TO THE
ASSIGNEE LENDER.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS CLAUSE (C) SHALL
BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION
10.07(E).

175


--------------------------------------------------------------------------------



(D)           THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNTS (AND RELATED INTEREST AMOUNTS) OF THE LOANS, L/C
OBLIGATIONS (SPECIFYING THE UNREIMBURSED AMOUNTS), L/C BORROWINGS AND AMOUNTS
DUE UNDER SECTION 2.03, OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM
TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR, AND THE BORROWER, THE AGENTS AND THE LENDERS SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER, ANY AGENT AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


(E)           ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR NOTICE TO,
THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY PERSON
(OTHER THAN A NATURAL PERSON) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S
PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE
AGENTS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE
THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO
SECTION 10.01 THAT DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO SECTION
10.07(F), THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 3.01 (SUBJECT TO THE REQUIREMENTS OF SECTION 10.15), 3.04
AND 3.05 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST
BY ASSIGNMENT PURSUANT TO SECTION 10.07(C).  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 10.09 AS THOUGH IT WERE A LENDER; PROVIDED THAT SUCH PARTICIPANT AGREES
TO BE SUBJECT TO SECTION 2.13 AS THOUGH IT WERE A LENDER.


(F)            A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 3.01, 3.04 OR 3.05 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT.

176


--------------------------------------------------------------------------------



(G)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE,
IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT
TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR
ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO
MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND (II) IF AN SPC ELECTS
NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH
LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE
TERMS HEREOF.  EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY
SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR
EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER
THIS AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.01, 3.04 OR 3.05),
(II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION
UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING
LENDER SHALL FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER
OR OTHER MODIFICATION OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER
OF RECORD HEREUNDER.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY SUCH GRANTING LENDER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF
THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING
FEE OF $3,500, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH
RESPECT TO ANY LOAN TO THE GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL
BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING
AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT
OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, (1)
ANY LENDER MAY IN ACCORDANCE WITH APPLICABLE LAW CREATE A SECURITY INTEREST IN
ALL OR ANY PORTION OF THE LOANS OWING TO IT AND THE NOTE, IF ANY, HELD BY IT AND
(2) ANY LENDER THAT IS A FUND MAY CREATE A SECURITY INTEREST IN ALL OR ANY
PORTION OF THE LOANS OWING TO IT AND THE NOTE, IF ANY, HELD BY IT TO THE TRUSTEE
FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY
FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED THAT UNLESS AND UNTIL SUCH TRUSTEE
ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS
SECTION 10.07, (I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (II) SUCH TRUSTEE SHALL NOT BE
ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER UNDER THE LOAN DOCUMENTS EVEN

177


--------------------------------------------------------------------------------



THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE
PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


(J)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
L/C ISSUER OR THE SWING LINE LENDER MAY, UPON THIRTY (30) DAYS’ NOTICE TO THE
BORROWER AND THE LENDERS, RESIGN AS AN L/C ISSUER OR THE SWING LINE LENDER,
RESPECTIVELY; PROVIDED THAT ON OR PRIOR TO THE EXPIRATION OF SUCH 30-DAY PERIOD
WITH RESPECT TO SUCH RESIGNATION, THE RELEVANT L/C ISSUER OR THE SWING LINE
LENDER SHALL HAVE IDENTIFIED, IN CONSULTATION WITH THE BORROWER, A SUCCESSOR L/C
ISSUER OR SWING LINE LENDER WILLING TO ACCEPT ITS APPOINTMENT AS SUCCESSOR L/C
ISSUER OR SWING LINE LENDER, AS APPLICABLE.  IN THE EVENT OF ANY SUCH
RESIGNATION OF AN L/C ISSUER OR THE SWING LINE LENDER, THE BORROWER SHALL BE
ENTITLED TO APPOINT FROM AMONG THE LENDERS WILLING TO ACCEPT SUCH APPOINTMENT A
SUCCESSOR L/C ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED THAT NO FAILURE BY
THE BORROWER TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF THE
RELEVANT L/C ISSUER OR THE SWING LINE LENDER, AS THE CASE MAY BE.  IF AN L/C
ISSUER RESIGNS AS AN L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS AND OBLIGATIONS
OF AN L/C ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS
OF THE EFFECTIVE DATE OF ITS RESIGNATION AS AN L/C ISSUER AND ALL L/C
OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO
MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS
PURSUANT TO SECTION 2.03(C)).  IF THE SWING LINE LENDER RESIGNS AS SWING LINE
LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER PROVIDED FOR
HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE
EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS
TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE
LOANS PURSUANT TO SECTION 2.04(C).


(K)           IN THE CASE OF ANY ASSIGNMENT PURSUANT TO PARAGRAPH (B) ABOVE BY A
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER, THE POST-FIRST
AMENDMENT AND RESTATEMENT CREDIT-LINKED DEPOSIT OF THE ASSIGNOR POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDER SHALL NOT BE RELEASED, BUT SHALL
INSTEAD BE PURCHASED BY THE RELEVANT ASSIGNEE AND CONTINUE TO BE HELD FOR
APPLICATION (TO THE EXTENT NOT ALREADY APPLIED) IN ACCORDANCE WITH THIS
AGREEMENT TO SATISFY SUCH ASSIGNEE’S OBLIGATIONS IN RESPECT OF THE POST-FIRST
AMENDMENT AND RESTATEMENT SYNTHETIC L/C EXPOSURE.

SECTION 10.08     Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g),

178


--------------------------------------------------------------------------------


counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (h) to any Governmental Authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); or (j) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder.  In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions.  For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09     Setoff.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.  Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided, that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of the Administrative Agent, each Lender and each L/C Issuer under this Section
10.09 are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, such Lender and such L/C Issuer may have.

SECTION 10.10     Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount

179


--------------------------------------------------------------------------------


that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 10.11     Counterparts.  This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

SECTION 10.12     Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13     Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14     Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

180


--------------------------------------------------------------------------------



SECTION 10.15             TAX FORMS.


(A)           (I)  EACH LENDER AND AGENT THAT IS NOT A “UNITED STATES PERSON”
WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE (EACH, A “FOREIGN LENDER”)
SHALL, TO THE EXTENT IT MAY LAWFULLY DO SO, DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT, ON OR PRIOR TO THE DATE WHICH IS TEN (10) BUSINESS DAYS
AFTER THE SECOND AMENDMENT AND RESTATEMENT EFFECTIVE DATE (OR UPON ACCEPTING AN
ASSIGNMENT OF AN INTEREST HEREIN), TWO DULY SIGNED, PROPERLY COMPLETED COPIES OF
EITHER IRS FORM W-8BEN OR ANY SUCCESSOR THERETO (RELATING TO SUCH FOREIGN LENDER
AND ENTITLING IT TO AN EXEMPTION FROM, OR REDUCTION OF, UNITED STATES
WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY THE
BORROWER OR ANY OTHER LOAN PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT) OR IRS FORM W-8ECI OR ANY SUCCESSOR THERETO (RELATING TO ALL PAYMENTS
TO BE MADE TO SUCH FOREIGN LENDER BY THE BORROWER OR ANY OTHER LOAN PARTY
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) OR SUCH OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT SUCH
FOREIGN LENDER IS ENTITLED TO AN EXEMPTION FROM, OR REDUCTION OF, UNITED STATES
FEDERAL WITHHOLDING TAX, INCLUDING ANY EXEMPTION PURSUANT TO SECTION 871(H) OR
881(C) OF THE CODE, AND IN THE CASE OF A FOREIGN LENDER CLAIMING SUCH AN
EXEMPTION UNDER SECTION 881(C) OF THE CODE, A CERTIFICATE THAT ESTABLISHES IN
WRITING TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT SUCH FOREIGN LENDER IS
NOT (I) A “BANK” AS DEFINED IN SECTION 881(C)(3)(A) OF THE CODE, (II) A
10-PERCENT STOCKHOLDER WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE,
OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER WITH THE
MEANING OF SECTION 864(D) OF THE CODE.  THEREAFTER AND FROM TIME TO TIME, EACH
SUCH FOREIGN LENDER SHALL, TO THE EXTENT IT MAY LAWFULLY DO SO, (A) PROMPTLY
SUBMIT TO THE BORROWER AND THE ADMINISTRATIVE AGENT SUCH ADDITIONAL DULY
COMPLETED AND SIGNED COPIES OF ONE OR MORE OF SUCH FORMS OR CERTIFICATES (OR
SUCH SUCCESSOR FORMS OR CERTIFICATES AS SHALL BE ADOPTED FROM TIME TO TIME BY
THE RELEVANT UNITED STATES TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER
THEN CURRENT UNITED STATES LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS
REASONABLY SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY
AVAILABLE EXEMPTION FROM, OR REDUCTION OF, UNITED STATES FEDERAL WITHHOLDING
TAXES IN RESPECT OF ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY THE
BORROWER OR OTHER LOAN PARTY PURSUANT TO THIS AGREEMENT, OR ANY OTHER LOAN
DOCUMENT, IN EACH CASE, (1) ON OR BEFORE THE DATE THAT ANY SUCH FORM,
CERTIFICATE OR OTHER EVIDENCE EXPIRES OR BECOMES OBSOLETE, (2) AFTER THE
OCCURRENCE OF A CHANGE IN THE LENDER’S CIRCUMSTANCES REQUIRING A CHANGE IN THE
MOST RECENT FORM, CERTIFICATE OR EVIDENCE PREVIOUSLY DELIVERED BY IT TO THE
BORROWER AND THE ADMINISTRATIVE AGENT AND (3) FROM TIME TO TIME THEREAFTER IF
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, AND (B)
PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY CHANGE IN THE
LENDER’S CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED
EXEMPTION OR REDUCTION.

(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Foreign Lender under any of the Loan Documents (for example, in the case
of a typical participation by such Foreign Lender), shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative

181


--------------------------------------------------------------------------------


Agent on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Borrower or the
Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States federal
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Code, to establish that such Foreign Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Foreign Lender.

(iii)          The Borrower shall not be required to pay any additional amount
or any indemnity payment under Section 3.01 to (A) any Foreign Lender if such
Foreign Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 10.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate and (ii) nothing in this Section
10.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of 10.15(a)(ii) have
not been satisfied if the Borrower is entitled, under applicable Law, to rely on
any applicable forms and statements required to be provided under this Section
10.15 by the Foreign Lender that does not act or has ceased to act for its own
account under any of the Loan Documents, including in the case of a typical
participation.

(iv)          The Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.


(B)           EACH LENDER AND AGENT THAT IS A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE CODE (EACH, A “U.S. LENDER”) SHALL DELIVER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER TWO DULY SIGNED, PROPERLY COMPLETED
COPIES OF IRS FORM W-9 ON OR PRIOR TO THE SECOND AMENDMENT AND RESTATEMENT
EFFECTIVE DATE (OR ON OR PRIOR TO THE DATE IT BECOMES A PARTY TO THIS
AGREEMENT), CERTIFYING THAT SUCH U.S. LENDER IS ENTITLED TO AN EXEMPTION FROM
UNITED STATES BACKUP WITHHOLDING TAX, OR ANY SUCCESSOR FORM.  IF SUCH U.S.
LENDER FAILS TO DELIVER SUCH FORMS, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD
FROM ANY PAYMENT TO SUCH U.S. LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE
BACKUP WITHHOLDING TAX IMPOSED BY THE CODE.

182


--------------------------------------------------------------------------------



SECTION 10.16             GOVERNING LAW.


(A)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, HOLDINGS, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.17     WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

SECTION 10.18     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.

183


--------------------------------------------------------------------------------


SECTION 10.19     Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable Law).

SECTION 10.20     Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent.  The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.21     USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

SECTION 10.22     Agent for Service of Process.  The Borrower agrees that
promptly following request by the Administrative Agent it shall cause each
material Foreign Subsidiary or for whose account a Letter of Credit is issued to
appoint and maintain an agent reasonably satisfactory to the Administrative
Agent to receive service of process in New York City on behalf of such material
Foreign Subsidiary.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

184


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TRAVELPORT LLC,

 

as Borrower,

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin P. Monaco

 

 

 

 

Name: Kevin P. Monaco

 

 

 

Title: Senior Vice President &

 

 

 

 

 Treasurer

 

 

 

 

 

 

 

 

 

 

 

TRAVELPORT LIMITED,

 

as Holdings

 

 

 

 

 

By:

 

/s/ Kevin P. Monaco

 

 

 

 

Name: Kevin P. Monaco

 

 

 

Title: Senior Vice President &

 

 

 

 

 Treasurer

 

 

 

 

 

 

 

 

 

 

 

WALTONVILLE LIMITED,

 

as Intermediate Parent

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin P. Monaco

 

 

 

 

Name: Kevin P. Monaco

 

 

 

Title: Senior Vice President &

 

 

 

 

 Treasurer

 


--------------------------------------------------------------------------------


 

UBS AG, Stamford Branch, as Administrative
Agent, as an L/C Issuer

 

 

 

 

 

 

 

 

 

By:

 

/s/ Richard L. Tavrow

 

 

 

 

Name: Richard L. Tavrow

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mary E. Evans

 

 

 

 

Name: Mary E. Evans

 

 

 

Title: Associate Director

 


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC, as a Lender
and as Swing Line Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Richard L. Tavrow

 

 

 

 

Name: Richard L. Tavrow

 

 

 

Title:Director

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mary E. Evans

 

 

 

 

Name: Mary E. Evans

 

 

 

Title: Associate Director

 


--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC, as Co-Lead
 Arranger and Joint Bookrunner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Richard L. Tavrow

 

 

 

 

 

Name: Richard L. Tavrow

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mary E. Evans

 

 

 

 

 

Name: Mary E. Evans

 

 

 

 

Title: Associate Director

 


--------------------------------------------------------------------------------


 

CREDIT SUISSE SECURITIES (USA)
LLC, as Syndication Agent, Co-Lead
Arranger and Joint Bookrunner

 

 

 

 

 

By:

 

/s/ James S. Finch

 

 

 

 

Name: James S. Finch

 

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS INC., as Joint
Bookrunner and Co-Documentation Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ William J. Hughes

 

 

 

 

 

Name: William J. Hughes

 

 

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

J.P. MORGAN SECURITIES INC., as
Co-Documentation Agent and Joint Bookrunner,

 

 

 

 

 

By:

 

/s/ Jack D. Smith

 

 

 

 

Name: Jack D. Smith

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Lender

 

 

 

 

 

By:

 

/s/ Richard C. Smith

 

 

 

 

Name: Richard C. Smith

 

 

 

Title: Executive Director

 


--------------------------------------------------------------------------------


 

GOLDMAN SACHS CREDIT
PARTNERS L.P., as Co-Documentation
Agent, Joint Bookrunner and as Lender

 

 

 

 

 

By:

 

/s/ Bruce H. Mendelsohn

 

 

 

Name: Bruce H. Mendelsohn

 

 

Title: Authorized Signatory

 


--------------------------------------------------------------------------------